[***] = Certain information contained in this document, marked by brackets, has
been omitted because it is both not material and would be competitively harmful
if publicly disclosed.


Exhibit 10.42




AMENDMENT NO. 7 TO THE CREDIT AGREEMENT
THIS AMENDMENT NO. 7 TO THE CREDIT AGREEMENT, dated as of November 12, 2019
(this “Amendment”), is entered into by and among SUNRUN INC., a Delaware
corporation (“Sunrun”), AEE SOLAR, INC., a California corporation (“AEE Solar”),
SUNRUN SOUTH LLC, a Delaware limited liability company (“Sunrun South”), and
SUNRUN INSTALLATION SERVICES INC., a Delaware corporation (“Sunrun Installation
Services” and, together with Sunrun, AEE Solar and Sunrun South, each, a
“Borrower” and, collectively, the “Borrowers”), CLEAN ENERGY EXPERTS, LLC, a
California limited liability company (“CEE” and, together with the Borrowers,
each, a “Loan Party” and, collectively, the “Loan Parties”), each of the Persons
identified as a “Lender” on the signature pages hereto (each, a “Lender”),
SILICON VALLEY BANK, as the Collateral Agent (the “Collateral Agent”) and L/C
Issuer, and KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent (the
“Administrative Agent”).
RECITALS
WHEREAS, the Borrowers entered into the Credit Agreement, dated as of April 1,
2015 (as amended from time to time, the “Credit Agreement”), by and among the
Borrowers, CEE, as a Guarantor, the Lenders party thereto, Credit Suisse, AG,
Cayman Islands Branch, as the Administrative Agent and Silicon Valley Bank, as
the Collateral Agent;
WHEREAS, pursuant to that certain Resignation and Appointment of Administrative
Agent, dated as of the date hereof, by and among Credit Suisse, AG, Cayman
Islands Branch, as the resigning administrative agent, KeyBank National
Association, as the successor administrative agent, the Borrowers, the Lenders
party thereto and Silicon Valley Bank, as Collateral Agent and as the L/C
Issuer, KeyBank National Association was appointed as Administrative Agent and
accepted such appointment;
WHEREAS, the parties hereto desire to amend and restate the Credit Agreement on
the terms set forth in this Amendment; and
WHEREAS, pursuant to Section 11.01 of the Credit Agreement, no amendment to the
Credit Agreement is effective unless executed by the Borrowers or the applicable
Loan Party, as the case may be, and at least two (2) Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders and acknowledged by the Administrative Agent;
WHEREAS, pursuant to Section 11.01 of the Credit Agreement, certain of the
amendments in this Amendment require the written consent of each Lender;
WHEREAS, the Lenders party to this Amendment (the “Unanimous Lenders”) have
Total Credit Exposures representing 100% of the Total Credit Exposures of all
Lenders under the Credit Agreement;


1

--------------------------------------------------------------------------------




WHEREAS, this Amendment is not otherwise prohibited by Section 11.01 of the
Credit Agreement;
WHEREAS, each of the Administrative Agent, the Collateral Agent and the L/C
Issuer by execution of this Amendment is providing its acknowledgement required
under Section 11.01 of the Credit Agreement;
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:
ARTICLE 1
DEFINITIONS
1.01    Definitions. Capitalized terms not otherwise defined herein shall have
the meanings set forth in the Credit Agreement.
1.02    Rules of Interpretation. The rules of interpretation set forth in
Section 1.02 of the Credit Agreement shall apply to this Amendment.
ARTICLE 2
AMENDMENTS; ACKNOWLEDGMENTS
2.01    Amendment and Restatement of Credit Agreement. On the Amendment
Effective Date, the Credit Agreement as in effect immediately prior to the
Amendment Effective Date shall be amended and restated in its entirety to be in
the form set forth in Annex 1 attached to this Amendment.
2.02    Payment of Interest and Fees. The parties hereto acknowledge that the
Borrowers have paid accrued interest on outstanding Revolving Loans, Commitment
Fees and Letter of Credit Fees accrued to the date of this Amendment.
Notwithstanding anything to the contrary contained in the Credit Agreement, as
amended and restated by this Amendment, interest on outstanding Revolving Loans,
Commitment Fees and Letter of Credit Fees payable after the Amendment Effective
Date shall be calculated from the date of this Amendment and Interest Periods
under the Credit Agreement that extend beyone the date of this Amendment shall
remain in effect under the Credit Agreement, as amended and restated by this
Amendment.
2.03    Amendments to UCC-1 Financing Statements. The parties to this Amendment
agree that on the Amendment Effective Date (i) the description of collateral
attached to each existing UCC‑1 financing statement previously filed in
connection with the Security Agreement shall be amended and restated in its
entirety as set forth in the respective UCC‑3 financing statement amendment
attached as Annex 2, Annex 3, Annex 4, Annex 5 or Annex 6, as the case may be,
to this Amendment, and (ii) the Collateral Agent or its representative or
designee is authorized to file each such UCC‑3 financing statement amendment in
the applicable filing office.


2

--------------------------------------------------------------------------------




2.04    Existing Letters of Credit. Each Letter of Credit issued by the L/C
Issuer and listed on Annex 7 to this Amendment shall be deemed to be a Letter of
Credit issued under the Credit Agreement, as amended and restated by this
Amendment, for all purposes of the Loan Documents.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to each of the Lenders, the Collateral
Agent and the Administrative Agent, on the date hereof, that the following
statements are true and correct:
3.01    Existence. Such Loan Party is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization.
3.02    Power and Authority. Such Loan Party has the requisite power and
authority to execute and deliver this Amendment.
3.03    Due Authorization. The execution, delivery and performance of this
Amendment have been duly authorized by all necessary corporate or limited
liability company action on the part of such Loan Party. The applicable
resolutions of such Loan Party authorize the execution, delivery and performance
of this Amendment by such Loan Party and are in full force and effect without
modification or amendment.
3.04    Binding Obligation. This Amendment has been duly executed and delivered
by such Loan Party, and this Amendment and the Credit Agreement, as amended and
restated by this Amendment, constitute the legally valid and binding obligation
of such Loan Party, enforceable against such Loan Party in accordance with the
terms of this Amendment and the Credit Agreement, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
3.05    No Default or Event of Default. As of the date hereof, no event has
occurred and is continuing or would result from the consummation of the
amendments contemplated by this Amendment that would constitute a Default or an
Event of Default.
3.06    Representations and Warranties. The representations and warranties of
the Borrowers and each other Loan Party contained in the Credit Agreement or any
other Loan Document, are (i) with respect to representations and warranties that
contain a materiality qualification, true and correct in all respects, and (ii)
with respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects, in each case, on and
as of the date hereof (or if such representations and warranties expressly
relate to an earlier date, as of such earlier date), and the representations and
warranties contained in Sections 5.05(a) and (b) of the Credit Agreement are
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b) of the Credit Agreement, respectively.
3.07    No Borrowing Base Deficiency or NYGB Borrowing Base Deficiency. No
Borrowing Base Deficiency or NYGB Borrowing Base Deficiency exists as of the
date hereof.


3

--------------------------------------------------------------------------------




3.08    Material Adverse Effect. No Material Adverse Effect has occurred or is
continuing since the date of the last audited financial statements furnished
pursuant to Section 6.01(a) of the Credit Agreement.
3.09    Beneficial Ownership. The information included in the Beneficial
Ownership Certificate is true and correct in all respects.
ARTICLE 4
CONDITIONS PRECEDENT
4.01    Conditions Precedent to Effectiveness. The amendments contained in
Article 2 of this Amendment shall not be effective until the date (such date,
the “Amendment Effective Date”) that the following conditions precedent have
been satisfied or waived by the Required Lenders:
(a)     The Administrative Agent shall have received copies of this Amendment
executed by the Loan Parties, the Lenders, the Collateral Agent, the L/C Issuer
and the Administrative Agent.
(b)     The Administrative Agent shall have received from the Loan Parties in
immediately available funds (i) an extension fee for each Lender (other than
Deutsche Bank, AG, New York Branch) in the amount of [***]% of the Commitment of
such Lender and (ii) the fees specified to be paid to Deutsche Bank AG, New York
Branch, in the fee letter dated on or about the date hereof between the
Borrowers and Deutsche Bank AG, New York Branch.
(c)     The Administrative Agent shall have received from the Loan Parties in
immediately available funds the fee specified to be paid to Deutsche Bank AG,
New York Branch, in the fee letter dated the date hereof between the Borrowers
and Deutsche Bank AG, New York Branch.
(d)     The Borrowers shall have paid all fees, costs and expenses of the
Administrative Agent and the Lenders incurred in connection with the execution
and delivery of this Amendment (including fees and out-of-pocket expenses of the
counsel and other advisors or consultants retained by the Administrative Agent).
(e)     The Administrative Agent shall have received a certificate of a
Responsible Officer of each Loan Party dated the Amendment Effective Date, in
form and substance acceptable to the Administrative Agent, attaching and
certifying as true, correct and complete: (i) the Organization Documents of each
Loan Party (which, to the extent filed with a Governmental Authority, shall be
certified as of a recent date by such Governmental Authority), (ii) the
resolutions or other authorizations of the governing body of each Loan Party
certified as being in full force and effect on the Amendment Effective Date,
authorizing the execution, delivery and performance of this Amendment and any
instruments or agreements required hereunder, (iii) a certificate of good
standing, existence or its equivalent of each Loan Party certified as of a
recent date by the appropriate Governmental Authority and (iv) the incumbency
(including specimen signatures) of the Responsible Officers of each Loan Party.
(f)     The Administrative Agent shall have received an opinion or opinions of
counsel for the Loan Parties, dated the Amendment Effective Date and addressed
to the Administrative Agent and the Lenders, in form and substance acceptable to
the Administrative Agent.


4

--------------------------------------------------------------------------------




(g)     The Administrative Agent shall have received at least three Business
Days prior to the Amendment Effective Date from any Borrower that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation a Beneficial
Ownership Certification in relation to such Borrower.
ARTICLE 5
GENERAL PROVISIONS
5.01    Notices. All notices and other communications given or made pursuant
hereto shall be made as provided in the Credit Agreement.
5.02    Severability. In case any one or more of the provisions contained in
this Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.
5.03    Headings. Section headings have been inserted in this Amendment as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.
5.04    Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of New York.
5.05    Counterparts. This Amendment may be signed in any number of counterparts
and each counterpart shall represent a fully executed original as if signed by
all of the parties listed below.
5.06    Ratification. Except as amended hereby, the Credit Agreement and the
other Loan Documents remain in full force and effect.
5.07    Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement in the form set forth in Annex 1 attached to this Amendment.
The execution, delivery and performance of this Amendment shall not constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of the Lenders, the Administrative Agent, the Collateral Agent or an Arranger
under the Credit Agreement or any other Loan Document. Nothing contained in this
Amendment shall be construed as a substitution or novation of the obligations
(including the Obligations) of the Loan Parties outstanding under the Credit
Agreement or instruments securing or evidencing any of the Obligations, which
shall continue and remain in full force and effect, except to the extent that
the terms thereof are modified by this Amendment. Nothing expressed or implied
in this Amendment shall be construed as a release or other discharge of the Loan
Parties from any of their obligations or liabilities under the Credit Agreement
or any other Loan Document.
5.08    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


5

--------------------------------------------------------------------------------




5.09    Costs and Expenses; Indemnification; Reimbursement. The parties hereto
agree that this Amendment is subject to the costs and expenses, indemnification,
reimbursement and related provisions set forth in Section 11.04 of the Credit
Agreement.
5.10    Submission to Jurisdiction; Waiver of Venue; Service of Process; Waiver
of Jury Trial. The submission to jurisdiction, waiver of venue, service of
process and waiver of jury trial provisions set forth in Sections 11.14(b), (c)
and (d) and 11.15 of the Credit Agreement, respectively, are hereby incorporated
by reference, mutatis mutandis.
5.11    Reaffirmation of Guarantees and Security Interests. Each Loan Party
hereby (a) affirms and confirms its guarantees, pledges, grants and other
undertakings under the Credit Agreement, the Security Agreement and the other
Loan Documents to which it is a party, and (b) agrees that all guarantees,
pledges, grants and other undertakings thereunder shall continue to be in full
force and effect and shall accrue to the benefit of the Secured Parties,
including the Lenders.
[SIGNATURE PAGES FOLLOW]






6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.


BORROWERS:
SUNRUN INC.,
a Delaware corporation
 
 
 
 
By:
/s/ Robert Komin, Jr.
 
Name:
Robert Komin, Jr.
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
AEE SOLAR, INC.,
a California corporation
 
 
 
 
By:
/s/ Robert Komin, Jr.
 
Name:
Robert Komin, Jr.
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
SUNRUN SOUTH LLC,  
a Delaware limited liability company
 
 
 
 
By:
/s/ Robert Komin, Jr.
 
Name:
Robert Komin, Jr.
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
SUNRUN INSTALLATION SERVICES INC.,  
a Delaware corporation
 
 
 
 
By:
/s/ Jeanna Steele
 
Name:
Jeanna Steele
 
Title:
Secretary
 
 
 
 
 
 
GUARANTOR:
CLEAN ENERGY EXPERTS, LLC,  
a California limited liability company
 
 
 
 
By:
/s/ Lynn Jurich
 
Name:
Lynn Jurich
 
Title:
President





[Signature Page to Amendment No. 7 to the Credit Agreement]

--------------------------------------------------------------------------------






 
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent and a Lender


 
 
 
 
By:
/s/ Richard Gerling
 
Name:
Richard Gerling
 
Title:
Senior Vice President




 
 
 

















[Signature Page to Amendment No. 7 to the Credit Agreement]

--------------------------------------------------------------------------------






 
SILICON VALLEY BANK,
as the Collateral Agent, L/C Issuer and a Lender
 
 
 
 
By:
/s/ Jackson Morrow
 
Name:
Jackson Morrow
 
Title:
Vice President




 
 
 











[Signature Page to Amendment No. 7 to the Credit Agreement]

--------------------------------------------------------------------------------






 
MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender
 
 
 
 
By:
/s/ Michael King
 
Name:
Michael King
 
Title:
Vice President




 
 
 













[Signature Page to Amendment No. 7 to the Credit Agreement]

--------------------------------------------------------------------------------






 
ROYAL BANK OF CANADA,
as a Lender
 
 
 
 
By:
/s/ Frank Lambrinos
 
Name:
Frank Lambrinos
 
Title:
Authorized Signatory




 
 
 













[Signature Page to Amendment No. 7 to the Credit Agreement]

--------------------------------------------------------------------------------






 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
 
 
 
 
By:
/s/ Mikhail Faybusovich
 
Name:
Mikhail Faybusovich
 
Title:
Authorized Signatory


 
 
 
 
By:
/s/ Komal Shah
 
Name:
Komal Shah
 
Title:
Authorized Signatory




 
 
 













[Signature Page to Amendment No. 7 to the Credit Agreement]

--------------------------------------------------------------------------------






 
NY GREEN BANK,
a division of the New York State Energy Research & Development Authority,
as a Lender
 
 
 
 
By:
/s/ Alfred Griffin
 
Name:
Alfred Griffin
 
Title:
President




 
 
 











[Signature Page to Amendment No. 7 to the Credit Agreement]

--------------------------------------------------------------------------------






 
DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Lender
 
 
 
 
By:
/s/ Robin Cresswell
 
Name:
Robin Cresswell
 
Title:
Managing Director


 
 
 
 
By:
/s/ Kyle Hatzes
 
Name:
Kyle Hatzes
 
Title:
VP


 
 
 







[Signature Page to Amendment No. 7 to the Credit Agreement]

--------------------------------------------------------------------------------






ANNEX 1


(Form of amended and restated Credit Agreement)


[see attached]






 

--------------------------------------------------------------------------------






EXECUTION VERSION

ANNEX 1

--------------------------------------------------------------------------------



AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of November 12, 2019

among

SUNRUN INC.,

AEE SOLAR, INC.,

SUNRUN SOUTH LLC

and

SUNRUN INSTALLATION SERVICES INC.
as the Borrowers,


THE SUBSIDIARIES OF THE BORROWERS PARTY HERETO,
as the Guarantors,

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent,

SILICON VALLEY BANK,
as Collateral Agent

THE LENDERS PARTY HERETO

and

KEYBANC CAPITAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC, and
SILICON VALLEY BANK
as Joint Lead Arrangers and Joint Book Runners


--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
 
 
 
 
Page


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1


 
 
 
 
 
 
Section 1.01
Defined Terms
 
1


 
Section 1.02
Other Interpretive Provisions
 
51


 
Section 1.03
Accounting Terms
 
52


 
Section 1.04
Rounding
 
53


 
Section 1.05
Times of Day
 
53


 
Section 1.06
Letter of Credit Amounts
 
53


 
Section 1.07
UCC Terms
 
53


 
 
 
 
 
ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS
53


 
 
 
 
 
 
Section 2.01
Loans
 
54


 
Section 2.02
Borrowings, Conversions and Continuations of Loans
 
55


 
Section 2.03
Letters of Credit
 
57


 
Section 2.04
Prepayments
 
66


 
Section 2.05
Termination or Reduction of Commitments
 
68


 
Section 2.06
Repayment of Loans
 
69


 
Section 2.07
Interest and Default Rate
 
69


 
Section 2.08
Fees
 
70


 
Section 2.09
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
 
70


 
Section 2.10
Evidence of Debt
 
70


 
Section 2.11
Payments Generally; Administrative Agent’s Clawback
 
71


 
Section 2.12
Sharing of Payments by Lenders
 
73


 
Section 2.13
Cash Collateral
 
74


 
Section 2.14
Defaulting Lenders
 
75


 
Section 2.15
Increase in Facility
 
77


 
Section 2.16
Joint and Several Liability
 
79


 
 
 
 
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
79


 
 
 
 
 
 
Section 3.01
Taxes
 
79


 
Section 3.02
Illegality
 
84


 
Section 3.03
Inability to Determine Rates; Benchmark Replacement
 
85


 
Section 3.04
Increased Costs; Reserves on Eurodollar Rate Loans
 
86


 
Section 3.05
Compensation for Losses
 
87


 
Section 3.06
Mitigation Obligations; Replacement of Lenders
 
88


 
Section 3.07
Survival
 
89


 
 
 
 
 



 
i

--------------------------------------------------------------------------------





ARTICLE IV
CONDITIONS PRECEDENT TO CLOSING DATE AND CREDIT EXTENSIONS
89


 
 
 
 
 
 
Section 4.01
Conditions Precedent to Closing Date
 
89


 
Section 4.02
Conditions to all Credit Extensions
 
93


 
 
 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
94


 
 
 
 
 
 
Section 5.01
Existence, Qualification and Power
 
94


 
Section 5.02
Authorization; No Contravention
 
95


 
Section 5.03
Governmental Authorization; Other Consents
 
95


 
Section 5.04
Binding Effect
 
95


 
Section 5.05
Financial Statements; No Material Adverse Effect
 
95


 
Section 5.06
Litigation
 
96


 
Section 5.07
No Default, Borrowing Base Deficiency or NYGB Borrowing Base Deficiency
 
96


 
Section 5.08
Ownership of Property
 
96


 
Section 5.09
Environmental Compliance
 
97


 
Section 5.10
Insurance
 
97


 
Section 5.11
Taxes
 
98


 
Section 5.12
ERISA Compliance
 
98


 
Section 5.13
Margin Regulations; Investment Company Act
 
99


 
Section 5.14
Disclosure
 
99


 
Section 5.15
Compliance with Laws
 
99


 
Section 5.16
Solvency
 
100


 
Section 5.17
Casualty, Etc
 
100


 
Section 5.18
Sanctions Concerns
 
100


 
Section 5.19
Responsible Officers
 
100


 
Section 5.20
Subsidiaries; Equity Interests; Loan Parties
 
100


 
Section 5.21
Collateral Representations
 
101


 
Section 5.22
Intellectual Property; Licenses, Etc
 
103


 
Section 5.23
Labor Matters
 
103


 
Section 5.24
[Reserved]
 
103


 
Section 5.25
Immaterial Subsidiaries
 
103


 
Section 5.26
Government Regulation
 
103


 
Section 5.27
Anti-Terrorism Laws
 
104


 
Section 5.28
PATRIOT Act
 
104


 
Section 5.29
No Ownership/Use by Disqualified Persons
 
105


 
Section 5.30
Partnerships and Joint Ventures
 
105


 
Section 5.31
Consumer Protection
 
105


 
Section 5.32
Hawaii Tax Credits
 
105


 
Section 5.33
Host Customer Agreements
 
105


 
Section 5.34
Permits
 
106


 
Section 5.35
Senior Indebtedness
 
106


 
 
 
 
 



 
ii

--------------------------------------------------------------------------------





ARTICLE VI
AFFIRMATIVE COVENANTS
106


 
 
 
 
 
 
Section 6.01
Financial Statements
 
106


 
Section 6.02
Certificates; Other Information
 
107


 
Section 6.03
Notices
 
110


 
Section 6.04
Payment of Obligations
 
111


 
Section 6.05
Preservation of Existence, Etc
 
111


 
Section 6.06
Maintenance of Properties
 
112


 
Section 6.07
Maintenance of Insurance
 
112


 
Section 6.08
Compliance with Laws
 
113


 
Section 6.09
Books and Records
 
113


 
Section 6.10
Inspection Rights
 
113


 
Section 6.11
Use of Proceeds
 
114


 
Section 6.12
[Reserved]
 
114


 
Section 6.13
Covenant to Guarantee Obligations
 
114


 
Section 6.14
Covenant to Give Security
 
114


 
Section 6.15
Further Assurances
 
116


 
Section 6.16
Compliance with Environmental Laws
 
117


 
Section 6.17
Title
 
117


 
Section 6.18
Compliance with Anti-Terrorism Laws
 
117


 
 
 
 
 
ARTICLE VII
NEGATIVE COVENANTS
118


 
 
 
 
 
 
Section 7.01
Liens
 
118


 
Section 7.02
Indebtedness
 
120


 
Section 7.03
Investments
 
122


 
Section 7.04
Fundamental Changes
 
123


 
Section 7.05
Dispositions
 
124


 
Section 7.06
Restricted Payments
 
125


 
Section 7.07
Change in Nature of Business
 
126


 
Section 7.08
Transactions with Affiliates
 
126


 
Section 7.09
Burdensome Agreements
 
126


 
Section 7.10
Margin Stock
 
127


 
Section 7.11
Financial Covenants
 
127


 
Section 7.12
Amendments of Organization Documents and Material Contracts; Fiscal Year; Legal
Name, State of Formation; Form of Entity and Accounting Changes
 
127


 
Section 7.13
Sale and Leaseback Transactions
 
127


 
Section 7.14
Disqualified Person
 
128


 
Section 7.15
Amendments to Host Customer Agreements, Back-Log Spreadsheets or Take-Out
Spreadsheets
 
128


 
Section 7.16
[Reserved]
 
128


 
Section 7.17
[Reserved]
 
128


 
Section 7.18
Partnerships and Joint Ventures
 
128


 
Section 7.19
ERISA
 
128


 
Section 7.20
Secured Hedge Agreements
 
128





 
iii

--------------------------------------------------------------------------------





 
 
 
 
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
128


 
 
 
 
 
 
Section 8.01
Events of Default
 
129


 
Section 8.02
Remedies upon Event of Default
 
131


 
Section 8.03
Application of Funds
 
132


 
 
 
 
 
ARTICLE IX
ADMINISTRATIVE AGENT; COLLATERAL AGENT
133


 
 
 
 
 
 
Section 9.01
Appointment and Authority
 
133


 
Section 9.02
Rights as a Lender
 
134


 
Section 9.03
Exculpatory Provisions
 
134


 
Section 9.04
Reliance by Administrative Agent and Collateral Agent
 
135


 
Section 9.05
Delegation of Duties
 
136


 
Section 9.06
Resignation of Administrative Agent or Collateral Agent
 
136


 
Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
 
138


 
Section 9.08
No Other Duties, Etc
 
138


 
Section 9.09
Administrative Agent May File Proofs of Claim; Credit Bidding
 
138


 
Section 9.10
Collateral and Loan Party Guarantee Matters
 
140


 
Section 9.11
Secured Cash Management Agreements and Secured Hedge Agreements
 
141


 
Section 9.12
Field Examinations
 
141


 
 
 
 
 
ARTICLE X
CONTINUING GUARANTY
141


 
 
 
 
 
 
Section 10.01
Loan Party Guarantee
 
141


 
Section 10.02
Rights of Lenders
 
142


 
Section 10.03
Certain Waivers
 
142


 
Section 10.04
Obligations Independent
 
142


 
Section 10.05
Subrogation
 
143


 
Section 10.06
Termination; Reinstatement
 
143


 
Section 10.07
Stay of Acceleration
 
143


 
Section 10.08
Condition of Borrowers
 
143


 
Section 10.09
Appointment of Borrowers
 
144


 
Section 10.10
Right of Contribution
 
144


 
Section 10.11
Keepwell
 
144


 
 
 
 
 
ARTICLE XI
MISCELLANEOUS
144


 
 
 
 
 
 
Section 11.01
Amendments, Etc
 
144


 
Section 11.02
Notices; Effectiveness; Electronic Communications
 
147


 
Section 11.03
No Waiver; Cumulative Remedies; Enforcement
 
149


 
Section 11.04
Expenses; Indemnity; Damage Waiver
 
150


 
Section 11.05
Payments Set Aside
 
152





 
iv

--------------------------------------------------------------------------------





 
Section 11.06
Successors and Assigns
 
152


 
Section 11.07
Treatment of Certain Information; Confidentiality
 
157


 
Section 11.08
Right of Setoff
 
159


 
Section 11.09
Interest Rate Limitation
 
160


 
Section 11.10
Counterparts; Integration; Effectiveness
 
160


 
Section 11.11
Survival of Representations and Warranties
 
161


 
Section 11.12
Severability
 
161


 
Section 11.13
Replacement of Lenders
 
161


 
Section 11.14
Governing Law; Jurisdiction; Etc
 
162


 
Section 11.15
Waiver of Jury Trial
 
163


 
Section 11.16
Subordination
 
163


 
Section 11.17
No Advisory or Fiduciary Responsibility
 
164


 
Section 11.18
Electronic Execution of Assignments and Certain Other Documents
 
165


 
Section 11.19
USA PATRIOT Act Notice
 
165


 
Section 11.20
Time of the Essence
 
165


 
Section 11.21
No Novation
 
165


 
Section 11.22
Iran Divestment Act
 
166


 
 
 
 
 







 
v

--------------------------------------------------------------------------------


 


BORROWER PREPARED SCHEDULES
 
Schedule 1.01(c)
Authorized Officers
Schedule 1.01(b)
Commitments and Unadjusted Applicable Percentages
Schedule 1.01(d)
Existing Letters of Credit
Schedule 4.01(t)
No Litigation
Schedule 5.06
Litigation
Schedule 5.10
Insurance
Schedule 5.20(a)
Subsidiaries, Partnerships and Other Equity Investments
Schedule 5.20(b)
Loan Parties
Schedule 5.21(c)
Documents, Instrument, and Tangible Chattel Paper
Schedule 5.21(d)(i)
Deposit Accounts & Securities Accounts
Schedule 5.21(d)(ii)
Electronic Chattel Paper & Letter-of-Credit Rights
Schedule 5.21(e)
Commercial Tort Claims
Schedule 5.21(f)
Pledged Equity Interests
Schedule 5.21(g)(i)
Mortgaged Properties
Schedule 5.21(g)(ii)
Other Properties
Schedule 5.21(h)
Material Contracts
Schedule 6.14(d)(i)(D)
Excluded Deposit Accounts
Schedule 7.01
Existing Liens
Schedule 7.02
Existing Indebtedness
Schedule 7.03
Existing Investments
 
 
ADMINISTRATIVE AGENT PREPARED SCHEDULES
 
Schedule 1.01(a)
Certain Addresses for Notices
Schedule 1.01(b)
Initial Commitments and Applicable Percentages
Schedule 1.01(e)
Mortgaged Property Support Documentation
 
 
EXHIBITS
 
Exhibit A
Form of Administrative Questionnaire
Exhibit B
Form of Assignment and Assumption
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Joinder Agreement
Exhibit E
Form of Loan Notice
Exhibit F
Form of Permitted Acquisition Certificate
Exhibit G
Form of Revolving Note
Exhibit H
Form of Secured Party Designation Notice
Exhibit I
Form of Solvency Certificate
Exhibit J
Form of Officer’s Certificate
Exhibit K
Forms of U.S. Tax Compliance Certificates



 
vi

--------------------------------------------------------------------------------





Exhibit L
Form of Funding Indemnity Letter
Exhibit M-1
Form of Bailee Agreement
Exhibit M-2
Form of Landlord Waiver
Exhibit N
Form of Financial Condition Certificate
Exhibit O
Form of Authorization to Share Insurance Information
Exhibit P
Form of Borrowing Base Certificate
Exhibit Q
Form of Back-Log Spreadsheet
Exhibit R
Form of Take-Out Spreadsheet
Exhibit S
Form of Financial Covenants Certificate
Exhibit T
Form of Letter of Credit Notice







 
vii

--------------------------------------------------------------------------------


 


AMENDED AND RESTATED
CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of November 12,
2019, by and among SUNRUN INC., a Delaware corporation (“Sunrun”), AEE SOLAR,
INC., a California corporation (“AEE Solar”), SUNRUN SOUTH LLC, a Delaware
limited liability company (“Sunrun South”), and SUNRUN INSTALLATION SERVICES
INC., a Delaware corporation (“Sunrun Installation Services”) (each, a
“Borrower” and, collectively, the “Borrowers”), the Guarantors (defined herein),
the Lenders (defined herein), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as the
Administrative Agent, SILICON VALLEY BANK, as the Collateral Agent, and KEYBANC
CAPITAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC, and SILICON VALLEY
BANK, as Joint Lead Arrangers and Joint Book Runners.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrowers have requested that the Lenders make loans and other
financial accommodations to the Borrowers in an aggregate amount of up to
$250,000,000.
WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrowers on the terms and subject to the conditions set
forth herein;
NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms.
As used in this Agreement, the following terms shall have the respective
meanings set forth below:
“Account Debtor” shall mean the party who is obligated on or under any Account.
“Accounts” shall mean all presently existing and hereafter arising accounts,
contract rights, payment intangibles and all other forms of obligations owing to
a Borrower, a Guarantor or an Excluded Subsidiary, as applicable, including,
without limitation, (a) Customer Prepayments, (b) obligations of the State of
Hawaii to make payments to a Borrower or Project Fund in lieu of granting a
Hawaii Tax Credit, or (c) accounts or accounts receivable as defined under the
UCC, including without limitation, with respect to any Person, any right of such
Person to payment for goods sold or leased or for services rendered.





--------------------------------------------------------------------------------





“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.
“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that, Additional Secured Obligations of a Loan Party shall exclude any Excluded
Swap Obligations with respect to such Loan Party.
“Adjusted Applicable Percentage” means, with respect to any Lender at any time
with respect to any Revolving Borrowing or any risk participation in any L/C
Credit Extension‎ (including the obligation to make any L/C Advance in
connection with such L/C Credit Extension), such Lender’s Adjusted Applicable
Percentage determined in accordance with the provisions of Section 2.01(c) and
subject to adjustment as provided in Sections 2.14 and 2.15.
“Administrative Agent” means KeyBank National Association, in its capacity as
sole administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Amended and Restated Credit Agreement.


 
2

--------------------------------------------------------------------------------





“Anti-Terrorism Laws” means any Federal laws of the United States of America
relating to terrorism, money laundering, bribery, corruption or sanctions,
including Executive Order 13224, FCPA, the PATRIOT Act and the regulations
administered by OFAC.
“Applicable Percentage” means with respect to any Lender at any time with
respect to any Revolving Borrowing or any risk participation in any L/C Credit
Extension‎ (including the obligation to make any L/C Advance in connection with
such L/C Credit Extension), such Lender’s Unadjusted Applicable Percentage or
such Lender’s Adjusted Applicable Percentage, as the case may be, determined in
accordance with the provisions of Section 2.01(c) and subject to adjustment as
provided in Sections 2.14 and 2.15.
“Applicable Permit” means any Permit, including any Environmental Permit or
zoning, FERC, any state public utility commission, safety, siting or building
Permit (a) that is material and necessary at any given time to (i) design,
construct, operate, maintain, repair, own or use any Project as contemplated by
the Loan Documents or the Host Customer Agreements, (ii) sell electric energy,
capacity, or ancillary services, or renewable energy credits, “green tags,” or
other like environmental credits or benefits therefrom, or (iii) consummate any
transaction contemplated by the Loan Documents or the Host Customer Agreements,
or (b) that is necessary so that (i) none of the Administrative Agent, the
Collateral Agent, any Lender, or any Affiliate of any of them may be deemed by
any Governmental Authority to be subject to regulation under the FPA or PUHCA or
under any state laws or regulations respecting the rates or the financial or
organizational regulation of electric utilities solely as a result of the
construction or operation of any such Project or the sale of electricity or
renewable energy credits, “green tags” or other like environmental credits or
benefits therefrom, or (ii) neither the Borrowers nor any of their Affiliates
may be deemed by any Governmental Authority to be subject to, or not exempted
from, regulation under the FPA, PUHCA (other than Section 1265 thereof or any
regulation applicable to “exempt wholesale generators” or “foreign utility
companies” under Section 1262(6) of PUHCA), as applicable, or state laws or
regulations respecting the rates or the financial or organizational regulation
of electric utilities.
“Applicable Rate” means, for (a) Revolving Loans that are Base Rate Loans,
2.25%, (b) Revolving Loans that are Eurodollar Rate Loans, 3.25%, (c) the Letter
of Credit Fee, 3.25%, and (d) the Commitment Fee, 0.50%.
“Applicable Revolving Percentage” means, with respect to any Lender at any time
with respect to any Revolving Borrowing or any risk participation in any L/C
Credit Extension‎ (including the obligation to make any L/C Advance in
connection with such L/C Credit Extension), such Lender’s Applicable Percentage.
“Appraisal” means the appraisal acquired by the Borrowers on a semi-annual
basis, which (i) is from a nationally recognized third-party appraiser that (A)
is qualified to appraise independent electric generating businesses and (B) (x)
has been engaged in the appraisal or business valuation and consulting business
for no fewer than three (3) years or (y) is otherwise acceptable to the
Collateral Agent, and (ii) (A) is approved by the applicable Tax Equity Investor
and (B) shows the fair market value of new residential photovoltaic systems in
each of the States of the United States in which Projects are being Tranched, in
each case expressed in terms of dollars per watt of installed capacity.


 
3

--------------------------------------------------------------------------------





“Appropriate Lender” means, at any time, (a) with respect to the Facility, a
Lender that has a Commitment or holds a Revolving Loan at such time, and
(b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03, the
Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means each of KeyBanc Capital Markets Inc., Credit Suisse Securities
(USA) LLC, and Silicon Valley Bank, in its capacity as a joint lead arranger and
a joint book runner, or any successor arranger and book runner.
“ARRA” means the American Recovery and Reinvestment Act of 2009, Pub. L. No.
111-5, as amended.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.
“Audited Financial Statements” means the audited Consolidated balance sheet of
Sunrun and its Subsidiaries for the fiscal year ended December 31, 2014, and the
related Consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Sunrun and its Subsidiaries, including
the notes thereto.
“Availability Period” means in respect of the Facility, the period from and
including the Closing Date to the earliest of (i) the Maturity Date for the
Facility, (ii) the date of termination of the Commitments pursuant to
Section 2.05, and (iii) the date of termination of the Commitment of each Lender
to make Revolving Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.
“Available Take-Out” means, as of a given date of determination, the sum of
(a) the aggregate amount of each Tax Equity Investor’s undrawn Tax Equity
Commitment plus all drawn but unused amounts under such Tax Equity Commitment,
(b) the aggregate amount of committed and undrawn Backlever Financing, in each
case as set forth in the Take-Out Spreadsheet and (c) the aggregate amount of
committed and undrawn financings acceptable to the Collateral Agent and the
Required Lenders (and not otherwise covered by (a) or (b)); provided that any
such Tax Equity Commitment


 
4

--------------------------------------------------------------------------------





or Backlever Financing not existing as of the Closing Date shall have been
approved for inclusion in the Borrowing Base pursuant to Section 2.01(b).
“Backlever Financing” means Indebtedness for borrowed money incurred by an
Excluded Subsidiary where (i) such Indebtedness is made pursuant to an accounts
receivable financing, a factoring facility, project financing, or other similar
financing; (ii) the Projects directly or indirectly subject to such Indebtedness
have been Tranched or have been contributed or sold to such Excluded Subsidiary
or an Excluded Subsidiary owned directly or indirectly by such Excluded
Subsidiary; (iii) none of the Loan Parties guaranties the payment of debt
service for such Indebtedness; and (iv) the Person providing the financing for
such Indebtedness maintains no interest in, right or title to any Available
Take-Out (other than a Backlever Financing).
“Back-Log Spreadsheet” means a spreadsheet for Projects, substantially in the
form attached hereto as Exhibit Q, providing for the status and amount of
Project Back-Log.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as determined from time to time by Administrative Agent as its prime
rate (the “Prime Rate”) and notified to the Borrowers and (c) the Eurodollar
Rate plus 1.00%. The Prime Rate is a rate set by the Administrative Agent based
upon various factors including the Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate. Any change in the Prime Rate shall take effect at the opening of
business on the day of such change. Any change in the Base Rate due to a change
in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Rate or the Eurodollar Rate, as the case may be.
“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include the Base Rate or Term SOFR) that has been selected by the
Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for Dollar-denominated syndicated credit facilities and (b)
the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or


 
5

--------------------------------------------------------------------------------





method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement for
Dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(1) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR or a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.


 
6

--------------------------------------------------------------------------------





“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.03(b) and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.03(b).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Borrowing.
“Borrowing Base” means, as of any date of determination, the sum of the
following:
(a)    the least of (i) [***] of the PV System Value of Eligible Project
Back-Log (net of terminated contracts, which will be calculated as reported on
the monthly Borrowing Base Certificate) for Projects (less cash sale Projects
accounted for in clause (e) below), (ii) [***] of Eligible Take-Out less
Backlever Financing required to collateralize clause (b) and (iii) [***] of Net
Retained Value; plus
(b)    [***] of committed but undrawn Backlever Financing proceeds for Projects
that have been sold or contributed to a Project Fund or a Tax Equity Investor
(and removed from Eligible Project Back-Log in clause (a)); plus
(c)    [***] of the Eligible Hawaii Tax Credit Receivables expected to be
received on Projects that have achieved Milestone One, up to a maximum of [***];
plus
(d)    [***] of the Eligible Customer Upfront Payment Receivables expected to be
received on Projects that have achieved Milestone One; plus


 
7

--------------------------------------------------------------------------------





(e)    [***] of the estimated final sale value of direct cash sale Projects in
the Project Back-Log as of a given date of determination (regardless of whether
the payment is made directly by the consumer or a lender or financing party on
behalf of the consumer); plus
(f)    [***] of the Eligible Trade Accounts of the Borrowing Base Obligors; plus
(g)    [***] of Eligible Inventory for sale to third parties held by the
Borrowing Base Obligor that is AEE Solar as of a given date of determination, up
to a maximum of [***];
provided that (w) the components of the formula for calculation of the Borrowing
Base set forth above (including eligibility criteria) shall be determined by a
field examination conducted on behalf of the Collateral Agent prior to the
Closing Date with results reasonably satisfactory to the Collateral Agent, and
Eligible Inventory comprising the components of clause (g) of such formula shall
be subject to appraisal at the request of the Collateral Agent with results
reasonably satisfactory to the Collateral Agent; (x) the components of clauses
(c) and (d) of formula for calculation of the Borrowing Base set forth above
shall be factually supportable and reasonably expected to be received on the
applicable Projects in the good faith judgment of the Borrowers, (y) the
Borrowing Base shall be determined on the basis of the most current Borrowing
Base Certificate required or permitted to be submitted hereunder, and (z) if the
Collateral Agent, at the direction or with the concurrence of the Required
Lenders, in their good faith business judgment based on events, conditions,
contingencies or risks reasonably determines that the foregoing amounts and
percentages, if left unchanged, would reasonably be expected to result in a
material overvaluation of the Collateral, then the Collateral Agent shall give
the Borrowers written notice of suggested amendments to the Borrowing Base
calculation and the justification for such changes and the Parties shall work in
good faith to revise such amounts and percentages. For purposes of this
provision, if the Collateral is overvalued by 5% or more, such overvaluation
shall be deemed to be a material overvaluation of the Collateral.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit P.
“Borrowing Base Deficiency” means, at any time of determination, the failure of
the Borrowing Base to exceed the Total Outstandings. Such determination shall be
made based on the most recently delivered Borrowing Base Certificate and Total
Outstandings as reflected in the Register.
“Borrowing Base Obligors” shall mean AEE Solar and Sunrun Installation Services,
and “Borrowing Base Obligor” shall mean any of them, as the context shall
indicate.
“Business Day” means the hours between 9:00 a.m. and 4:00 p.m., Eastern time,
Monday through Friday, other than the following days: (a) New Year’s Day, Dr.
Martin Luther King, Jr. Day, Washington’s Birthday (celebrated on President’s
Day), Memorial Day, the day before Independence Day, Independence Day, Labor
Day, Columbus Day, Veterans’ Day, the day before and after Thanksgiving Day,
Thanksgiving Day, Christmas Eve, Christmas Day and New Year’s Eve, (b) any other
day on which banks are required or authorized by Law to close in New York State,
(c) a legal


 
8

--------------------------------------------------------------------------------





holiday in the State of New York or California, (d) solely for purposes of any
Eurodollar Rate Loan, a London Banking Day and (e) any day on which commercial
banks and the U.S. Federal Reserve Bank are authorized or required to be closed
in any of the foregoing states. For purposes hereof, if any day listed above as
a day on which a bank is closed falls on a Saturday or Sunday, such day is
celebrated on either the prior Friday or the following Monday.
“CAD Project” means, at any time, any Project (i) the PV System related to which
has not been installed as of such time, (ii) with respect to which a Loan Party
has (A) entered into a Host Customer Agreement and (B) completed a system
design, in each case, at such time, (iii) with respect to which the Loan Parties
have not received all necessary permits from any Governmental Authority required
to be obtained prior to installation of the related PV System and (iv) that has
not been Tranched as of such time.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (i) acquisitions of PV Systems made in the ordinary
course of business and (ii) normal replacements and maintenance which are
properly charged to current operations).
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at a bank acceptable to the Administrative
Agent, in the name of the Collateral Agent and under the sole dominion and
control of the Collateral Agent, and otherwise established in a manner
satisfactory to the Collateral Agent.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations, the Obligations, or obligations of
the Revolving Lenders to fund participations in respect of L/C Obligations,
(a) cash or deposit account balances, (b) backstop letters of credit entered
into on terms, from issuers and in amounts satisfactory to the Collateral Agent
and the applicable L/C Issuer, and/or (c) if the Collateral Agent and the
applicable L/C Issuer shall agree, in their sole discretion, other credit
support, in each case, in Dollars and pursuant to documentation in form and
substance satisfactory to the Collateral Agent and such L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such Cash Collateral and other credit support.
“Cash Consideration” means, with respect to any Acquisition, as at the date of
consummation of such Acquisition, the amount of any cash and fair market value
or other property including earnout payments (excluding Equity Consideration and
the unpaid principal amount of any debt instrument) given as consideration in
connection with such Acquisition.
“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrowers or any of their Subsidiaries free and clear of all
Liens (other than Permitted Liens):


 
9

--------------------------------------------------------------------------------





(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that, the full faith and credit of the United
States is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one hundred eighty
(180) days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than one hundred eighty (180) days from
the date of acquisition thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrowers or any of their Subsidiaries, in money market investment programs
registered under the Investment Company Act, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided, however, that for any of
the foregoing to be included as a “Secured Cash Management Agreement” on any
date of determination by the Administrative Agent, the applicable Cash
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Secured Party Designation Notice to
the Administrative Agent prior to such date of determination.


 
10

--------------------------------------------------------------------------------





“CEE” means Clean Energy Experts LLC, a California limited liability company, as
existing prior to the Closing Date, which as of the Closing Date merged into LH
Merger Sub 2, LLC, a California limited liability company and wholly‑owned
Subsidiary of Sunrun (with LH Merger Sub 2, LLC being the surviving entity and
changing its name to Clean Energy Experts LLC as of April 1, 2015).
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the Equity
Interests of any Borrower entitled to vote for members of the board of directors
or equivalent governing body of such Borrower on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right); or
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of any
Borrower ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i)


 
11

--------------------------------------------------------------------------------





above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body.
“Closing Date” means April 1, 2015.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Collateral Agent for the benefit of the Secured Parties.
“Collateral Agent” means Silicon Valley Bank in its capacity as sole collateral
agent under any of the Loan Documents, or any successor collateral agent.
“Collateral Access Agreement” shall mean a bailee agreement, landlord waiver or
other collateral access agreement in form and substance satisfactory to the
Collateral Agent in its sole discretion (it being acknowledged and agreed that
any bailee agreement substantially in the form of Exhibit M-1 or any landlord
waiver substantially in the form of Exhibit M-2 is satisfactory to the
Collateral Agent), pursuant to which a mortgagee or lessor of real property on
which over $1,000,000 worth of Collateral is stored or otherwise located,
including the premises located at 1 Chestnut Street, Suite 222, Nashua, New
Hampshire 03060 or at 1227 Striker Avenue, Suite 260, Sacramento, California
95834, containing inventory or other Collateral owned by any Borrower or
Guarantor, or a warehouseman, processor or other bailee of over $1,000,000 worth
of inventory or other property owned by any Borrower or Guarantor, acknowledges
the Liens under the Collateral Documents and subordinates or waives any Liens
held by such Person on such property, and such other agreements with respect to
the Collateral as the Collateral Agent may require in its reasonable discretion,
as the same may be amended, restated or otherwise modified from time to time.
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, the Collateral Access Agreements, any related Mortgaged Property
Support Documents, each Joinder Agreement, each of the mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Collateral Agent pursuant to Section 6.14, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties.
“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01(b) and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.01(b) under the caption “Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.


 
12

--------------------------------------------------------------------------------





“Commitment Fee” has the meaning set forth in Section 2.08(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Competitor” means any Person that is primarily in the business of developing,
owning, installing, constructing or operating solar equipment and providing
solar electricity from such solar equipment to residential customers located in
jurisdictions where the Loan Parties are then doing business, primarily through
power purchase agreements, customer service or lease agreements or capital loan
products and not through direct sales of solar panels or any Affiliate of such a
Person, but shall not include any back-up servicer or any Person engaged in the
business of making loans in respect of, or passive ownership or tax equity
investments in, such solar equipment and associated businesses so long as such
Person has in place procedures to prevent the distribution of confidential
information that is prohibited under the Loan Documents; provided that (x) the
Administrative Agent shall have no duties or responsibilities for monitoring or
enforcing prohibitions on assignments to Competitors or have any liability with
respect to or arising out of any assignment of Loans, or disclosure of
confidential information, to any ‎Competitor, (y) in no event shall any bank or
other financial institution (other than any venture capital or private equity
firm that owns any interest in one or more Competitors) be deemed a Competitor
and (z) in no event shall any debt fund Affiliate of a Competitor (i.e. a debt
fund Affiliate of a venture capital or private equity firm) be deemed a
Competitor; provided, further, that in the case of (z), such debt fund Affiliate
has in place procedures to prevent the distribution of confidential information
that is prohibited under the Loan Documents.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with the consolidation principles of GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Debt” means any unsecured Indebtedness of any Borrower or any of
its Subsidiaries which by its terms may be converted into or exchanged for
Equity Interests of such Borrower or any such Subsidiary at the option of such
Borrower, any such Subsidiary or the holder of such Indebtedness.


 
13

--------------------------------------------------------------------------------





“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) Equity Consideration, (b) Cash Consideration, (c) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by any
Borrower or any Subsidiary thereof in connection with such Acquisition, (d) a
reasonable estimate of all additional purchase price amounts in the form of earn
outs and other contingent obligations that should be recorded on the financial
statements of the Borrowers and their Subsidiaries in accordance with GAAP in
connection with such Acquisition, (e) a reasonable estimate of all amounts paid
in respect of covenants not to compete, consulting agreements that should be
recorded on the financial statements of the Borrowers and their Subsidiaries in
accordance with GAAP, and other affiliated contracts in connection with such
Acquisition, and (f) the aggregate fair market value of all other consideration
given by any Borrower or any Subsidiary thereof in connection with such
Acquisition.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Customer Lease Agreement” means a lease agreement entered into by a Borrower
(which may subsequently be transferred to an Excluded Subsidiary or Tax Equity
Investor) and its customer, pursuant to which such customer agrees to lease a PV
System from such Borrower in the ordinary course of business.
“Customer Prepayments” shall mean those initial lump-sum prepayments owing from
a customer to any Borrower or an Excluded Subsidiary pursuant to the applicable
Host Customer Agreement.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2.0%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.
“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the


 
14

--------------------------------------------------------------------------------





Administrative Agent, the L/C Issuer or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two (2) Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent or the L/C Issuer in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.14(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowers, the L/C
Issuer and each other Lender promptly following such determination.
“Deposit Account” has the meaning set forth in the UCC.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.
For the avoidance of doubt, an Investment permitted under Section 7.03 shall not
constitute a Disposition.


 
15

--------------------------------------------------------------------------------





“Disqualified Person” means:
(a)
a Person that is a “tax-exempt entity” or a “tax-exempt controlled entity”
within the meaning of Section 168(h) of the Code;

(b)
an entity described in Sections 46(e), 46(f) or 46(g) of the Code, in effect on
the day before the date of the enactment of the Revenue Reconciliation Act
of 1990; or

(c)
a Person that is for U.S. federal income tax purposes an entity disregarded as
separate from its owner or a partnership a direct or indirect owner of a
beneficial interest in which is a Person described in (a) or (b) above, unless
such Person holds its interest through a taxable C Corporation (as defined in
the Code) that either (i) is not a “tax-exempt controlled entity” within the
meaning of Section 168(h) of the Code or (ii) is not treated as a “tax-exempt
controlled entity” under Section 168(h)(6)(F) of the Code because it has made an
election under Section 168(h)(6)(F)(ii) of the Code;

provided that a Person will not be treated as a Disqualified Person if it is
demonstrated to the satisfaction of the Administrative Agent and the Lenders
that a loss or recapture of ITC will not occur as a result of such Person owning
a direct or indirect interest in the Borrowers.
“Dollar” and “$” mean lawful money of the United States.
“Early Opt-in Election” means the occurrence of:
(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that Dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 3.03(b), are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBOR; and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).
“Eligible Customer Upfront Payment Receivables” means those Accounts consisting
of Customer Prepayment obligations under the Host Customer Agreements that
(a) are due and owing to a Borrower, either directly or by assignment from an
Excluded Subsidiary, pursuant to the Host Customer Agreement as a result of the
applicable Project achieving Milestone One, (b) arise in the ordinary course of
such Borrower or Excluded Subsidiary’s business, (c) comply with all of the


 
16

--------------------------------------------------------------------------------





related representations and warranties set forth in Section 5.33 of this
Agreement, (d) will be paid into an account permitted by the Loan Documents or
into a deposit account maintained by a Project Fund, and (e) are not subject to
any Backlever Financing or other financing arrangement, except to the extent
approved by the Collateral Agent. Unless otherwise agreed to by the Collateral
Agent, Eligible Customer Upfront Payment Receivables shall not include Accounts
with respect to an Account Debtor that have not been paid (a) within 120 days of
achievement of Milestone One, if Milestone Three has not been achieved during
such 120-day period, or (b) within 180 days of achievement of Milestone Three.
“Eligible Hawaii Tax Credit Receivables” means those Accounts consisting of
obligations of the State of Hawaii to make payments to a Project Fund in lieu of
Hawaii Tax Credits, which Accounts, with respect to a particular Project Fund,
(i) arise in the ordinary course of business of such Project Fund after
Milestone One has been achieved, (ii) comply with all of the related
representations and warranties set forth in Section 5.32 of this Agreement,
(iii) have been assigned by such Project Fund to a Borrower and (iv) are not
subject to any Backlever Financing or other financing arrangement, except to the
extent approved by Collateral Agent; provided that at the time of the initial
Credit Extension based on a Borrowing Base Certificate that includes Eligible
Hawaii Tax Credit Receivables, (a) the State of Hawaii meets the Minimum Credit
Rating Requirement, (b) the Hawaii Tax Credit Program is in full force and
effect and there has not occurred, and there is not reasonably likely to occur,
a material change in the Hawaii Tax Credit Program that could reasonably be
expected to result in the ineligibility, restriction or other impediment to any
Project Fund, any other applicable Excluded Subsidiary or any Borrower (directly
or indirectly from a Project Fund) receiving such payments in lieu of Hawaii Tax
Credits; provided, however, that a reduction in the amount of the Hawaii Tax
Credit that a Project Fund is eligible for or in the amount of the Eligible
Hawaii Tax Credit Receivable that a Project Fund is entitled to shall not be
deemed to be a material change in the Hawaii Tax Credit program so long as any
such reduction results in a corresponding reduction in the amount of the
Eligible Hawaii Tax Credit Receivable, and (c) the Borrowers have demonstrated
to the Collateral Agent that the applicable Project Funds, the other applicable
Excluded Subsidiaries and the Borrowers are not and could not reasonably be
expected to be subject to any Hawaii Income Taxes assessed by the State of
Hawaii for the period for which such payment in lieu of the Hawaii Tax Credit
applies. Unless otherwise agreed to by the Collateral Agent, “Eligible Hawaii
Tax Credit Receivables” shall not include Accounts with respect to an Account
Debtor that have not been paid within [***] months of the last day of the
calendar year in which Milestone Three was achieved; provided that an Account
shall be deemed an “Eligible Hawaii Tax Credit Receivable” if (i) the applicable
system of a Project Fund related to such Account has achieved Milestone Two on
or prior to December 31, 2014, (ii) such system achieves Milestone Three on or
prior to December 31, 2015 and (iii) such Account does not remain unpaid beyond
fifteen (15) months following the calendar year ending December 31, 2015.
“Eligible Inventory” shall mean Inventory, valued at the lower of cost or market
value, of any Borrowing Base Obligor which meets each of the following
requirements on the date that such Inventory is included in the applicable
Borrowing Base Certificate:
(a)    it (i) is subject to a first priority perfected Lien in favor of the
Collateral Agent and (ii) is not subject to any other Liens;


 
17

--------------------------------------------------------------------------------





(b)    it is in saleable condition;
(c)    it (i) is stored and held in locations owned by a Borrowing Base Obligor
or, if such locations are not so owned, the Collateral Agent is, beginning on
June 30, 2015 (or such later date as agreed to by the Collateral Agent) and at
any time thereafter, in possession of a Collateral Access Agreement or other
similar waiver or acknowledgment agreements (but only to the extent such
location has over $1,000,000 worth of Inventory or is the premises holding
Inventory located at 1 Chestnut Street, Suite 222, Nashua, New Hampshire 03060
or at 1227 Striker Avenue, Suite 260, Sacramento, California 95834), pursuant to
which the applicable lessor, warehouseman, processor or bailee provides
satisfactory lien waivers and access rights to the Inventory and (ii) has not
been identified or otherwise set aside for use by a Project in the Project
Back-Log;
(d)    it is not Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;
(e)     it is located in the United States or in any territory or possession of
the United States that has adopted Article 9 of the UCC;
(e)    (i) it is not “in transit” to any Borrowing Base Obligor and (ii) it is
not held by any Borrowing Base Obligor on consignment;
(f)    it is not subject to any agreement which would restrict the Collateral
Agent’s ability to sell or otherwise dispose of such Inventory;
(h)    it is not work-in-progress Inventory, unfinished goods, sample Inventory
or spare Inventory;
(i)    it is not Inventory that has been aged twelve (12) months or longer;
(j)    it is not stored or held in a location for which the value of all
Inventory of the Borrowing Base Obligors stored or held at such location is less
than $100,000 in the aggregate; and
(k)    the Collateral Agent shall not have determined in its reasonable
discretion following a field inspection to be unacceptable due to age, type
and/or quality.
Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.
“Eligible Project Back-Log” means the Project Back-Log except for the following,
which shall be deemed ineligible:
(a) An incremental % of Projects for which the period of time during which the
applicable customer can terminate the Host Customer Agreement has not yet
expired, which incremental % shall be equal to the % which, when combined with
the cancelled Projects previously excluded from the Project Backlog, would
result in an overall cancellation rate


 
18

--------------------------------------------------------------------------------





of [***] of the total value of Projects that have achieved Sunrun Sign-Off over
the prior twelve (12) months;
(b) Projects which are purchased in cash by a customer (to the extent included
in Project Back-Log);
(c)    Projects which are subject to any Lien other than (i) Liens in favor of
the Collateral Agent and (ii) Liens thereon permitted under Section 7.01;
(d)    Projects in which any Person other than a Loan Party shall have any
ownership interest or any other interest or title, other than (i) any such
interest or title of any customer pursuant to the Host Customer Agreement
related thereto and (ii) Liens thereon permitted under Section 7.01;
(e)    Projects that are not Tax Credit Eligible Projects;
(f)    Projects the PV Systems related to which use solar photovoltaic panels or
inverters that were obtained from, or are a product of, a manufacturer that has
not been approved by any Tax Equity Investor or provider of Backlever Financing;
(g)    Projects located in a state or locality that has not been approved by any
Tax Equity Investor or provider of Backlever Financing;
(h)    Projects for which any manufacturer’s warranty related to the
photovoltaic panels and inverters related thereto is not in full force or effect
or cannot be enforced by a Loan Party;
(i)    Inactive Projects;
(j)    to the extent applicable, Projects specifically identified to be Tranched
in order to cure the True-Up Liability; and
(k)    a Project which has been identified for Tranching using Available
Take-Out which is not Eligible Take-Out.
“Eligible Take-Out” means the Available Take-Out except for the following, which
shall be deemed ineligible:
(a)    Available Take-Out provided by any Person (i) that has provided written
notice that it disputes its obligation to fund such Available Take-Out, (ii)
that generally made statements that it is unable to satisfy its funding
obligations, or (iii) for which any Person may have any valid and asserted
claim, demand, or liability whether by action, suit, counterclaim or otherwise
against such Available Take-Out;
(b)    the Person providing such Available Take-Out is the subject of any action
or proceeding of a type described in Section 8.01(f);


 
19

--------------------------------------------------------------------------------





(c)    Available Take-Out provided by a Person who has the right of offset with
respect to any amounts owed to such Person by any Borrower or its Subsidiaries;
provided, that ineligibility shall be limited to the amount of such set-off; and
(d)    Any Available Take-Out with respect to which a Loan Party or any
Subsidiary has given or received formal written notice that a default or event
of default has occurred and is continuing under the documents governing the
applicable Tax Equity Commitments or Backlever Financing, or has knowledge of
the occurrence and continuation of such default or event of default but has not
given such formal written notice; provided that this clause (d) shall not apply
to the extent that (x) any default that has not become an event of default
thereunder has been cured within the applicable cure period thereunder and (y)
no Material Adverse Effect has resulted from such default; and provided,
further, that this clause (d) shall be operative solely to the extent that the
Tax Equity Investor or the provider of Backlever Financing would, as a result of
the continuation of such default or event of default, have the right to cease
funding (unless such right to cease funding has been waived).
“Eligible Trade Accounts” shall mean an Account as to which the following is
true and accurate as of the date that such Account is included in the applicable
Borrowing Base Certificate:
(a)    such Account arose in the ordinary course of the business of a Borrowing
Base Obligor out of either (i) a bona fide sale of Inventory by such Borrowing
Base Obligor, and in such case such Inventory has in fact been shipped to the
applicable Account Debtor or the Inventory has otherwise been accepted by the
applicable Account Debtor, or (ii) services performed by such Borrowing Base
Obligor under an enforceable contract (written or oral), and in such case such
services have in fact been performed for the applicable Account Debtor and
accepted by such Account Debtor;
(b)    such Account represents a legally valid and enforceable claim which is
due and owing to a Borrowing Base Obligor by the applicable Account Debtor and
for such amount as is represented by the Borrowers to the Collateral Agent in
the applicable Borrowing Base Certificate;
(c)    such Account is evidenced by an invoice dated not later than three
(3) Business Days after the date of the delivery or shipment of the related
Inventory giving rise to such Account, not more than sixty (60) days have passed
since the due date corresponding to such Account and not more than one hundred
twenty (120) days have passed since the invoice date corresponding to such
Account;
(d)    the unpaid balance of such Account (or portion thereof) that is included
in the applicable Borrowing Base Certificate is not subject to any defense or
counterclaim that has been asserted by the applicable Account Debtor, or any
setoff, contra account, credit, allowance or adjustment by the Account Debtor
because of returned, inferior or damaged Inventory or services, or for any other
reason, except for customary discounts allowed by the applicable Borrowing Base
Obligor in the ordinary course of business for prompt payment, and, to the
extent there is any agreement between the applicable Borrowing Base Obligor, the
related Account Debtor and any other Person, for any rebate, discount,


 
20

--------------------------------------------------------------------------------





concession or release of liability in respect of such Account, in whole or in
part, the amount of such rebate, discount, concession or release of liability
shall be excluded from the Borrowing Base;
(e)    the applicable Borrowing Base Obligor has granted to the Collateral Agent
pursuant to or in accordance with the Collateral Documents (except to the extent
not required to do so thereunder) a first priority perfected security interest
in such Account prior in right to all other Persons and such Account has not
been sold, transferred or otherwise assigned or encumbered by such Borrowing
Base Obligor, as applicable, to or in favor of any Person other than pursuant to
or in accordance with the Collateral Documents or this Agreement;
(f)    such Account is not owing by any Account Debtor who, as of the date of
determination, has failed to pay twenty-five percent (25%) or more of the
aggregate amount of its Accounts owing to any Borrowing Base Obligor within
sixty (60) days since the due date corresponding to such Accounts and within one
hundred twenty (120) days since the original invoice date corresponding to such
Accounts;
(g)    it is not an Account owing by any Account Debtor which when aggregated
with all other Accounts owing by such Account Debtor would cause the Borrowing
Base Obligors’ Accounts owing from such Account Debtor to exceed an amount equal
to twenty five percent (25%) of the Borrowing Base Obligors’ aggregate Eligible
Trade Accounts owing from all Account Debtors (the “Concentration Limit”);
provided that to the extent that the aggregate outstanding amount of otherwise
eligible Accounts due from any Account Debtor exceeds the Concentration Limit,
only the amount of such excess shall be ineligible;
(h)    such Account is not represented by any note, trade acceptance, draft or
other negotiable instrument or by any chattel paper, except to the extent any
such note, trade acceptance, draft, other negotiable instrument or chattel paper
has been endorsed and delivered by any Borrowing Base Obligor pursuant to or in
accordance with the Collateral Documents or this Agreement and/or otherwise in a
manner satisfactory to the Collateral Agent on or prior to such Account’s
inclusion in any applicable Borrowing Base Certificate;
(i)    the Borrowing Base Obligors have not received, with respect to such
Account, any notice of the dissolution, liquidation, termination of existence,
insolvency, business failure, appointment of a receiver for any part of the
property of, assignment for the benefit of creditors by, or the filing of a
petition in bankruptcy or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against, such Account Debtor;
(j)    it is not an account billed in advance, payable on delivery, for
consigned goods, for guaranteed sales, for unbilled sales, payable at a future
date, bonded or insured by a surety company or subject to a retainage or
holdback by the Account Debtor;
(k)    the Account Debtor on such Account is not:
(i)
an Affiliate of any Loan Party;



 
21

--------------------------------------------------------------------------------





(ii)
the United States of America, or any department, agency, or instrumentality
thereof (unless the applicable Borrowing Base Obligor has assigned its right to
payment of such Account to the Agent in a manner satisfactory to the Agent so as
to comply with the provisions of the Federal Assignment of Claims Act);

(iii)
a citizen or resident of any jurisdiction other than one of the United States or
Canada, unless such Account is secured by a letter of credit issued by a bank
acceptable to the Agent which letter of credit shall be in form and substance
acceptable to the Collateral Agent; or

(iv)
an Account Debtor whose Accounts the Collateral Agent, acting in its reasonable
credit judgment, has deemed not to constitute Eligible Trade Accounts because
the collectability of such Accounts is or is reasonably expected to be impaired;

(l)    such Account is not an Account in respect of which Credit Extensions are
available under any other component of the Borrowing Base.
Any Account, which is at any time an Eligible Trade Account but which
subsequently fails to meet any of the foregoing requirements, shall forthwith
cease to be an Eligible Trade Account.
“Environmental Laws” means any and all Laws (including common laws) pertaining
to protected animal and plant species, navigation, human health, safety or the
environment, or to the presence, treatment, transport, storage, use, management,
disposal or Release of any Hazardous Materials or to property damage or personal
injury as a result of Hazardous Materials, including, without limitation, the
Clean Air Act, as amended, CERCLA, the Federal Water Pollution Control Act, as
amended, the Resource Conservation and Recovery Act of 1976, as amended
(“RCRA”), the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, Section 10 of the Rivers and Harbors Act of 1899, as amended, the
Endangered Species Act, as amended, the Migratory Bird Treaty Act, as amended,
and any other federal, state, regional or local environmental conservation,
environmental protection, health or safety Laws as each may from time to time be
amended or supplemented.
“Environmental Liability” means any costs, losses or liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, or treatment of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which costs or liability is assumed or imposed with
respect to any of the foregoing.


 
22

--------------------------------------------------------------------------------





“Environmental Permit” means any permit, approval, consent, identification
number, license, exemption, authorization or other form of permission required
to be issued or obtained under any Environmental Law.
“Equity Consideration” means, with respect to any Acquisition, as at the date of
consummation of such Acquisition, the ratio, stated as a percentage, of (i) the
Equity Interests of any Borrower or any Subsidiary thereof to be transferred in
connection with such Acquisition, to (ii) the total Equity Interests of such
Borrower, plus the Equity Interests of such Borrower or any Subsidiary thereof
to be transferred in connection with such Acquisition. For purposes of
determining the Equity Consideration for any transaction, the Equity Interests
of a Borrower shall be valued in accordance with GAAP.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) under common control with any Borrower within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041
or 4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or any ERISA Affiliate.
“Eurodollar Rate” means, subject to Section 3.03(b):


 
23

--------------------------------------------------------------------------------





(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two (2) Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;
in each case, times the Statutory Reserves; provided that, to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further, that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and provided, further, that the Eurodollar Rate shall at
no time be less than 0.00%.
“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, including all
amendments thereto and regulations promulgated thereunder.
“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property which is located outside of the United States, (b) any
Intellectual Property, (c) the Equity Interests of or in any Excluded Subsidiary
and (d) any SREC Excluded Property.
“Excluded Subsidiaries” means:
(i) those direct or indirect subsidiaries of Sunrun (a) in which Sunrun owns
Equity Interests of less than fifty-one percent (51%), (b) that, or that are
formed to, own, lease or finance no assets other than specific Projects and
related assets that are financed as a pool in a manner that is non-recourse to
any of the Loan Parties (other than such recourse as is permitted pursuant to
Section 7.02(i)), (c) the direct or indirect parents of Excluded Subsidiaries of
the type described in the foregoing clause (b) that, or that are formed to, own
no assets other than (x) Equity Interests in, and intercompany loans of,
Excluded Subsidiaries of the type described in the foregoing clause (b) or their
direct or indirect parents, cash and cash equivalents and contractual rights
related to a Non-Recourse Financing of any Excluded Subsidiary in the same chain
of ownership, or (y) Indebtedness of any other Excluded Subsidiaries of the type
described in the foregoing clause (b) or this clause


 
24

--------------------------------------------------------------------------------





(c), it being understood that Sunrun may contribute, transfer, assign or
otherwise convey Projects and related assets to any Excluded Subsidiary of the
type described in the foregoing clause (b) through an Excluded Subsidiary of the
type described in this clause (c), or (d) created for or encumbered by SREC
Transactions, and, in the case of those Subsidiaries described in clause (b),
financing or equity contribution proceeds are included in the calculation of
Available Take-Out only to the extent of any remaining Tax Equity Commitments or
committed and undrawn Backlever Financing;
(ii) any existing or future acquired or formed Immaterial Subsidiary; or
(iii) any Safe Harbor Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Party
Guarantee of such Guarantor of, or the grant by such Guarantor of a Lien to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act (or the application or official interpretation
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.11 and any other keepwell, support
or other agreement for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the Loan
Party Guarantee of such Guarantor, or grant by such Guarantor of a Lien, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a Master Agreement governing more than one Swap Contract, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swap Contracts for which such Loan Party Guarantee or Lien is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Sections 3.01(a)(ii),
or 3.01(a)(iii) or (c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e); and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of December 31, 2014, by and among the Borrowers, Comerica
Bank, as administrative


 
25

--------------------------------------------------------------------------------





agent, sole lead arranger and sole book runner, Silicon Valley Bank, as
documentation agent, and various lenders party thereto, as further amended,
restated or otherwise modified from time to time.
“Existing Letters of Credit” means each letter of credit set forth on Schedule
1.01(d) that was previously issued for the account of any Borrower by Comerica
Bank under the Existing Credit Agreement that is outstanding on the Closing
Date.
“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations promulgated thereunder.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letter” means the Administrative Agent Fee Letter, dated November 12, 2019,
by and among Sunrun, the other Borrowers and the Administrative Agent.
“FERC” means the Federal Energy Regulatory Commission and its successors.
“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.


 
26

--------------------------------------------------------------------------------





“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if any Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“FPA” means the Federal Power Act, as amended, and FERC’s regulations
promulgated thereunder.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, with respect to the L/C Issuer, at any time there is
a Lender that is a Defaulting Lender, the aggregate amount of such Defaulting
Lender’s respective Applicable Percentage of each outstanding L/C Obligation
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit L.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB ASC, that are
applicable to the circumstances as of the date of determination, consistently
applied and subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
including FERC and any designated regional reliability entity, a state public
utilities commission or state public service commission or similar agency, or a
designated regional transmission organization, independent system operator or
balancing authority.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(g) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance


 
27

--------------------------------------------------------------------------------





or supply funds for the purchase or payment of) such Indebtedness or other
obligation, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness of the kind described in clauses (a) through
(g) of the definition thereof or other obligation of any other Person, whether
or not such Indebtedness or other obligation is assumed or expressly undertaken
by such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 10.01.
“Guarantors” means, collectively, (a) CEE, (b) all other existing or future
acquired or formed Subsidiaries of Sunrun (other than Excluded Subsidiaries) as
are or may from time to time become parties to this Agreement pursuant to
Section 6.13, and (c) with respect to Additional Secured Obligations owing by
any Loan Party (other than the Borrowers) and any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 10.01 and 10.11) under
the Loan Party Guarantee, the Borrowers.
“Hawaii Income Taxes” shall mean (a) any income (or similar) tax, that is, has
been or may in the future be imposed, assessed or collected by or under the
authority of the State of Hawaii (or a political subdivision thereof), and
(b) each liability for the payment of any amounts of the type described in
clause (a) as a result of any express or implied obligation to pay directly,
indemnify or otherwise assume or succeed to the liability of any other Person.
“Hawaii Tax Credit” shall mean tax credits available to the Borrowers under
Hawaii Rev Stat. § 235-12.5 (Renewable energy technologies; income tax credit).
“Hazardous Materials” means any hazardous substances, pollutants, contaminants,
wastes, or materials (including petroleum (including crude oil or any fraction
thereof), petroleum wastes, radioactive material, hazardous wastes, toxic
substances, or asbestos or any materials containing asbestos) designated,
regulated, or defined under or with respect to which any requirement or
liability may be imposed pursuant to any Environmental Law.
“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VI or VII, is a Lender or an Affiliate of a Lender, or (b) at the time
it (or its Affiliate) becomes a Lender, is a party to a Swap Contract not
prohibited under Article VI or VII, in each case, in its capacity as a party to
such Swap


 
28

--------------------------------------------------------------------------------





Contract (even if such Person ceases to be a Lender or such Person’s Affiliate
ceased to be a Lender); provided, in the case of a Secured Hedge Agreement with
a Person who is no longer a Lender (or Affiliate of a Lender), such Person shall
be considered a Hedge Bank only through the stated termination date (without
extension or renewal) of such Secured Hedge Agreement; and provided, further,
that for any of the foregoing to be included as a “Secured Hedge Agreement” on
any date of determination by the Administrative Agent, the applicable Hedge Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Secured Party Designation Notice to the
Administrative Agent prior to such date of determination.
“Honor Date” has the meaning set forth in Section 2.03(c).
“Host Customer Agreements” means the Power Purchase Agreements and Customer
Lease Agreements.
“Immaterial Subsidiary” means each Subsidiary of Sunrun which at no time after
the Closing Date holds more than $2,500,000 of assets in accordance with GAAP
for a trailing twelve (12) month period; provided, that at no time shall the
aggregate assets held by all such Subsidiaries exceed $10,000,000 in accordance
with GAAP for a trailing twelve (12) month period.
“Inactive Project” means any Project that (a) remains a CAD Project for more
than 180 days after such Project was first included in the Eligible Project
Back-Log as a CAD Project or (b) remains a Permitted Project for more than
180 days after such Project was first included in the Eligible Project Back-Log
as a Permitted Project.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations (including, without limitation, earnout obligations) of
such Person to pay the deferred purchase price of property or services (other
than trade accounts payable in the ordinary course of business and that do not
remain unpaid for more than one-hundred twenty (120) days after the date on
which such trade account was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


 
29

--------------------------------------------------------------------------------





(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner,
unless such Indebtedness is expressly made non-recourse to such Person. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intellectual Property” has the meaning set forth in the Security Agreement.
“Intercompany Debt” has the meaning specified in Section 7.02.
“Interest Charges” means, for any period of measurement, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations, and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP which is
to be paid in cash, in each case, of or by any Borrower for such period of
measurement.
“Interest Coverage Ratio” means, as of any date of determination, with respect
to the Borrowers, the ratio of (a) to (b), where:
(a) is the sum of, for the prior trailing twelve month period then ended (i)
Operating income (measured in accordance with GAAP) plus depreciation and
amortization included in COGS, plus (ii) [***]% of general and administrative
costs (G&A, as measured in accordance with GAAP), plus (iii) [***]% of sales and
marketing costs (S&M as measured in accordance with GAAP), plus (iv) [***]% of
research and development costs (R&D as measured in accordance with GAAP); and


 
30

--------------------------------------------------------------------------------





(b) is, for the prior trailing twelve month period then ended, the aggregate
cash Interest Charges of the Borrowers and their Subsidiaries, other than
Excluded Subsidiaries (which Interest Charges shall not be determined on a
consolidated basis).
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by the Borrowers in its Loan Notice, or
such other period that is twelve (12) months or less requested by the Borrowers
and consented to by all the Appropriate Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Inventory” shall mean any inventory as defined under the UCC.
“Inverted Lease Structure” means a tax equity investment structure in which the
Borrowers contribute PV Systems and assign the affiliated Host Customer
Agreements to an Excluded Subsidiary, which Excluded Subsidiary then leases such
PV Systems to a Tax Equity Investor or a partnership between an Excluded
Subsidiary and a Tax Equity Investor pursuant to a lease agreement.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other Indebtedness or interest in, another Person
(including any partnership or joint venture equity interest in such other Person
and any arrangement pursuant to which the investor guaranties Indebtedness of
such other Person), or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business


 
31

--------------------------------------------------------------------------------





unit of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary thereof) or in favor
of the L/C Issuer and relating to such Letter of Credit.
“ITC” means any investment tax credit under Title 26, Section 48 of the United
States Code or any successor or other similar provision, including any similar
provision concerning a refundable tax credit that replaces such investment tax
credit program.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of
Sections 6.13 and 6.14.
“KeyBank” has the meaning specified in the introductory paragraph hereto.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, and binding guidance,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, and agreements with any
Governmental Authority.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means, as the context may require, (a) Silicon Valley Bank, acting
through any of its Affiliates or branches, in its capacity as the issuer of
Letters of Credit hereunder, (b) Comerica Bank, acting through any of its
Affiliates or branches, in its capacity as the issuer of each Existing Letter of
Credit, and (c) any other Lender that may become an L/C Issuer pursuant to
Section 2.03(k) or 11.06(f), with respect to Letters of Credit issued by such
Lender. Each L/C Issuer may, in its


 
32

--------------------------------------------------------------------------------





discretion, arrange for one or more Letters of Credit to be issued by Affiliates
or branches of such L/C Issuer, in which case the term “L/C Issuer” shall
include any such Affiliate or branch with respect to Letters of Credit issued by
such Affiliate or branch.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder (including any
Existing Letter of Credit). A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date then in effect for the Facility (or, if such day is
not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Notice” means a notice of a request for an L/C Credit
Extension, pursuant to Section 2.03(a), which shall be substantially in the form
of Exhibit T and shall include the Letter of Credit Application for such L/C
Credit Extension.
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the Facility. The Letter of Credit Sublimit is part of, and
not in addition to, the Facility.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).


 
33

--------------------------------------------------------------------------------





“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Revolving Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Revolving
Notes, (c) the Loan Party Guarantee, (d) the Collateral Documents, (e) the Fee
Letter, (f) each Issuer Document, (g) each Joinder Agreement and (h) any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.13 (but specifically excluding any Secured Hedge
Agreement or any Secured Cash Management Agreement).
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit E.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“Loan Party Guarantee” means, collectively, the Guarantee made by the Guarantors
under Article X in favor of the Secured Parties, together with each other
guaranty delivered pursuant to Section 6.13.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), financial condition of the Loan Parties taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document, or of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party; or (d) a material adverse effect on the Collateral or the Liens in favor
of the Collateral Agent (for its benefit and for the benefit of the other
Secured Parties) on the Collateral or the priority of such Liens, in each case
of this clause (d), when taken as a whole.
“Material Contract” means, with respect to any Loan Party, each contract or
agreement to which such Person would be required to disclose pursuant to
reporting obligations under the Exchange Act if such person were subject to the
Exchange Act, even if such Person is not currently subject to the Exchange Act.
“Maturity Date” means the date that is seven (7) years after the Closing Date;
provided, however, if such date is not a Business Day, the Maturity Date shall
be the next succeeding Business Day.
“Milestone One” means, with respect to any Project, the day on which each of the
following has occurred (in each case as certified by the Borrowers in a
Borrowing Base Certificate): (a) the occurrence of Sunrun Sign-Off, (b) delivery
to the construction contractor for such Project of a duly


 
34

--------------------------------------------------------------------------------





executed notice to proceed, and (c) if applicable, assignment to a construction
site or tagged to a specific Project in a warehouse of building materials
necessary to construct the Project, including evidence (to the extent available)
of the same if requested by the Collateral Agent.
“Milestone Three” means, with respect to any Project, the day on which the
“permission to operate” notification for such Project is executed (as certified
by the Borrowers in a Borrowing Base Certificate).
“Milestone Two” means, with respect to any Project, the day on which the
following has occurred (as certified by the Borrowers in a Borrowing Base
Certificate): the Project has reached Substantial Completion.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 105% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.13(a)(i),
(a)(ii), (a)(iii) or (a)(iv), an amount equal to 105% of the Outstanding Amount
of all L/C Obligations, and (c) otherwise, an amount determined by the
Collateral Agent and the L/C Issuer in their sole discretion.
“Minimum Credit Rating Requirement” means the state general bond obligation
rating of at least AA from Standard and Poor’s Rating Group, Aa2 from Moody’s,
and AA from Fitch Ratings, or such other general bond obligation rating
satisfactory to the Administrative Agent in its sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee or leasehold mortgages, deeds of trust and deeds
executed by a Loan Party that purport to grant a Lien to the Collateral Agent
(or a trustee for the benefit of the Collateral Agent) for the benefit of the
Secured Parties in any Mortgaged Properties, in form and substance satisfactory
to the Collateral Agent.
“Mortgaged Property” means any owned property of a Loan Party listed on
Schedule 5.21(g)(i) and any other owned real property of a Loan Party that is or
will become encumbered by a Mortgage in favor of the Collateral Agent in
accordance with the terms of this Agreement.
“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage, the deliveries and documents described on
Schedule 1.01(e) attached hereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.


 
35

--------------------------------------------------------------------------------





“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Retained Value” means, as of a given date of determination, the present
value, discounted at six percent (6%), of:
(A) all remaining (1) customer cash flows under Host Customer Agreements and (2)
PBI Payments, reduced by
(B) the following:
(a)    For Tax Equity Partnerships subject to HLBV accounting (i.e., Partnership
Flip Structures and complex Inverted Lease Structures), estimated future cash
distributions to the Tax Equity Investor;
(b)    Estimated operating expenses;
(c)    Estimated major maintenance expenses;
(d)    For simple Inverted Lease Structures, the GAAP financing liability
recorded on the most recent (i) Audited Financial Statements or (ii) quarterly
unaudited financial statements of Sunrun (reduced by cash deposited by the Tax
Equity Investor in the applicable Project Fund, if any, and ITCs from assets
funded but not in service);
(e)    For Sale‑Leaseback Structures, the GAAP financing liability recorded on
the most recent (i) Audited Financial Statements or (ii) quarterly unaudited
financial statements of Sunrun (or, if applicable, the rent payable by the
lessee under the related lease); and
(f)    The excess of (1) the GAAP carrying value of all non-recourse or
unsecured Indebtedness, other than Indebtedness associated with SREC
Transactions or Safe Harbor Financings, recorded on the most recent (i) Audited
Financial Statements or (ii) quarterly unaudited financial statements of Sunrun;
provided, that any additional Indebtedness shall be calculated on a Pro Forma
Basis over (2) cash held by an Excluded Subsidiary in maintenance reserve
accounts, debt service reserve accounts or distribution suspense accounts in
connection with any Indebtedness described in clause (1).
Net Retained Value will only be calculated based on Projects that are (x)
deployed to Project Funds or (y) owned by a Borrower and have achieved Milestone
Three. No Net Retained Value will be ascribed to either customer renewal value
or Projects in the Project Back-Log.
Customer cash flows under Host Customer Agreements shall include the sum of the
remaining contracted cash payments that customers are expected to pay over the
initially contracted term of such Host Customer Agreements for Projects
installed or placed into a Project Fund as of the measurement date. In the case
of Sale‑Leaseback Structures, customer cash flows from Host Customer Agreements
following the stated expiration of the Sale‑Leaseback Structures shall be
disregarded. This amount shall include Customer Prepayments contractually owing
to the


 
36

--------------------------------------------------------------------------------





Borrowers, an Excluded Subsidiary or a Project Fund but uncollected. Operating
expenses and major maintenance expenses shall be estimated consistent with the
most recent engineering report issued and relied upon in connection with a
non-recourse debt financing of Sunrun.
“New Lenders” has the meaning specified in Section 2.15(c).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Financings” means Backlever Financings, System Refinancings, and
Safe Harbor Financings.
“NPL” means the National Priorities List under CERCLA.
“NYGB” means NY Green Bank, a division of the New York State Energy Research &
Development Authority.
“NYGB Borrowing Base” means, as of any date of determination, the PV System
Value of the Eligible Project Back-Log attributable to NY Projects.
“NYGB Borrowing Base Availability” means, as of any date of determination, the
difference of the NYGB Borrowing Base minus NYGB’s Revolving Exposure at such
time.
“NYGB Borrowing Base Deficiency” means, at the time a Revolving Loan is to be
made by NYGB or a participation in an L/C Credit Extension is to be purchased by
NYGB, the failure of the amount of the NYGB Borrowing Base Availability at such
time to equal or exceed the amount of such Revolving Loan or such participation
in the L/C Credit Extension. Such determination shall be made based on the most
recently delivered Borrowing Base Certificate and NYGB’s Revolving Exposure as
reflected in the Register.
“NY Project” means a Project located in the State of New York with respect to
which the PV System has an aggregate installed footprint for solar arrays of
4,000 square feet or less.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor.


 
37

--------------------------------------------------------------------------------





“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, trust or other form
of business entity, the partnership or other applicable agreement of formation
or organization (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction) and (d) with respect to all entities, any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans occurring on such
date; and (b) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by any Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Partnership Flip Structure” means a tax equity investment structure in which
the Tax Equity Partnership or a subsidiary of such Tax Equity Partnership
purchases PV Systems and takes assignment of Host Customer Agreements from any
Borrower or any of its Subsidiaries pursuant to a purchase agreement. In a
Partnership Flip Structure, the membership interests in the Tax Equity
Partnership changes (or “flips”) in respect to the members of such Tax Equity
Partnership upon


 
38

--------------------------------------------------------------------------------





fulfillment of specified conditions in the Organization Documents of such Tax
Equity Partnership, but in no event earlier than five years from the date of the
purchase of the PV Systems and assignment of the Host Customer Agreements.
“PATRIOT Act” has the meaning specified in Section 5.28.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PBI Obligor” means the utility, Governmental Authority or other Person that
makes the payments under the applicable PBI Program.
“PBI Payments” means, with respect to a Project, all payments due by the related
PBI Obligor under the applicable PBI Program.
“PBI Program” means a renewable energy program maintained or administered by a
utility, Governmental Authority or other Person designed to incentivize the
installation of photovoltaic solar energy projects and the use of
solar-generated electricity pursuant to which the utility, Governmental
Authority or other Person is obligated to make payments at a stated amount or
rate to the owner of the related photovoltaic solar energy project.
“Pension Act” means the Pension Protection Act of 2006, as amended.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permit” means any action, approval, consent, certificate, notice, filing,
registration, waiver, exemption, variance, franchise, order, permit,
authorization, right or license with, by, of or from a Governmental Authority.
“Permitted Acquisition” means (i) an Acquisition with a Cost of Acquisition of
less than $5,000,000 by a Loan Party of a Target that meets the conditions set
forth in clauses (a), (c) and (f) below, (iii) an Acquisition with a Cost of
Acquisition of less than $15,000,000 but greater than or equal to $5,000,000, by
a Loan Party of a Target that meets the conditions set forth in clauses (a),
(c), (d)(i), (d)(iv), (e) and (f) below, or (iii) an Acquisition with a Cost of
Acquisition in excess of $15,000,000 by a Loan Party of a Target that meets all
of the following conditions:
(a)    no Default or Event of Default shall then exist or would exist after
giving effect thereto;
(b)    the Loan Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the Acquisition on a Pro Forma
Basis, the


 
39

--------------------------------------------------------------------------------





Loan Parties are in compliance with (x) each of the financial covenants set
forth in Section 7.11 and (y) the most recently delivered Borrowing Base
Certificate;
(c)    the Collateral Agent, on behalf of the Secured Parties, shall have
received (or shall receive in connection with the closing of such Acquisition) a
first priority perfected security interest in all property (including, without
limitation, Equity Interests) acquired with respect to the Target in accordance
with the terms of Section 6.14 and the Target, if a Person, shall have executed
a Joinder Agreement in accordance with the terms of Section 6.13, unless, in
either case, such Target becomes an Excluded Subsidiary immediate after such
Acquisition;
(d)    the Administrative Agent and the Lenders shall have received (i) a
description of the material terms of such Acquisition, (ii) audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its two most recent fiscal years, (iii) unaudited financial
statements of the Target for any fiscal quarters ended within the fiscal year to
date, to extent available and (iv) not less than five (5) Business Days prior to
the consummation of any Permitted Acquisition, a certificate substantially in
the form of Exhibit F, executed by a Responsible Officer of the Borrowers
certifying that such Permitted Acquisition complies with the requirements of
this Agreement (other than with respect to the Acquisition of CEE, for which the
Borrowers shall provide such relevant information to the Administrative Agent
and the Lenders prior to the Closing Date);
(e)    such Acquisition shall not be a “hostile” Acquisition and shall have been
duly authorized by the board of directors (or equivalent) and/or shareholders
(or equivalent) of the applicable Loan Party and the Target, in each case where
such authorization is required; and
(f)    with respect to the Cost of Acquisition paid by the Loan Parties and
their Subsidiaries for all Acquisitions made after the Closing Date and during
the term of this Agreement, on a fully diluted basis with respect to all such
Acquisitions, the aggregate Cost of Acquisition (excluding Equity Consideration)
shall not exceed [***].
“Permitted Dispositions” means (a) Dispositions of Inventory, equipment and Host
Customer Agreements (including residential Customer Lease Agreements and solar
services agreements), including Tranching of Inventory, equipment and Host
Customer Agreements (including any warranties arising in connection therewith)
(i) to an Excluded Subsidiary (x) pursuant to an Inverted Lease Structure,
Sale-Leaseback Structure or Partnership Flip Structure on an arm’s length basis
or (y) in connection with a Non-Recourse Financing or (ii) to the Borrowers’
customers or other third parties pursuant to a cash sale for fair market value
or on an arm’s length basis, or sale of Projects pursuant to a customer’s
purchase right under its applicable Host Customer Agreement; (b) Dispositions of
property to any Borrower or any Subsidiary thereof; provided, that if the
transferor of such property is a Loan Party then the transferee thereof must be
a Loan Party; (c) Dispositions of accounts receivable in connection with the
collection or compromise thereof; (d) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Borrowers and their Subsidiaries; (e) Dispositions of Cash Equivalents for


 
40

--------------------------------------------------------------------------------





fair market value; (f) Dispositions of Equity Interests in accordance with the
terms herein; and (g) Dispositions of SREC Excluded Property.
“Permitted Liens” has the meaning specified in Section 7.01.
“Permitted Project” means, at any time, any Project (i) the PV System related to
which has not been installed as of such time, (ii) with respect to which a Loan
Party has (A) entered into a Host Customer Agreement and (B) completed a system
design, in each case, at such time, (iii) with respect to which the Loan Parties
have received all necessary permits from Governmental Authorities required to be
obtained prior to installation of the related PV System and (iv) that has not
been Tranched as of such time.
“Person” means any natural person, corporation, limited liability company,
trust, association, company, partnership, Governmental Authority or other
entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledged Equity” has the meaning specified in the Security Agreement.
“Power Purchase Agreements” means a power purchase agreement entered into by any
Borrower (which may subsequently be transferred to an Excluded Subsidiary or Tax
Equity Investor) and a customer, pursuant to which such customer agrees to
purchase electricity from such Borrower, Excluded Subsidiary or Tax Equity
Investor generated by a PV System installed on the customer’s property.
“Prime Rate” has the meaning specified in the definition of “Base Rate”.
“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a line of business, for any Acquisition or for the
incurrence of any Indebtedness, in each instance whether actual or proposed,
each such transaction or proposed transaction shall be deemed to have occurred
on and as of the first day of the relevant measurement period, and the following
pro forma adjustments shall be made:
(a)    in the case of an actual or proposed Disposition, all income statement
items (whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of any
Borrower and its Subsidiaries for such measurement period;
(b)    in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of any
Borrower and its Subsidiaries for such measurement period;


 
41

--------------------------------------------------------------------------------





(c)    interest accrued during the relevant measurement period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of any Borrower and its
Subsidiaries for such measurement period; and
(d)    any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable measurement period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of any Borrower and its Subsidiaries for such
measurement period.
“Project” means a PV System together with all associated real property rights,
rights under the applicable Host Customer Agreement, and all other related
rights to the extent applicable thereto, including without limitation, all parts
and manufacturers’ warranties and rights to access customer data.
“Project Back-Log” means, as of a given date of determination, all originated
Projects (excluding cash sale Projects) that have achieved Sunrun Sign-off as of
such date of determination, as set forth in the Back-Log Spreadsheet; provided
that Projects shall be removed from the Project Back-Log once Tax Equity
Commitments have been drawn for that Project and the Project is sold to a Tax
Equity Partnership or has otherwise been sold or contributed to an Excluded
Subsidiary.
“Project Funds” shall mean (a) as of the date hereof, each of the entities
listed on Schedule 5.20(a) and (b) any additional Tax Equity Partnerships,
Subsidiaries or other limited liability companies, partnerships or similar
entities created after the date hereof by a Borrower or its respective
Subsidiaries in connection with Tax Equity Documents or Non-Recourse Financings.
“Public Lender” has the meaning specified in Section 6.02.
“Public Offering” means a public offering of the Equity Interests of any
Borrower pursuant to an effective registration statement under the Securities
Act.
“PUHCA” means the Public Utility Holding Company Act of 2005, and FERC’s
regulations promulgated thereunder.
“PURPA” means the Public Utility Regulatory Policies Act of 1978, as amended,
and FERC’s regulations promulgated thereunder.
“PV Systems” means a photovoltaic system, including photovoltaic panels, racks,
wiring and other electrical devices, conduit, weatherproof housings, hardware,
one or more inverters, remote monitoring equipment, connectors, meters,
disconnects and over current devices.
“PV System Value” means, for PV Systems, the appraised value of such PV Systems
(based on the most recent Appraisal).


 
42

--------------------------------------------------------------------------------





“QF” means a qualifying small power production facility pursuant to PURPA and
FERC’s regulations thereunder, including at 18 C.F.R. §§ 292.203(a) and 292.204.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Collateral Agent,
which agreement is in form and substance acceptable to the Collateral Agent and
which provides the Collateral Agent with “control” (as such term is used in
Article 9 of the UCC) over the deposit account(s) or securities account(s)
described therein.
“Quarter-End Liquidity” means, with respect to each fiscal quarter, the sum of
the Borrowers’ cash and Cash Equivalents (determined as of the last day of the
applicable fiscal quarter based on the balances thereof on such date) held in
deposit accounts and securities accounts maintained at a bank reasonably
acceptable to the Administrative Agent, in which the Collateral Agent has
obtained a perfected first priority Lien subject to no other Liens.
“Recipient” means the Administrative Agent, the Collateral Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, shareholders, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.
“Release” or “Released” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing of
any Hazardous Materials.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice and, (b) with respect to an
L/C Credit Extension, a Letter of Credit Notice.
“Required Lenders” means, at any time, at least two (2) Lenders having Total
Credit Exposures representing more than 50% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that, the Unreimbursed
Amounts that such Defaulting Lender has failed to


 
43

--------------------------------------------------------------------------------





fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the L/C Issuer in making such
determination.
“Resignation Effective Date” has the meaning set forth in Section 9.06(a).
“Responsible Officer” means the chief executive officer, chief financial
officer, chief operations officer, chief revenue officer or controller of a Loan
Party and, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the general counsel, the secretary or any assistant
secretary of a Loan Party or any other officer of such Loan Party designated as
a Responsible Officer on a certificate executed by one of the aforementioned
individuals. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party. To the extent requested by the
Administrative Agent, each Responsible Officer will provide an incumbency
certificate, in form and substance satisfactory to the Administrative Agent.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Borrower or any of its Subsidiaries, now or hereafter
outstanding, except such dividends or distributions made by an Excluded
Subsidiary in the ordinary course of business pursuant to and as permitted by
the terms of the Tax Equity Commitments or any Non-Recourse Financing, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares (or equivalent) of any
class of Equity Interests of any Borrower or any other Loan Party, now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Equity Interests of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding and (d) equity grants made in the
ordinary course of business in connection with any Loan Party’s stock option
plan.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01(b).
“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations at such time.
“Revolving Increase Effective Date” has the meaning specified in
Section 2.15(d).
“Revolving Loan” has the meaning specified in Section 2.01(b).
“Revolving Note” means a promissory note made by the Borrowers in favor of a
Lender evidencing Revolving Loans made by such Lender, substantially in the form
of Exhibit G.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.


 
44

--------------------------------------------------------------------------------





“Safe Harbor Financing” means Indebtedness for borrowed money incurred by a Safe
Harbor Subsidiary that is non-recourse to Loan Parties and where the Loan
Parties undertake no obligations other than Safe Harbor Permitted Covenants.
“Safe Harbor Inventory” means solar panels, inverters and module-level
electronics acquired pursuant to agreements entered into by Sunrun or any
Affiliate thereof for the purpose of, among other things, allowing Sunrun to
have a sufficient quantity of solar panels, inverters and module-level
electronics for installation by Sunrun and its channel partners as “safe harbor”
components in Projects for purposes of allowing such Projects to qualify for the
then-highest available ITC pursuant to IRS Notice 2018-59, 2018-28 I.R.B. 196
(June 22, 2018).
“Safe Harbor Permitted Covenants” obligations of the Loan Parties in respect of
(i) servicing and administering of the Safe Harbor Financing and the related
Safe Harbor Subsidiaries (including reporting obligations, coordinating
purchases of inventory by the applicable Excluded Subsidiary, deliveries of
inventory to the applicable Excluded Subsidiary or a warehouse specified by the
applicable Excluded Subsidiary, the warehousing of inventory at any such
warehouse and deliveries of inventory from the applicable Excluded Subsidiary or
from any such warehouse, and acting as agent of the applicable Excluded
Subsidiary in order to effect the foregoing), (ii) the transfer and sale of
inventory to a Safe Harbor Subsidiary (and related obligations in connection
therewith) and, to the extent a Loan Party exercises the right to buy Safe
Harbor Inventory from the applicable Safe Harbor Subsidiary, the payment of the
purchase price for such Safe Harbor Inventory, (iii) the payment of purchase
price for Safe Harbor Inventory to the applicable equipment suppliers in excess
of the amount financed under the Safe Harbor Financing and the payment of any
warehousing fees or other amounts payable to the applicable warehouse providers
with respect to warehousing of the Safe Harbor Inventory, and (iv) the Safe
Harbor Utilization Covenant; provided that under no circumstances shall a Safe
Harbor Permitted Covenant include (x) any guaranty by a Loan Party of the
payment of debt service of Indebtedness incurred pursuant to a Safe Harbor
Financing, or (y) except as contemplated by the Safe Harbor Utilization
Covenant, any obligation to purchase equipment from a Safe Harbor Subsidiary.  
“Safe Harbor Subsidiary” means those direct or indirect subsidiaries of Sunrun
(a) that, or that are formed to, own or finance no assets other than Safe Harbor
Inventory and related assets in a manner that is non-recourse to the Loan
Parties (other than Safe Harbor Permitted Covenants) or (b) that are direct or
indirect parents of any Safe Harbor Subsidiary of the type described in the
foregoing clause (a) and that, or that are formed to, hold no other assets other
than Equity Interests in any Safe Harbor Subsidiary of the type described in the
foregoing clause (a) or its direct or indirect parent, cash and cash equivalents
and contractual rights related to a Safe Harbor Financing of any Safe Harbor
Subsidiary in the same chain of ownership, it being understood that Sunrun may
contribute, transfer, assign or otherwise convey Safe Harbor Inventory and
related assets to any Safe Harbor Subsidiary of the type described in the
foregoing clause (a) through a Safe Harbor Subsidiary of the type described in
this clause (b).
“Safe Harbor Utilization Covenant” means a covenant pursuant to which Sunrun
agrees (i) that during one or more measurement periods the percentage obtained
by dividing (a) the amount of megawatts of equipment acquired by Sunrun from a
Safe Harbor Subsidiary during such


 
45

--------------------------------------------------------------------------------





measurement period by (b) the amount of megawatts of photovoltaic systems
subject to power purchase agreements or lease agreements installed by Sunrun and
its channel partners during such measurement period shall not be less than a
percentage not to exceed [***]% and (ii) to the extent Sunrun is acquiring
equipment from a Safe Harbor Subsidiary, to use commercially reasonable efforts
to acquire such equipment on a “first-in, first-out” basis.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary thereof, any arrangement, directly or indirectly, with any Person
whereby such Loan Party or such Subsidiary shall sell or transfer any property
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.
“Sale-Leaseback Structure” means a tax equity investment structure in which a
Borrower either sells PV Systems to a Tax Equity Investor or contributes PV
Systems to an Excluded Subsidiary, which entity then sells such PV Systems to a
Tax Equity Investor or a partnership between an Excluded Subsidiary and a Tax
Equity Investor pursuant to a purchase agreement, which such entity subsequently
leases back the same PV Systems to an Excluded Subsidiary.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
the any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI or VII between any Loan
Party and any Hedge Bank.
“Secured Obligations” means all Obligations and all Additional Secured
Obligations.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks,
the Indemnitees, each co-agent or sub-agent appointed by the Administrative
Agent or the Collateral Agent from time to time pursuant to Section 9.05.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.
“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
“Security Agreement” means the Security and Pledge Agreement, dated as of the
date hereof, executed in favor of the Collateral Agent by each of the Loan
Parties.


 
46

--------------------------------------------------------------------------------





“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit I.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.11 hereof).
“SREC” means Solar Renewable Energy Certificates or any other similar credit or
certificate issued by a governmental entity and all associated reporting rights.
“SREC Excluded Property” means any SREC and any contracts related to the
financing or hedging of SRECs, any SREC tracking accounts or any proceeds of any
of the foregoing.
“SREC Transaction” means any contract or agreement for the sale of SRECs, or for
the sale or financing of any SREC Excluded Property.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB and any other banking authority, domestic or foreign, to
which the Administrative Agent or any Lender (including any branch, Affiliate or
other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the FRB). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
FRB) and to be subject to such reserve requirements without benefit of or credit
for proration, exemptions or offsets that may be available from time to time to
any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Debt” shall mean any unsecured Indebtedness of any Borrower and
its Subsidiaries under the Subordinated Debt Documents and any other
Indebtedness of such Borrower


 
47

--------------------------------------------------------------------------------





and its Subsidiaries which has been subordinated in right of payment and
priority to the Indebtedness arising under this Agreement and the other Loan
Documents, all on terms and conditions satisfactory to the Administrative Agent.
“Subordinated Debt Documents” shall mean and include any documents evidencing
any Subordinated Debt, in each case, as the same may be amended, modified,
supplemented or otherwise modified from time to time in compliance with the
terms of this Agreement.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of Voting
Stock is at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Loan Parties.
“Substantial Completion” shall mean a performed meter test (pursuant to which a
PV System produces electricity and communicates with a utility meter) and
receipt of a closed out building permit from a local inspector.
“Sunrun Sign-off” means, for a given Project, full execution of a Host Customer
Agreement.
“Supermajority Lenders” means, as of any date of determination, Lenders having
more than 66 2/3% of the Total Credit Exposures of all Lenders. The Total Credit
Exposure of any Defaulting Lender shall be disregarded in determining
Supermajority Lenders at any time; provided that, the Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
L/C Issuer in making such determination.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


 
48

--------------------------------------------------------------------------------





“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“System Refinancing” means Indebtedness for borrowed money incurred by an
Excluded Subsidiary in connection with (i) the purchase of a Tax Equity
Investor’s interest in a Partnership Flip Structure, Sale-Leaseback Structure or
Inverted Lease Structure or (ii) the refinancing of any Backlever Financing,
System Refinancing or financing described in clause (i), in each case, so long
as (x) no Loan Party guaranties the payment of debt service for such
Indebtedness and (y) the Tax Equity Commitment or Backlever Financing of such
Excluded Subsidiary and its partially or wholly‑owned Subsidiaries are no longer
included in the calculation of Available Take-Out and the exclusion of such Tax
Equity Commitments or Backlever Financings from the calculation of Available
Take-Out does not result in a Borrowing Base Deficiency.
“Take-Out Spreadsheet” means a spreadsheet for Projects, substantially in the
form attached hereto as Exhibit R, providing for the amount of Available
Take-Out.
“Target” means a Person or division, line of business or other business unit or
asset of such Person who is to be acquired or purchased by a Loan Party.
“Tax Credit” means (i) ITC, and (ii) other tax credits established by the IRS or
a state of the United States for the purchase, lease or other acquisition of PV
Systems.
4    “Tax Credit Eligible Project” means a Project (or a PV System to which such
Project relates) that satisfies the eligibility requirements for a Tax Credit.
5    “Tax Equity Commitment” means, with respect to a given Tax Equity Investor,
such Tax Equity Investor’s (i) in the case of an Inverted Lease Structure,
commitment to prepay rent,


 
49

--------------------------------------------------------------------------------





(ii) in the case of a Sale Leaseback Structure, commitment to pay the purchase
price (excluding any long-term payment of a deferred purchase price or any other
payment that does not constitute a payment received for Tranching), (iii) in the
case of a Partnership Flip Structure, commitment to contribute to the
partnership for the payment of the purchase price, and (iv) in the case of any
other tax structure, commitment to fund Tranching.
“Tax Equity Document” means any agreements entered into by any Borrower, its
Subsidiaries or an Excluded Subsidiary and Tax Equity Investors relating to,
arising under or in connection with a Tax Equity Commitment.
“Tax Equity Investor” means an investor that has entered into agreements with
any Borrower or its Subsidiaries to provide a commitment to purchase, lease or
otherwise finance PV System projects installed or to be installed pursuant to a
Host Customer Agreement, which projects are eligible for a Tax Credit.
“Tax Equity Partnership” means a special purpose entity whose membership
interests are held by any Borrower or an Excluded Subsidiary, as the managing
member, and a Tax Equity Investor or a Subsidiary of such Tax Equity Investor,
as the investor member, and whose members are obligated to advance capital
contributions to purchase PV Systems from any Borrower or its Subsidiaries in
accordance with the Partnership Flip Structure.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Threshold Amount” means [***].
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Exposure of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Loans and L/C Obligations.
“Tranching” means the sale, lease, assignment, contribution or other transfer of
Projects by any Borrower or its Subsidiaries to an Excluded Subsidiary or Tax
Equity Investor pursuant to an Inverted Lease Structure, Sale-Leaseback
Structure or Partnership Flip Structure transaction.
“True-Up Liability” means any Borrower’s liability to any Tax Equity Investor
(as measured in Dollars) due to a reduction of fair market value of Projects
already Tranched with such Tax Equity Investor, as set forth in such Borrower’s
financial statements and as may be reduced from time to time by the Tranching of
such Projects pursuant to the applicable Tax Equity Documents.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


 
50

--------------------------------------------------------------------------------





“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce
(“ICC”) Publication No. 600 (or such later version thereof as may be in effect
at the time of issuance).
“Unadjusted Applicable Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) represented by such
Lender’s Commitment at such time, subject to adjustment as provided in
Sections 2.14 and 2.15. If the Commitment of all of the Lenders to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Commitments
have expired, then the Unadjusted Applicable Percentage of each Lender shall be
determined based on the Unadjusted Applicable Percentage of such Lender most
recently in effect, giving effect to any subsequent assignments. The Unadjusted
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 1.01(b) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, or in any documentation executed by such
Lender pursuant to Section 2.15, as applicable.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unencumbered Liquidity” means the sum of the Borrowers’ cash and Cash
Equivalents (determined as of the last day of each month based on the average
daily balance thereof during such month) held in deposit accounts and securities
accounts maintained at a bank reasonably acceptable to the Administrative Agent,
in which the Collateral Agent has obtained a perfected first priority Lien
subject to no other Liens.
“Unencumbered Liquidity Certificate” means a certificate substantially in the
form of Exhibit S.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).


 
51

--------------------------------------------------------------------------------





“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.
Section 1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial


 
52

--------------------------------------------------------------------------------





calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrowers and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
(c)    Pro Forma Treatment. Each Disposition of all or substantially all of a
line of business, and each Acquisition, by any Borrower and its Subsidiaries
that is consummated during any measurement period shall, for purposes of
determining compliance with the financial covenants set forth in Section 7.11,
be given Pro Forma Effect as of the first day of such measurement period.
Section 1.04    Rounding.
Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
Section 1.05    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
Section 1.06    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however,


 
53

--------------------------------------------------------------------------------





that with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
Section 1.07    UCC Terms.
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.
Section 1.08    Divisions.
For all purposes under this Agreement and the other Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws) (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01    Loans.
(a)    Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrowers, in Dollars, from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Borrowing, (i) the Total Outstandings shall
not exceed the lesser of the Facility and the Borrowing Base, and (ii) the
Revolving Exposure of any Lender shall not exceed such Lender’s Commitment; and
provided, further, that the requested date of any Borrowing shall not be later
than five (5) Business Days prior to the Maturity Date of the Facility. Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow Revolving Loans, prepay such Loans
under Section 2.04, and reborrow under this Section 2.01(a). Revolving Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein;
provided, however, any Revolving Borrowings made on the Closing Date or any of
the three (3) Business Days following the Closing Date shall be made as Base
Rate Loans unless the Borrowers deliver a Funding Indemnity Letter not less than
three (3) Business Days prior to the date of such Revolving Borrowing.


 
54

--------------------------------------------------------------------------------





(b)    Borrowing Base.
(i)    Eligible Project Back-Log. If at any time during the Availability Period,
the Collateral Agent conducts a field examination in accordance with
Section 6.10 and determines based on the results of such field examination,
after consulting with the Borrowers, that in the Collateral Agent’s commercially
reasonable judgment, the eligibility criteria for Eligible Project Back-Log need
to be revised, the Borrowers shall work in good faith with the Collateral Agent
to revise the components of Eligible Project Back-Log and such agreed upon
revisions shall be deemed to revise the definition of Eligible Project Back-Log
accordingly and the Borrowing Base shall be calculated thereafter using such
revised definition.
(ii)    Eligible Take-Out. During the Availability Period, within five
(5) Business Days after the closing of a new Tax Equity Commitment or Backlever
Financing, the Borrowers shall provide to counsel to the Administrative Agent
and the Collateral Agent (subject to the restrictions set forth in Section 6.10)
(i) a copy of the operative documents for such new Tax Equity Commitment or
Backlever Financing, as the case may be, and (ii) a written summary of operative
terms of such Tax Equity Commitment or Backlever Financing. Counsel to the
Administrative Agent and the Collateral Agent shall review such documents and
report its results to the Administrative Agent and the Collateral Agent. If
based on such report or a field examination conducted in accordance with
Section 6.10, the Collateral Agent determines, after consulting with the
Borrowers, that in its commercially reasonable judgment, that such Tax Equity
Commitment or Backlever Financing is ineligible, the Borrowing Base shall be
calculated without reference to such Tax Equity Commitment or Backlever
Financing. If the Borrowers do not receive notice from the Collateral Agent that
any new Tax Equity Commitment or Backlever Financing is to be ineligible under
this clause (b)(ii) within twenty (20) days after the delivery of the applicable
documents as set forth above, such Tax Equity Commitments or Backlever
Financing, as the case may be, shall be deemed eligible subject to the then
existing eligibility conditions set forth herein.
(c)    Adjustments to Applicable Percentages.
(i)    Except as set forth in Section 2.01(c)(ii) and Section 2.01(c)(iii), the
Applicable Percentage of each Lender with respect to a Revolving Borrowing shall
be such Lender’s Unadjusted Applicable Percentage.
(ii)    Except as set forth in Section 2.01(c)(iii) with respect to an
Unreimbursed Amount, the obligation of NYGB to make any Revolving Loan shall not
exceed the amount of NYGB Borrowing Base Availability at the time such Revolving
Loan is to be made. In the event that as a result of the preceding sentence the
amount of such Revolving Loan to be made by NYGB is less than NYGB’s Unadjusted
Applicable Percentage of the applicable Revolving Borrowing requested in the
applicable Loan Notice:
(A) NYGB’s Applicable Percentage of such Revolving Borrowing shall be the
percentage (carried out to the ninth decimal place) determined by dividing the
amount of the Revolving Loan that can then be made by NYGB by the total amount
of the Revolving Borrowing to be made in accordance with the provisions of this
Section


 
55

--------------------------------------------------------------------------------





2.01(c)(ii) (such percentage to be NYGB’s Adjusted Applicable Percentage with
respect to such Revolving Borrowing); and
(B) the Applicable Percentage of each Lender other than NYGB with respect to
such Revolving Borrowing shall be the percentage (carried out to the ninth
decimal place) determined by dividing (1) an amount equal to such Lender’s pro
rata share (determined based on the Unadjusted Applicable Percentage of such
Lender divided by the sum of the Unadjusted Applicable Percentages of all
Lenders other than NYGB) of (x) the amount of such Revolving Borrowing requested
in the applicable Loan Notice minus (y) the amount of the Revolving Loan to be
made by NYGB in accordance with the provisions of Section 2.01(c)(ii)(A) by (2)
the amount of such Revolving Borrowing requested in the applicable Loan Notice;
provided, however, that in no event shall the amount in clause (1) cause such
Lender’s Revolving Exposure (after giving effect to such Revolving Borrowing) to
exceed such Lender’s Commitment (such percentage to be such Lender’s Adjusted
Applicable Percentage with respect to such Revolving Borrowing).
(iii)    For purposes of Section 2.03(c), a Lender’s Applicable Percentage with
respect to (x) such Lender’s risk participation in a Letter of Credit shall be a
percentage equal to the Applicable Percentage of such Lender determined in
accordance with Section 2.01(c)(i) or Section 2.01(c)(ii) as if a Revolving
Borrowing in an amount equal to the amount available to be drawn under such
Letter of Credit, determined in accordance with Section 1.06, had been requested
to be made at the time of the issuance of such Letter of Credit or of the most
recent L/C Credit Extension increasing the amount of such Letter of Credit, and
(y) any Unreimbursed Amount with respect to a Letter of Credit shall be equal to
such Lender’s Applicable Percentage determined in accordance with clause (x) of
this sentence. For the avoidance of doubt, the Lenders’ Applicable Percentages
under clause (x) of the preceding sentence shall be recalculated at the time of
any L/C Credit Extension that increases the amount of such Letter of Credit
based on the amount of the Letter of Credit as so increased.
Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Notice of Borrowing. Each Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrowers’ irrevocable notice to the Administrative Agent, which may be
given by telephone; provided that, in the case of any Borrowing, telephonic
notice may be given only if the Applicable Percentage of each Lender with
respect to such Borrowing will be its Unadjusted Applicable Percentage. Each
such notice must be received by the Administrative Agent not later than 11:00
a.m. (i) four (4) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than one (1), two
(2), three (3) or six (6) months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. five (5) Business Days prior to the requested
date of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such


 
56

--------------------------------------------------------------------------------





request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 11:00 a.m., four (4) Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrowers (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrowers pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrowers. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (A) the Facility and whether the
Borrowers are requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Loans, as the case may be, under such Facility,
(B) the requested date of the Borrowing, conversion or continuation, as the case
may be (which shall be a Business Day), (C) the principal amount of Loans to be
borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (E) if applicable, the duration of the
Interest Period with respect thereto, (F) which of the Borrowers is or are
making the request in the Loan Notice, (G) the Borrowing Base applicable to the
requested Borrowing, (H) the NYGB Borrowing Base applicable to the requested
Borrowing, (I) the amount of the NYGB Borrowing Base Availability, (J) whether
the Lenders will be required to fund the requested Borrowing based on the
respective Unadjusted Applicable Percentage or Adjusted Applicable Percentage,
(K) each Lender’s Applicable Percentage of the requested Borrowing and (L) each
Lender’s Revolving Exposure after giving effect to the requested Borrowing. If
the Borrowers fail to specify a Type of Loan in a Loan Notice or if the
Borrowers fail to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrowers request a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Loan Notice, but fail to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.
(b)    Advances. Following receipt of a Loan Notice for the Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrowers,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension to be made on the Closing Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrowers on the books of a bank acceptable to the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent


 
57

--------------------------------------------------------------------------------





by the Borrowers; provided, however, that if, on the date a Loan Notice with
respect to a Revolving Borrowing is given by the Borrowers, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrowers as provided above.
(c)    Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.
(d)    Notice of Interest Rates. The Administrative Agent shall promptly notify
the Borrowers and the Lenders of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of such interest rate. At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrowers and the Lenders of any change in the Prime Rate used in
determining the Base Rate promptly following the announcement of such change.
(e)    Interest Periods. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than eight
(8) Interest Periods in effect in respect of the Facility.
Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section, (1) from time to time on any Business Day during the period from the
Closing Date until thirty (30) days prior to the Maturity Date, to issue Letters
of Credit in Dollars for the account of any Borrower, and to amend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of any Borrower and
any drawings thereunder in an amount up to their respective Applicable
Percentage of such Letter of Credit; provided that, after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the lesser of the Facility and the Borrowing Base,
(y) the Revolving Exposure of any Lender shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by any Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, any
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly such Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Each Existing Letter of Credit is deemed to be a Letter of
Credit issued hereunder for all purposes of this Agreement and the other Loan
Documents.


 
58

--------------------------------------------------------------------------------





(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    the initial expiry date of the requested Letter of Credit would occur
more than twelve (12) months after the date of issuance, unless the Required
Lenders have approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date;
in each case, provided, however, that any Letter of Credit may provide for
renewal thereof for additional periods of up to twelve (12) months (which in no
event shall extend beyond the date referred to in clause (B) above).
(iii)    Any issuance of a Letter of Credit is subject to satisfaction of the
conditions set forth in Section 4.02, and the L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $100,000, in the case of a
standby Letter of Credit;
(D)    the Letter of Credit is to be denominated in a currency other than
Dollars; or
(E)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with any Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.14(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


 
59

--------------------------------------------------------------------------------





(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(vii)    In no event shall the Administrative Agent be required to issue
commercial or trade Letters of Credit.
(viii)    Letters of Credit shall be used solely to support payment obligations
incurred in the ordinary course of business by any Borrower and its
Subsidiaries.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto
Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of any Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Notice, appropriately
completed and signed by a Responsible Officer of such Borrower. Such Letter of
Credit Notice may be sent by fax transmission, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Notice must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, the Letter of Credit Application
included in such Letter of Credit Notice shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, the Letter of Credit Application included in such Letter of Credit
Notice shall specify in form and detail satisfactory to the L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which


 
60

--------------------------------------------------------------------------------





shall be a Business Day); (3) the nature of the proposed amendment; and (4) such
other matters as the L/C Issuer may require. Additionally, such Borrower shall
furnish to the L/C Issuer and the Administrative Agent a Letter of Credit Notice
and such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the L/C Issuer
or the Administrative Agent may require. Each Letter of Credit Notice shall
specify (A) the Borrowing Base applicable to the requested Letter of Credit, (B)
the NYGB Borrowing Base applicable to the requested Letter of Credit, (C) each
Lender’s Revolving Exposure that will result after giving effect to the issuance
of the requested Letter of Credit, (D) whether Lenders will be required to
purchase their respective participation in the requested Letter of Credit based
on their respective Unadjusted Applicable Percentage or Adjusted Applicable
Percentage, (E) the amount of the participation to be purchased by each Lender
in the requested Letter of Credit and (F) each Lender’s Applicable Percentage of
the requested Letter of Credit.
(ii)    Promptly after receipt of any Letter of Credit Notice, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Notice from
such Borrower and, if not, the L/C Issuer will provide the Administrative Agent
with a copy thereof. Unless the L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least two (2) Business
Days prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of such Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Revolving Percentage
times the amount of such Letter of Credit.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to such Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(iv)    If such Borrower so requests in the Letter of Credit Application
included in any applicable Letter of Credit Notice, the L/C Issuer may, in its
sole discretion, agree to issue a standby Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided
that, any such Auto-Extension Letter of Credit must permit the L/C Issuer to
prevent any such extension at least once in each twelve (12) month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued. Unless otherwise directed by the L/C
Issuer, such Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however,


 
61

--------------------------------------------------------------------------------





that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or such Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
(v)    Notwithstanding the terms of any Letter of Credit Application for a
commercial Letter of Credit, in no event may any Borrower extend the time for
reimbursing any drawing under a commercial Letter of Credit by obtaining a
bankers’ acceptance from the L/C Issuer. With respect to commercial Letters of
Credit, the L/C Issuer may issue sight and/or deferred payment Letters of Credit
only.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), such Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If such
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Revolving Percentage thereof. In such event, such Borrower
shall be deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice and the existence of a
Borrowing Base Deficiency or a NYGB Borrowing Base Deficiency). Any notice given
by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that, the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Revolving Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to such Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 (other


 
62

--------------------------------------------------------------------------------





than the delivery of a Loan Notice and the existence of a Borrowing Base
Deficiency or a NYGB Borrowing Base Deficiency) cannot be satisfied or for any
other reason, such Borrower shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section.
(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Revolving
Percentage of such amount shall be solely for the account of the L/C Issuer.
(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by any Borrower of a Loan Notice and the
existence of a Borrowing Base Deficiency or a NYGB Borrowing Base Deficiency).
If, on any date of determination, a Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.14 of the ISP, each Lender shall remain obligated to reimburse the L/C Issuer
for any drawings made during the period after the expiry date of such Letter of
Credit even if such Letter of Credit is extended beyond the Maturity Date of the
Facility. No such making of an L/C Advance shall relieve or otherwise impair the
obligation of any Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative


 
63

--------------------------------------------------------------------------------





Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from any Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Revolving Percentage thereof in the same funds as those received
by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer, on demand of
the Administrative Agent, such Lender’s pro rata share thereof (determined based
upon such Lender’s Applicable Revolving Percentage used to determine the
applicable payment made by such Lender pursuant to Section 2.03(c)(i)), plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Obligations Absolute. The obligation of any Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower or any Subsidiary thereof may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement or by such Letter of
Credit, the transactions contemplated hereby or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;


 
64

--------------------------------------------------------------------------------





(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of such Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice such Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Borrower or any of
its Subsidiaries.
Such Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. Such Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude such Borrower’s pursuing such rights and remedies as any of them
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible


 
65

--------------------------------------------------------------------------------





for any of the matters described in Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, any Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to such
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves, as determined by a final nonappealable judgment of a court of
competent jurisdiction, were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight or time draft
and certificate(s) strictly complying with the terms and conditions of a Letter
of Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and any Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to such
Borrower for, and the L/C Issuer’s rights and remedies against such Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.
(h)    Letter of Credit Fees. Each Borrower shall pay to the Administrative
Agent for the account of each Lender, subject to Section 2.14, in proportion to
its Applicable Revolving Percentage with respect to each Letter of Credit, a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
issued pursuant to this Section 2.03 equal to the Applicable Rate times the
aggregate face amount available to be drawn under such Letter of Credit. For
purposes of computing the aggregate face amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be due and payable
quarterly in arrears on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Each Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
equal to 0.25% per annum, computed on the amount


 
66

--------------------------------------------------------------------------------





of such Letter of Credit, and payable upon the issuance thereof, (ii) with
respect to any amendment of a commercial Letter of Credit increasing the amount
of such Letter of Credit, at a rate separately agreed between such Borrower and
the L/C Issuer, computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate equal to 0.25% per annum, computed on the aggregate face
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable quarterly in arrears on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, each Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Additional L/C Issuers. The Borrowers may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an L/C Issuer under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional L/C Issuer. Any Lender designated as an L/C
Issuer pursuant to this paragraph (k) shall be deemed to be an “L/C Issuer” (in
addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to the other L/C Issuer and such Lender.
Section 2.04    Prepayments.
(a)    Optional.
(i)    The Borrowers may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay any Revolving Borrowing in whole or in
part without premium or penalty; provided that, (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) four (4) Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (2) one (1)
Business Day prior to any date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the Revolving
Borrowing(s) being prepaid, the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (determined based


 
67

--------------------------------------------------------------------------------





on such Lender’s Applicable Percentage in respect of each Revolving Borrowing
(or portion thereof) being prepaid). If such notice is given by the Borrowers,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of principal shall be accompanied by all accrued interest on the
amount of the Revolving Borrowing(s) being prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.14, such
prepayments shall be paid to the Lenders in accordance with their respective
Revolving Loans being prepaid.
(b)    Mandatory.
(i)    Revolving Outstandings. If for any reason a Borrowing Base Deficiency
exists in an amount in excess of twenty percent (20%) of the Borrowing Base at
any time of determination, the Borrowers shall immediately on demand prepay
Revolving Loans and/or L/C Borrowings (together with all accrued but unpaid
interest thereon) and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess, and if a Borrowing Base Deficiency exists in an
amount in excess of twenty percent (20%) of the Borrowing Base Collateral Agent
shall have the right to have a field examination conducted on behalf of the
Collateral Agent in accordance with Section 6.10 with results reasonably
satisfactory to the Collateral Agent. If for any reason a Borrowing Base
Deficiency exists in an amount equal to or less than twenty percent (20%) of the
Borrowing Base at any time of determination, the Borrowers shall, within
forty-five (45) days of demand, prepay Revolving Loans and/or L/C Borrowings
(together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that, if such Borrowing Base Deficiency exists, at such time and at any
time during which such Borrowing Base Deficiency exists, the Borrowers do not
have at least $100,000,000 in unrestricted cash and deposit account balances
with respect to which the Collateral Agent has obtained a perfected first
priority Lien subject to no other Liens, the reference to forty-five (45) days
in this sentence shall be deemed to reference three (3) Business Days; and
provided, further, that, at any time during which such Borrowing Base Deficiency
exists, the Borrowers shall notify the Administrative Agent immediately in the
event that the Borrowers have less than $100,000,000 in unrestricted cash.
Notwithstanding the foregoing, in the event of any Borrowing Base Deficiency,
the Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.04(b)(i) unless, after the prepayment of the
Revolving Loans, a Borrowing Base Deficiency continues to exist.
(ii)    Certain Indebtedness. If any Borrower is required to make a payment or
contribution in connection with Indebtedness incurred pursuant to Section
7.02(i) and the conditions in clauses (x) and (y) of Section 7.02(i)(ii), after
giving effect to such payment or contribution on a Pro Forma Basis, are not
satisfied, the Borrowers shall immediately on demand prepay Revolving Loans
and/or L/C Borrowings (together with all accrued but unpaid interest thereon)
and/or Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to cause the Loan Parties to be in compliance with such conditions.
(iii)    Application of Other Payments. Except as otherwise provided in
Section 2.14, prepayments of the Facility made pursuant to this Section 2.04(b),
first, shall be applied ratably to the L/C Borrowings, second, shall be applied
ratably to the outstanding Revolving


 
68

--------------------------------------------------------------------------------





Borrowings, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party or
any Defaulting Lender that has provided Cash Collateral) to reimburse the L/C
Issuer or the Lenders, as applicable.
Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.04(b) shall be applied first to Revolving Borrowings that
consist of Base Rate Loans and then to Revolving Borrowings that consist of
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.04(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid to the date of prepayment. Each Lender’s pro rata
share of a prepayment of a Revolving Borrowing shall equal such Lender’s
Applicable Revolving Percentage of such Revolving Borrowing.
Section 2.05    Termination or Reduction of Commitments.
(a)    Optional. The Borrowers may, upon notice to the Administrative Agent,
terminate the Facility or the Letter of Credit Sublimit, or from time to time
permanently reduce the Facility or the Letter of Credit Sublimit; provided that
(i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five (5) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrowers shall not terminate or reduce (A) the Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Facility or the Revolving Exposure of any Lender would exceed
such Lender’s Commitment or (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit. If after
giving effect to any reduction or termination of Commitments under this
Section 2.05, the Letter of Credit Sublimit exceeds the Facility at such time,
the Letter of Credit Sublimit shall be automatically reduced by the amount of
such excess.
(b)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Commitments under this Section 2.05. Upon any
reduction of the Commitments, the Commitment of each Lender shall be reduced by
such Lender’s Unadjusted Applicable Percentage of such reduction amount, the
Facility shall be reduced as to such amount and any Commitment Fees accruing
with respect thereto shall be calculated based on the reduced Facility. All fees
in respect of the Facility accrued until the effective date of any termination
of the Facility shall be paid on the effective date of such termination.
Section 2.06    Repayment of Loans.
The Borrowers shall repay to the Lenders on the Maturity Date for the Facility
the aggregate principal amount of all Revolving Loans and all L/C Borrowings
outstanding on such date.


 
69

--------------------------------------------------------------------------------





Section 2.07    Interest and Default Rate.
(a)    Interest. Subject to the provisions of Section 2.07(b), (i) each
Eurodollar Rate Loan under the Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the Eurodollar Rate for such Interest Period
plus the Applicable Rate for such Facility; and (ii) each Base Rate Loan under
the Facility shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for such Facility.
(b)    Default Rate.
(i)    If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, outstanding Obligations (including Letter of Credit Fees) may accrue at
a fluctuating rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
Section 2.08    Fees.
In addition to certain fees described in Section 2.03:
(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Lender a commitment fee (the “Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which such Lender’s Commitment
exceeds the sum of (i) the Outstanding Amount of such Lender’s Revolving Loans
and (ii) the Outstanding Amount of such Lender’s L/C Obligations, subject to
adjustment as provided in Section 2.14. The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the


 
70

--------------------------------------------------------------------------------





first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Facility.
(b)    Other Fees.
(i)    The Borrowers shall pay to the Administrative Agent for its own account
fees in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
(ii)    The Borrowers shall pay to the Lenders (x) an upfront fee equal to 1.00%
of the Aggregate Commitments on the Closing Date and (y) such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
Section 2.09    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
(a)    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of three hundred sixty-five (365) or
three hundred sixty-six (366) days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of
a 360-day year and actual days elapsed (which results in more fees or interest,
as applicable, being paid than if computed on the basis of a three hundred
sixty-five (365) day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that, any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one (1) day. All computations of interest and
fees in respect of the Facility shall be calculated on the basis of the full
stated principal amount of the Facility. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
Section 2.10    Evidence of Debt.
(a)    Maintenance of Accounts. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Revolving Note


 
71

--------------------------------------------------------------------------------





and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.
(b)    Maintenance of Records. In addition to the accounts and records referred
to in Section 2.10(a), each Lender and the Administrative Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of participations in Letters of Credit. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
Section 2.11    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its ratable share of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day (in the Administrative Agent’s sole discretion)
and any applicable interest or fee shall continue to accrue. Subject to
Section 2.06 and as otherwise specifically provided for in this Agreement, if
any payment to be made by the Borrowers shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the


 
72

--------------------------------------------------------------------------------





foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 11.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


 
73

--------------------------------------------------------------------------------





Section 2.12    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facility due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of such Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facility due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
the Facility owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of such
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facility owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations in respect of the Facility then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:
(1)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(2)    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.13, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to any Loan Party or any Affiliate thereof (as to which
the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


 
74

--------------------------------------------------------------------------------





Section 2.13    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Loan Parties
shall be required to provide Cash Collateral pursuant to Section 2.04
or 8.02(c), or (iv) there shall exist a Defaulting Lender, the Loan Parties
shall immediately (in the case of clause (iii) above) or within one (1) Business
Day (in all other cases) following any request by the Collateral Agent or the
L/C Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.14(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. The Loan Parties hereby grant to (and
subjects to the control of) the Collateral Agent, for the benefit of the Secured
Parties, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.13(c). If at any time the Collateral Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Collateral Agent or the L/C Issuer as herein provided, or that the total amount
of such Cash Collateral is less than the Minimum Collateral Amount, the Loan
Parties will, promptly upon demand by the Collateral Agent, pay or provide to
the Collateral Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more Cash
Collateral Accounts. The Loan Parties shall pay on demand therefor from time to
time all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.13 or
Sections 2.03, 2.04, 2.14 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Collateral Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and


 
75

--------------------------------------------------------------------------------





the L/C Issuer may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
Section 2.14    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a ratable basis of any amounts owing
by such Defaulting Lender to the L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.13; fourth, as the Borrowers may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released as necessary in order to (A) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (B) Cash Collateralize the L/C Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.13; sixth,
to the payment of any amounts owing to the Lenders or the L/C Issuer as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
the L/C Issuer against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise as may be required under the Loan
Documents in connection with any Lien conferred thereunder or directed by a
court of competent jurisdiction; provided that, if (1) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with their respective


 
76

--------------------------------------------------------------------------------





Applicable Percentages of such Loans and funded and unfunded participations in
L/C Obligations without giving effect to Section 2.14(a)(v). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.08 for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.13.
(C)    Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to the L/C Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting Exposure
to such Defaulting Lender, and (3) not be required to pay the remaining amount
of any such fee.
(iv)    Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Revolving Percentages (calculated without
regard to such Defaulting Lender’s Applicable Revolving Percentage) but only to
the extent that (A) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless the Borrowers shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (B) such reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased Revolving Exposure following
such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance with
the procedures set forth in Section 2.13.


 
77

--------------------------------------------------------------------------------





(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent and
the L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentage of each such Loan
and each such funded and unfunded participation in a Letter of Credit (without
giving effect to Section 2.14(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that, no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
Section 2.15    Increase in Facility.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the
Borrowers may from time to time, request an increase in the Facility
(“Incremental Facility”) so long as the Facility, after taking into account all
such requests, does not exceed an aggregate principal amount of $300,000,000;
provided that (i) any such request for an Incremental Facility shall be in a
minimum aggregate principal amount of $10,000,000 and in increments of
$5,000,000 in excess thereof, and (ii) the Borrowers may make a maximum of two
(2) such requests; provided, however, that any such request that occurs within
ninety (90) days after the most recent request shall not be deemed an additional
request. At the time of sending such notice, the Borrower (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond.
(b)    Lender Elections to Increase. Each Lender shall elect to participate in
the Incremental Facility its sole discretion and shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Revolving Percentage of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrowers and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent and
the L/C Issuer (which approvals shall not be unreasonably withheld), the
Borrowers may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement (“New Lenders”) in form and substance
satisfactory to the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Facility is increased in
accordance with this Section, the Administrative Agent and the Borrowers shall
determine the effective date (the “Revolving Increase Effective Date”) and the
final allocation of such increase. The Administrative


 
78

--------------------------------------------------------------------------------





Agent shall promptly notify the Borrowers, the Lenders and the New Lenders of
the final allocation of such increase and the Revolving Increase Effective Date.
The Unadjusted Applicable Percentages shall be recalculated in accordance with
the final allocation of such increase to the extent that the final allocation of
such increase is nonratable among the Lenders.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of each Borrower,
certifying that, immediately before and after giving effect to the Incremental
Facility, (A) the representations and warranties contained in Article V and the
other Loan Documents are, (x) with respect to representations and warranties
that contain a materiality qualification, true and correct in all respects, and
(y) with respect to representations and warranties that do not contain a
materiality qualification, true and correct in all material respects, in each
case, on and as of the Revolving Increase Effective Date (or if such
representations and warranties expressly relate to an earlier date, as of such
earlier date), and except that, for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) no Default
exists, (C) all financial covenants in Section 7.11 would be satisfied on a Pro
Forma Basis on the Revolving Increase Effective Date and for the most recent
determination period, after giving effect to any such Incremental Facility (and
assuming such Incremental Facility were fully drawn), (D) the maturity date of
the Loans in respect of any portion of such Incremental Facility shall be no
earlier than the Maturity Date of the Facility, (E) the average life to maturity
of the Loans in respect of such Incremental Facility shall be no shorter than
the remaining average life to maturity of the Facility, and (F) all fees and
expenses owing in respect of such increase to the Administrative Agent and the
Lenders shall have been paid. The Borrowers shall deliver or cause to be
delivered any other customary documents (including, without limitation, legal
opinions) as reasonably requested by the Administrative Agent in connection with
any Incremental Facility. The Borrowers shall borrow from each New Lender and
from each Lender increasing its Commitment on the Revolving Increase Effective
Date, and such Lenders shall make, Revolving Loans to the Borrowers (in the case
of Eurodollar Rate Loans, with Eurodollar Rate(s) applying to the Interest
Period(s) ending on the date(s) of any then outstanding Interest Period(s)), and
the Borrowers shall prepay any Revolving Loans outstanding on the Revolving
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Revolving Percentages arising from any
nonratable increase in the Commitments under this Section. Each Lender’s
Applicable Percentage with respect to a Letter of Credit outstanding on the
Revolving Increase Effective Date shall be recalculated in accordance with any
revised Applicable Revolving Percentages arising from any nonratable increase in
the Commitments under this Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 11.01 to the contrary.


 
79

--------------------------------------------------------------------------------





(g)    Incremental Facility. Except as otherwise specifically set forth herein,
all of the other terms and conditions applicable to such Incremental Facility
shall be identical to the terms and conditions applicable to the Facility,
including, without limitation, having the same Guarantees as the Facility and
being secured on a pari passu basis by the same Collateral securing the
Facility.
Section 2.16    Joint and Several Liability.
It is the intent of the parties hereto that the Borrowers shall be jointly and
severally obligated hereunder, as co-borrowers under this Agreement, in respect
of the principal of and interest on, and all other amounts owing in respect of,
the Credit Extensions. In that connection, each Borrower hereby (i) jointly and
severally and irrevocably and unconditionally accepts, not merely as a surety
but also as a co-debtor, joint and several liability with the other Borrowers
with respect to the payment and performance of all of the obligations hereunder,
it being the intention of the parties hereto that all such obligations shall be
the joint and several obligations of each Borrower without preferences or
distinction among them and that the obligations of each Borrower hereunder shall
be unconditional irrespective of any circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a guarantor or
surety, and (ii) further agrees that, if any of such obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment or cash
collateralization, by acceleration or otherwise), the Borrowers will, jointly
and severally, promptly pay the same, without any demand or notice whatsoever.
All Borrowers acknowledge and agree that the delivery of funds to any Borrower
under this Agreement shall constitute valuable consideration and reasonably
equivalent value to all Borrowers for the purpose of binding them and their
assets on a joint and several basis for the obligations hereunder.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant


 
80

--------------------------------------------------------------------------------





Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent


 
81

--------------------------------------------------------------------------------





for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (B) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (C) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrowers shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this


 
82

--------------------------------------------------------------------------------





Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), properly completed and executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
properly completed and executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    properly completed and executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) properly completed and executed originals of IRS
Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY from the Foreign Lender, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 or Exhibit K-3, properly completed and executed
originals of IRS Form W-9 and/or IRS Form W 8IMY, and/or other required
documents from each intermediary and direct or indirect beneficial owner, as
applicable; provided that, if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit K-4 on behalf of
each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested


 
83

--------------------------------------------------------------------------------





by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    The Administrative Agent and each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall provide a new form or
certification on or before the next Interest Payment Date or promptly notify the
Borrowers and the Administrative Agent, as the case may be, in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that, each Loan Party, upon the request
of the Recipient, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place


 
84

--------------------------------------------------------------------------------





the Recipient in a less favorable net after-Tax position than such Recipient
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or the Collateral
Agent or any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.
Section 3.02    Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, (a) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (b) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (i) the Borrowers shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (ii) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.
Section 3.03    Inability to Determine Rates; Benchmark Replacement.
(a)    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof


 
85

--------------------------------------------------------------------------------





that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrowers and each Lender. Thereafter, until a
Benchmark Replacement is adopted pursuant to Section 3.03(b), (i) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and
(ii) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
(b)    Benchmark Replacement.
(i)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace LIBOR with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower so long as the Administrative
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to this Section
3.03(b) will occur prior to the applicable Benchmark Transition Start Date.
(ii)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(iii)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 3.03(b), including any
determination with


 
86

--------------------------------------------------------------------------------





respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 3.03(b).
(iv)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
Borrowing of or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, the component of the Base Rate based upon LIBOR will not
be used in any determination of the Base Rate.
Section 3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s


 
87

--------------------------------------------------------------------------------





capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation; provided that, the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan;
provided the Borrowers shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.
Section 3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


 
88

--------------------------------------------------------------------------------





(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrowers, such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. Each Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 11.13.
Section 3.07    Survival.


 
89

--------------------------------------------------------------------------------





All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.
ARTICLE IV
CONDITIONS PRECEDENT TO CLOSING DATE AND CREDIT EXTENSIONS
Section 4.01    Conditions Precedent to Closing Date.
The occurrence of the Closing Date and the obligation of the L/C Issuer and each
Lender to make its initial Credit Extension hereunder on the Closing Date, if
applicable, is subject to the prior satisfaction of the following conditions
precedent (unless waived in writing by the Administrative Agent (and, if
expressly indicated hereunder, the Collateral Agent) and the Lenders in their
sole and absolute discretion:
(a)    Execution of Credit Agreement; Loan Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, the Collateral Agent and each other party hereto, (ii) for the account
of each Lender requesting a Revolving Note, a Revolving Note executed by a
Responsible Officer of the Borrowers, (iii) counterparts (or reaffirmations, as
applicable) of the Security Agreement, each Mortgage and any related Mortgaged
Property Support Document (if applicable) and each other Collateral Document,
executed by a Responsible Officer of the applicable Loan Parties and a duly
authorized officer of each other party thereto, as applicable, and
(iv) counterparts (or reaffirmations, as applicable) of any other Loan Document,
executed by a Responsible Officer of the applicable Loan Party and a duly
authorized officer of each other party thereto. Each Loan Document shall be
satisfactory in form and substance to the Administrative Agent, the Collateral
Agent and the Lenders and shall have been duly authorized, executed and
delivered by the parties thereto.
(b)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of each Loan Party (in substantially the
form of Exhibit J attached hereto) dated the Closing Date, attaching and
certifying as true, correct and complete: (i) the Organization Documents of each
Loan Party (which, to the extent filed with a Governmental Authority, shall be
certified as of a recent date by such Governmental Authority), (ii) the
resolutions or other authorizations of the governing body of each Loan Party
certified as being in full force and effect on the Closing Date, authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents (to the extent such documents are to be executed as of the Closing
Date) and any instruments or agreements required hereunder or thereunder,
(iii) a certificate of good standing, existence or its equivalent of each Loan
Party certified as of a recent date by the appropriate Governmental Authority
and (iv) the incumbency (including specimen signatures) of the Responsible
Officers of each Loan Party.
(c)    Legal Opinions of Counsel. The Administrative Agent shall have received
an opinion or opinions of counsel for the Loan Parties, dated the Closing Date
and addressed to the


 
90

--------------------------------------------------------------------------------





Administrative Agent and the Lenders, in form and substance acceptable to the
Administrative Agent.
(d)    Personal Property Collateral. The Collateral Agent shall have received,
in form and substance satisfactory to the Collateral Agent and, in the case of
clause (i)(C) of this Section 4.01(d), in form and substance reasonably
satisfactory to the Collateral Agent:
(i)    (A) searches of UCC filings of a recent date before the Closing Date in
the jurisdiction of incorporation or formation, as applicable, of each Loan
Party and each jurisdiction where a filing would need to be made in order to
perfect the Collateral Agent’s security interest in the Collateral, copies of
the financing statements on file in such jurisdictions, evidence that no Liens
exist other than Permitted Liens and evidence that all Liens contemplated by the
Collateral Documents to be created and perfected in favor of the Collateral
Agent as of the Closing Date shall have been perfected, recorded and filed in
the appropriate jurisdictions and shall have a first priority interest in such
Collateral, subject to Permitted Liens that, pursuant to the applicable Laws,
are entitled to a higher priority than the Lien of the Collateral Agent,
(B) lien and bankruptcy searches of a recent date before the Closing Date and
(C) judgment searches of a recent date before the Closing Date; and
(ii)    to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect the Collateral Agent’s and the
Lenders’ security interest in the Collateral.
(e)    Liability, Property, Terrorism and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies (with
premiums, rates and other proprietary information redacted), declaration pages
as they become available, certificates, and endorsements of insurance or
insurance binders (with premiums, rates and other proprietary information
redacted) in cases where insurance policies evidencing the Loan Parties’ most
recent insurance programs are not yet available, evidencing liability, casualty,
property, terrorism and business interruption insurance meeting the requirements
set forth herein or in the Collateral Documents or as required by the
Administrative Agent. The Loan Parties shall have delivered to the
Administrative Agent and the Collateral Agent an Authorization to Share
Insurance Information in substantially the form of Exhibit O (or such other form
as required by each of the Loan Parties’ insurance companies).
(f)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by a Responsible Officer that is the chief financial
officer of the Borrowers, or any other financial officer of the Borrowers having
substantially the same authority and responsibility as a chief financial
officer, as to the financial condition, solvency and related matters of the
Borrowers and their Subsidiaries on a Consolidated basis, after giving effect to
the initial borrowings under the Loan Documents and the other transactions
contemplated hereby.
(g)    Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrowers as of the Closing Date, as to certain financial and other matters,
substantially in the form of Exhibit N.


 
91

--------------------------------------------------------------------------------





(h)    Material Contracts. The Administrative Agent or its counsel shall have
received true and complete copies, certified by a Responsible Officer of the
Borrowers as true and complete, of all Material Contracts, together with all
exhibits and schedules.
(i)    Loan Notice. The Administrative Agent shall have received a Loan Notice
with respect to any Loans to be made on the Closing Date.
(j)    Existing Indebtedness. All of the existing Indebtedness for borrowed
money of the Borrowers and their Subsidiaries (other than Excluded
Subsidiaries), including the Existing Credit Agreement and other than
Indebtedness permitted to exist pursuant to Section 7.02, shall be repaid in
full with the proceeds of the Facility, all commitments (if any) in respect
thereof shall be terminated and all guarantees (if any) thereof and all security
interests related thereto shall be terminated on or prior to the Closing Date,
and the Administrative Agent shall have received evidence reasonably
satisfactory to it of the same. After giving effect to the foregoing and the
initial borrowings under this Agreement, the Borrowers and their Subsidiaries
(other than the Excluded Subsidiaries) shall have outstanding no Indebtedness
other than (x) the Credit Extensions under the Facility and (y) other
Indebtedness permitted to exist under this Agreement.
(k)    Consents. All consents and approvals of the governing bodies and equity
owners of the Loan Parties, Governmental Authorities and third parties necessary
in connection with the entering into of this Agreement and the other Loan
Documents shall have been obtained.
(l)    Fees and Expenses. The Administrative Agent, the Collateral Agent, the
Lenders and their respective counsel and consultants shall have received all
fees and expenses (including, but not limited to, the fees pursuant to the Fee
Letter and Section 2.08) required to be paid to or deposited with such parties
hereunder, and under any other separate agreement with such parties, and all
taxes, fees and other costs payable in connection with the execution, delivery
and filing of the documents and instruments required to be filed as a condition
precedent pursuant to this Section 4.01, shall have been paid, or will be paid
concurrently on the Closing Date, in full, or, in connection with such taxes,
fees (other than fees payable to the Lenders, the Administrative Agent or the
Collateral Agent) and costs, the Borrowers shall have made other arrangements
acceptable to the Administrative Agent, the Collateral Agent or the Lenders in
their respective sole discretion.
(m)    Borrowing Base Certificate. The Administrative Agent, the Collateral
Agent and the Lenders shall have received a completed Borrowing Base Certificate
together with a Back-Log Spreadsheet and a Take-Out Spreadsheet and other
supporting information, each prepared as of the Closing Date, duly certified by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrowers or other such Responsible Officer authorized in writing to execute
the Borrowing Base Certificate by one of the aforementioned Persons.
(n)    Financial Statements. The Administrative Agent and the Lenders shall have
received (i) U.S. GAAP audited Consolidated balance sheets of Sunrun and related
statements of income, stockholders’ equity and cash flows for the 2012, 2013 and
2014 fiscal years (and, to the extent available, the related unaudited
consolidating financial statements) and (ii) U.S. GAAP unaudited consolidated
and (to the extent available) consolidating balance sheets of Sunrun and related
statements of income, stockholders’ equity and cash flows for each subsequent
fiscal quarter ended


 
92

--------------------------------------------------------------------------------





at least forty-five (45) days before the Closing Date, which financial
statements, in each case, shall be in form and substance satisfactory to the
Administrative Agent and the Lenders and shall not be materially inconsistent
with the financial statements or forecasts previously provided to the
Administrative Agent.
(o)    PATRIOT Act. The Administrative Agent and the Lenders shall have
received, at least five (5) Business Days prior to the Closing Date, all such
documentation and information requested by each of them that is necessary
(including the name and addresses of the Loan Parties, taxpayer identification
forms, name of officers/board members, documents and copies of government-issued
identification of the Loan Parties or owners thereof) for the Administrative
Agent and the Lenders to identify the Loan Parties in accordance with the
requirements of the PATRIOT Act (including the “know your customer” and similar
regulations thereunder).
(p)    FPA and PUHCA Litigation. No action, suit, proceeding or investigation
shall have been instituted or, to the Loan Parties’ knowledge, threatened in
writing, nor shall any order, judgment or decree have been issued or, to the
Loan Parties’ knowledge, proposed to be issued by any Governmental Authority
that, solely as a result of entering into the Loan Documents, would cause or
deem (i) the Administrative Agent, the Collateral Agent or any Lender or any
Affiliate of any of them to be subject to, or not exempted from, regulation
under the FPA or PUHCA, any financial, organizational or rate regulation as a
“public utility” under relevant state laws, or under any other state laws and
regulations respecting the rates or the financial or organizational regulation
of electric utilities; or (ii) the Borrowers to be subject to, or not exempted
from, regulation under the FPA, any financial, organizational or rate regulation
as a “public utility” under relevant state laws, under any other state laws and
regulations respecting the rates or the financial or organizational regulation
of electric utilities and under PUHCA, other than regulation under Section 1265
of PUHCA and regulations applicable to “exempt wholesale generators” or “foreign
utility companies” under Section 1262(6) of PUHCA.
(q)    No Material Adverse Effect. There shall not have occurred since December
31, 2013 any event or condition that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect.
(r)    Representations and Warranties. Each representation and warranty set
forth in Article V is true and correct in all respects on the Closing Date
(unless such representation or warranty relates solely to an earlier date, in
which case it shall have been true and correct in all respects as of such
earlier date).
(s)    No Default. No Default has occurred and is continuing.
(t)    No Litigation. Other than as set forth on Schedule 4.01(t), no action,
suit, proceeding or investigation that could reasonably be expected to have a
Material Adverse Effect shall have been instituted or, to the knowledge of the
Loan Parties, threatened in writing against any of the Loan Parties in any court
or before any arbitrator or Governmental Authority.
(u)    Other Documents. Such other documents as the Administrative Agent, the
Collateral Agent and the Lenders shall reasonably request, in form and substance
satisfactory to the


 
93

--------------------------------------------------------------------------------





Administrative Agent, the Collateral Agent and the Lenders, if the
Administrative Agent, the Collateral Agent or the Lenders have a reasonable
concern that any condition precedent in this Section 4.01 has not been
satisfied, including a breach of any covenant or representation and warranty in
this Agreement.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
Section 4.02    Conditions to all Credit Extensions.
The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:
(a)    Representations and Warranties. The representations and warranties of the
Borrowers and each other Loan Party contained in this Agreement or any other
Loan Document, shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct in all respects, and
(ii) with respect to representations and warranties that do not contain a
materiality qualification, be true and correct in all material respects, in each
case, on and as of the date of such Credit Extension (or if such representations
and warranties expressly relate to an earlier date, as of such earlier date),
and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively. The Loan Parties shall have delivered to the Administrative Agent
a Schedule (updated for changes since the last such Schedule delivered to the
Administrative Agent), with any material and adverse modifications to such
previously delivered Schedule subject to the approval of the Administrative
Agent. For all purposes of this Agreement, including for purposes of determining
whether the conditions in Article IV have been fulfilled, the Schedules shall be
deemed to include only that information contained therein on the date hereof and
shall be deemed to exclude all information contained in any supplement or
amendment to the Schedules, but if acknowledged by the Administrative Agent,
then all matters disclosed pursuant to any such supplement or amendment at the
applicable date of acknowledgement shall be waived and none of the Secured
Parties shall be entitled to make a claim thereon pursuant to the terms of this
Agreement.
(b)    Default; Borrowing Base Deficiency; NYGB Borrowing Base Deficiency. No
Default or Borrowing Base Deficiency shall exist as of the date of such Credit
Extension, or would result from such proposed Credit Extension or from the
application of the proceeds thereof. Solely with respect to NYGB’s obligation to
honor the applicable Request for Credit Extension, no NYGB Borrowing Base
Deficiency shall exist as of the date of such Credit Extension, or would result
from such proposed Credit Extension.


 
94

--------------------------------------------------------------------------------





(c)    Request for Credit Extension. The Administrative Agent and, if
applicable, the L/C Issuer shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)    Collateral. To the extent not previously delivered to the Collateral
Agent in connection with the Closing Date or a prior Credit Extension, as the
case may be, duly executed additional Collateral Documents, if any, in
connection with the requested Credit Extension shall be delivered to the
Collateral Agent. All Liens contemplated by such Collateral Documents to be
created and perfected in favor of the Collateral Agent shall have been
perfected, recorded and filed in the appropriate jurisdictions.
(e)    Material Adverse Effect. Both immediately prior to the making of any
Credit Extension and also after giving effect to, and to the intended use of,
such Credit Extension, no Material Adverse Effect shall have occurred or is
continuing since the date of the last Audited Financials.
(f)    Field Examination. A field examination shall have been conducted on
behalf of the Collateral Agent with results reasonably satisfactory to the
Collateral Agent.
Each Request for Credit Extension submitted by the Borrowers shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent and the Lenders, as of the date made or deemed made, that:
Section 5.01    Existence, Qualification and Power.
Each Loan Party (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect. The copy of the Organization Documents of each Loan Party
provided to the Administrative Agent pursuant to the terms of this Agreement is
a true and correct copy of each such document, each of which is valid and in
full force and effect.


 
95

--------------------------------------------------------------------------------





Section 5.02    Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents; (b) 
cause conflict with, or result in any breach or contravention of, any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect; (c) result in the
creation of any Lien under, or require any payment to be made under, (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (d) violate any Law.
Section 5.03    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained and (ii) filings to perfect the Liens
created by the Collateral Documents.
Section 5.04    Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.
Section 5.05    Financial Statements; No Material Adverse Effect.
(a)    Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrowers and their Subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Borrowers and their Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness.


 
96

--------------------------------------------------------------------------------





(b)    Quarterly Financial Statements. The most recently delivered unaudited
Consolidated balance sheet of Sunrun, and the related Consolidated statements of
income or operations and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Borrowers and their
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c)    Undisclosed Liabilities. No Borrower or any Subsidiary thereof has any
direct or contingent material liabilities that are required to be disclosed
pursuant to GAAP, except as has been disclosed in the financial statements
described in this Section 5.05(a) and (b) or otherwise disclosed in writing to
the Administrative Agent prior to the date hereof.
(d)    Material Adverse Effect. Since the date of the Audited Financial
Statements (and, in addition, after delivery of the most recent annual audited
financial statements of Sunrun in accordance with the terms hereof, since the
date of such annual audited financial statements), there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
Section 5.06    Litigation.
Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Loan Parties after due
inquiry, threatened or contemplated, at law, in equity, in court or arbitration
or before any Governmental Authority, by or against any Borrower or any
Subsidiary thereof or against any of their properties or revenues that
(a) purport to materially affect this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
Section 5.07    No Default, Borrowing Base Deficiency or NYGB Borrowing Base
Deficiency.
Neither any Borrower nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document. No Borrowing Base Deficiency exists or would result from the
consummation of the transactions contemplated by this Agreement. Solely with
respect to NYGB’s obligation to honor any Request for Credit Extension, no NYGB
Borrowing Base Deficiency exists as of the date of any such proposed Credit
Extension, or would result from any such proposed Credit Extension.
Section 5.08    Ownership of Property.
Each Loan Party has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for


 
97

--------------------------------------------------------------------------------





such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
Section 5.09    Environmental Compliance.
(a)    The Borrowers and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrowers and their Subsidiaries have concluded that
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    (i) None of the properties currently or formerly owned or operated by any
Borrower or any of its Subsidiaries is listed or proposed for listing on the NPL
or on the CERCLIS or any analogous foreign, state or local list or is adjacent
to any such property; (ii) there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Borrower
or any of its Subsidiaries or, to the knowledge of the Loan Parties, on any
property formerly owned or operated by any Borrower or any of its Subsidiaries;
(iii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Borrower or any of its Subsidiaries; and (iv)
Hazardous Materials have not been Released on, under, in or from any property
currently or formerly owned or operated by any Borrower or any of its
Subsidiaries.
(c)    Neither any Borrower nor any of its Subsidiaries is undertaking, or has
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened Release, of Hazardous Materials at any site,
location or operation that would reasonably be expected to have a Material
Adverse Effect; all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Borrower or any of its Subsidiaries have been disposed of in
a manner not reasonably expected to result in material liability to any Borrower
or any of its Subsidiaries; and Borrower or any of its Subsidiaries have not
received any request for information pursuant to Section 104(e) of CERCLA.
Section 5.10    Insurance.
The properties of the Loan Parties are insured with an independent third-party
insurer that is rated at least “A” by A.M. Best Company, in such amounts (after
giving effect to any self-insurance compatible with the following standards),
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party operates. The general liability,
casualty and property insurance coverage of the Loan Parties as in effect on the
Closing Date, and as of the last date such Schedule was required to be updated
in accordance with Section 6.07, is outlined as to carrier, policy number,
expiration date, type, amount and deductibles on Schedule 5.10 and such
insurance coverage complies with the requirements set forth in this Agreement
and the other Loan Documents.


 
98

--------------------------------------------------------------------------------





Section 5.11    Taxes.
Each Loan Party has filed all federal, state and other material tax returns and
filings required to be filed and has paid all federal, state and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Loan Party
that would, if made, have a Material Adverse Effect, nor is there any tax
sharing agreement applicable to the Loan Parties that could reasonably be
expected to result in a Material Adverse Effect.
Section 5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter or is subject to a favorable opinion letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS. To the knowledge of the Loan Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Loan Parties and each ERISA Affiliate have met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and no Loan Party or any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) no Loan Party or any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Loan Parties nor any ERISA Affiliate have engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.


 
99

--------------------------------------------------------------------------------





(d)    Neither the Loan Parties nor any ERISA Affiliate sponsors, maintains,
participates in, contributes to, or has any unsatisfied obligation to contribute
to, or liability under, any active or terminated Pension Plan or Multiemployer
Plan.
Section 5.13    Margin Regulations; Investment Company Act.
(a)    Margin Regulations. The Loan Parties are not engaged and will not engage,
principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulations T, U or X
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock. Following the application of the proceeds of each
Borrowing or drawing under each Letter of Credit, not more than 25% of the value
of the assets (either of the Borrowers only or of the Borrowers and their
Subsidiaries on a Consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between any Loan Party and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.
(b)    Investment Company Act. None of the Borrowers, any Person Controlling the
Borrowers, or any Subsidiary of the Borrowers is or is required to be registered
as an “investment company” under the Investment Company Act.
Section 5.14    Disclosure.
The Loan Parties have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
Section 5.15    Compliance with Laws.
Each Borrower and each Subsidiary thereof is in compliance with the requirements
of all Laws, including, without limitation, all Anti-Terrorism Laws and
Environmental Laws, and all orders, writs, injunctions and decrees applicable to
it or to its properties, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.


 
100

--------------------------------------------------------------------------------





Section 5.16    Solvency.
The Borrowers, together with their Subsidiaries, on a Consolidated basis are
Solvent.
Section 5.17    Casualty, Etc.
Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
Section 5.18    Sanctions Concerns.
No Borrower, or any Subsidiary thereof, or, to the knowledge of the Borrowers
and their Subsidiaries, any director, officer, employee, agent, Affiliate or
representative thereof, is an individual or entity currently the subject of any
Sanctions, nor is any Borrower or any Subsidiary thereof located, organized or
resident in a Designated Jurisdiction.
Section 5.19    Responsible Officers.
Set forth on Schedule 1.01(c) are the Responsible Officers of the Loan Parties,
holding the offices indicated next to their respective names, as of the Closing
Date and as updated thereafter to reflect the resignation of any Responsible
Officer or the appointment of any replacement or additional Responsible Officer
subsequent thereto. Such Responsible Officers are the duly elected and qualified
officers of such Loan Party and are duly authorized to execute and deliver, on
behalf of the respective Loan Party, this Agreement, the Revolving Notes and the
other Loan Documents.
Section 5.20    Subsidiaries; Equity Interests; Loan Parties.
(a)    Subsidiaries, Partnerships and Equity Investments. Set forth on
Schedule 5.20(a) is the following information which is true and complete in all
respects as of the Closing Date and as updated thereafter to reflect the
formation or acquisition of any additional Subsidiary, Project Fund, Excluded
Subsidiary, partnership or other equity investment of the Loan Parties
subsequent thereto: (i) a complete and accurate list of all Subsidiaries,
Project Funds, Excluded Subsidiaries, partnerships and other equity investments
of the Loan Parties, (ii) the number of shares of each class of Equity Interests
in each Subsidiary outstanding, (iii) the number and percentage of outstanding
shares of each class of Equity Interests owned by the Loan Parties and their
Subsidiaries and (iv) the class or nature of such Equity Interests (e.g.,
voting, non-voting, preferred, etc.). The outstanding Equity Interests in all
Subsidiaries are validly issued, fully paid and non-assessable and are owned
free and clear of all Liens. There are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to the Equity Interests of any Loan Party, except as
contemplated in connection with the Loan Documents.


 
101

--------------------------------------------------------------------------------





(b)    Loan Parties. Set forth on Schedule 5.20(b) is a complete and accurate
list of all Loan Parties, showing as of the Closing Date, and as updated
thereafter to reflect the formation or acquisition of any additional Loan Party
subsequent thereto, (as to each Loan Party) (i) the exact legal name, (ii) any
former legal names of such Loan Party in the four (4) months prior to the
Closing Date or update, as applicable, (iii) the jurisdiction of its
incorporation or organization, as applicable, (iv) the type of organization,
(v) the jurisdictions in which such Loan Party is qualified to do business,
(vi) the address of its chief executive office, (vii) the address of its
principal place of business, (viii) its U.S. federal taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a
U.S. taxpayer identification number, its unique identification number issued to
it by the jurisdiction of its incorporation or organization, (ix) the
organization identification number, (x) ownership information (e.g., publicly
held or if private or partnership, the owners and partners of each of the Loan
Parties) and (xi) the industry or nature of business of such Loan Party.
Section 5.21    Collateral Representations.
(a)    Collateral Documents. The provisions of the Collateral Documents and the
filings of any necessary UCC filings are collectively effective to create in
favor of the Collateral Agent for the benefit of the Secured Parties a legal,
valid and enforceable first priority Lien (subject to Permitted Liens) on all
right, title and interest of the respective Loan Parties in the Collateral
described therein. Except for filings completed prior to the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens to the extent such Liens can
be perfected by filing of a UCC filing.
(b)    [Reserved].
(c)    Documents, Instrument, and Tangible Chattel Paper. Set forth on
Schedule 5.21(c), as of the Closing Date and as updated thereafter to reflect
the acquisition of Collateral subsequent thereto, is a description of all
Documents (as defined in the UCC), Instruments (as defined in the UCC), and
Tangible Chattel Paper (as defined in the UCC) of the Loan Parties (including
the Loan Party owning such Document, Instrument and Tangible Chattel Paper and
such other information as reasonably requested by the Administrative Agent), in
each case, with a face amount in excess of $1,000,000.
(d)    Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, and
Securities Accounts.
(i)    Set forth on Schedule 5.21(d)(i), as of the Closing Date and as updated
thereafter to reflect the acquisition of Collateral subsequent thereto, is a
description of all Deposit Accounts (as defined in the UCC) and Securities
Accounts (as defined in the UCC) of the Loan Parties, including the name of
(A) the applicable Loan Party, (B) in the case of a Deposit Account, the
depository institution and average amount held in such Deposit Account and
whether such account is a ZBA account or a payroll account, and (C) in the case
of a Securities Account, the Securities Intermediary (as defined in the UCC) or
issuer and the average aggregate market value held in such Securities Account,
as applicable.


 
102

--------------------------------------------------------------------------------





(ii)    Set forth on Schedule 5.21(d)(ii), as of the Closing Date and as updated
thereafter to reflect the acquisition of Collateral subsequent thereto, is a
description of all Electronic Chattel Paper and Letter of Credit Rights of the
Loan Parties, including the name of (A) the applicable Loan Party, (B) in the
case of Electronic Chattel Paper, the account debtor and (C) in the case of
Letter-of-Credit Rights, the issuer or nominated person, as applicable.
(e)    Commercial Tort Claims. Set forth on Schedule 5.21(e), as of the Closing
Date and as updated thereafter to reflect the acquisition of Collateral
subsequent thereto, is a description of all Commercial Tort Claims (as defined
in the UCC) for which the Loan Parties are a claimant (detailing such Commercial
Tort Claim in such detail as reasonably requested by the Administrative Agent).
(f)    Pledged Equity Interests. Set forth on Schedule 5.21(f), as of the
Closing Date and as updated thereafter to reflect the acquisition of Collateral
subsequent thereto, is a list of (i) all Pledged Equity and (ii) all other
Equity Interests required to be pledged to the Collateral Agent pursuant to the
Collateral Documents (in each case, detailing the Grantor (as defined in the
Security Agreement), the Person whose Equity Interests are pledged, the number
of shares of each class of Equity Interests, the certificate number and
percentage ownership of outstanding shares of each class of Equity Interests and
the class or nature of such Equity Interests (e.g., voting, non-voting,
preferred, etc.).
(g)    Properties. Set forth on Schedule 5.21(g)(i), as of the Closing Date and
as updated thereafter to reflect the acquisition of Collateral subsequent
thereto, is a list of all Mortgaged Properties (including (i) the name of the
Loan Party owning such Mortgaged Property, (ii) the number of buildings located
on such Mortgaged Property, (iii) the property address, and (iv) the city,
county, state and zip code which such Mortgaged Property is located). Set forth
on Schedule 5.21(g)(ii), as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Section 6.02, is a list
of (A) each headquarter location of the Loan Parties, (B) each other location
where any significant administrative or governmental functions are performed,
(C) each other location where the Loan Parties maintain any books or records
(electronic or otherwise) and (D) each location where any personal property
Collateral is located at any premises owned or leased by a Loan Party with a
Collateral value in excess of $1,000,000 (in each case, including (1) an
indication if such location is leased or owned, (2), if leased, the name of the
lessor, and if owned, the name of the Loan Party owning such property, (3) the
address of such property (including, the city, county, state and zip code) and
(4) to the extent owned, the approximate fair market value of such property).
(h)    Material Contracts. Set forth on Schedule 5.21(h), as of the Closing Date
and as updated thereafter to reflect the entering into of any Material Contract
subsequent thereto, is a complete and accurate list of all Material Contracts of
the Borrowers and their Subsidiaries.
(i)    Borrowing Base Certificate. All information and calculations set forth on
each Borrowing Base Certificate delivered to the Administrative Agent and the
Collateral Agent pursuant to Section 6.02(m) are true and correct as of the date
reflected therein.


 
103

--------------------------------------------------------------------------------





Section 5.22    Intellectual Property; Licenses, Etc.
Each Loan Party owns, or possesses the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other Intellectual Property rights that are necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the knowledge of the Loan Parties, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party infringes
upon any rights held by any other Person.
Section 5.23    Labor Matters.
There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrowers or any of their Subsidiaries as of the Closing
Date and the Borrowers and their Subsidiaries have not suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
(5) years preceding the Closing Date, which has resulted in a Material Adverse
Effect.
Section 5.24    [Reserved].
Section 5.25    Immaterial Subsidiaries.
Each of the Borrowers’ Immaterial Subsidiaries has no material assets or
material liabilities.
Section 5.26    Government Regulation.
(a)    None of the Administrative Agent, the Collateral Agent, the Lenders or
any affiliate of any of them will, solely as a result of the execution, delivery
and performance by them of the Loan Documents, be subject to, or not exempt
from, regulation under the FPA or PUHCA, or financial, organizational or rate
regulation as a “public utility,” an “electric utility,” a “holding company” or
similar term(s) under any applicable state law or any other laws and regulations
respecting the rates or the financial or organizational regulation of electric
utilities; provided that (A) the exercise of any remedy provided for in such
Loan Documents that would result in a direct or indirect change in ownership of
or control over either any Loan Party or its respective FERC jurisdictional
facilities may require prior approval by FERC under Section 203 of the FPA; and
(B) following such change in ownership or control, an entity that directly or
indirectly owns or controls such Loan Party, or owns or operates one or more of
the Projects, may be subject to regulation under the FPA, PUHCA, or to state law
or regulation as a “public utility”.
(b)    None of the Loan Parties is and will not, solely as a result of the
ownership or operation of the Projects, the sale of electricity therefrom or the
entering into any Loan Document or any transaction contemplated hereby or
thereby, be or become subject to, or not exempt from, regulation as a (A) a
“public utility” under the FPA, or (B) a “holding company” within the meaning of
Section 1262(8) of PUHCA other than as a “holding company” of one or more QFs,
“exempt wholesale generators” or “foreign utility companies” under
Section 1262(6) of PUHCA. None of the Loan Parties is subject to regulation
under any Law as to securities, rates or financial or organizational matters of
electric utilities that would preclude the incurrence or repayment of the


 
104

--------------------------------------------------------------------------------





principal of or interest on any Loans, or the incurrence by the Loan Parties of
any of the Obligations or the execution, delivery and performance by such Person
of the Loan Documents to which it is party. None of the Loan Parties is subject
to financial, organizational or rate regulation as a “public utility,” “electric
utility,” or similar term, by public utilities commissions or similar agencies
in the relevant state. No authorization, approval, certification, notice or
filing is required by or with FERC or the public utility commissions or similar
agencies in the relevant state for the execution and delivery of the Loan
Documents, the consummation of the transactions contemplated by the Loan
Documents or the performance of obligations under the Loan Documents, except for
any filings with or approvals by FERC required to obtain or maintain the QF
status of a Project, and except as may be required as the result of the exercise
of remedies under the Loan Documents.
Section 5.27    Anti-Terrorism Laws.
None of the Borrowers and their Subsidiaries and, to the knowledge of the
Borrowers and their Subsidiaries, any director, officer, employee, agent,
Affiliate or representative thereof (i) is named on any list of persons,
entities, and governments issued by OFAC pursuant to Executive Order 13224 –
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism, as in effect on the date hereof, or any similar
list issued by OFAC (collectively, the “OFAC Lists”); (ii) is a person or entity
determined by the Secretary of the Treasury pursuant to Executive Order 13224 to
be owned by, controlled by, acting for or on behalf of, providing assistance,
support, sponsorship, or services of any kind to, or otherwise associated with
any of the persons or entities referred to or described in the OFAC Lists. None
of the Borrowers and their Subsidiaries, to each of their knowledge, has
conducted business with or engaged in any transaction with any person or entity
identified in clause (i) or (ii) of the preceding sentence or otherwise in
violation of any Anti-Terrorism Laws.
Section 5.28    PATRIOT Act.
None of the transactions contemplated hereby will violate (i) the United States
Trading with the Enemy Act (12 U.S.C. 95a and 12 U.S.C. 95b, as amended),
(ii) any of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto (as amended, the “Department of
Treasury Rule”), (iii) Executive Order No. 13,224, 66 Fed Reg 49,079 (2001),
issued by the President of the United States (Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit or
Support Terrorism) (as amended, the “Terrorism Order”) or (iv) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, Public Law 107-56 (October 26,
2001), as amended (the “PATRIOT Act”); (ii) none of the Borrowers and their
Subsidiaries and Affiliates is a “blocked person” as described in Section 1 of
the Terrorism Order or a Person described in the Department of the Treasury
Rule; and (iii) none of the Borrowers and their Subsidiaries and Affiliates
knowingly engages in any dealings or transactions, or is otherwise associated,
with any such “blocked person” or any such Person described in the Department of
Treasury Rule.


 
105

--------------------------------------------------------------------------------





Section 5.29    No Ownership/Use by Disqualified Persons.
No Borrower or any of its Subsidiaries that directly or indirectly holds an
interest in a Project for which an ITC or accelerated depreciation is included
in the Borrowing Base is a Disqualified Person. No Project for which an ITC or
accelerated depreciation is included in the Borrowing Base will be used within
the meaning of Section 168(h) or Section 50 of the Code by a person described in
Section 168(h)(2) of the Code (including by virtue of Section 168(h)(6)(F) of
the Code) or Section 50(b)(3) or (4) of the Code.
Section 5.30    Partnerships and Joint Ventures.
None of the Loan Parties is a general partner or a limited partner in any
general or limited partnership, a joint venturer in any joint venture or a
member in any limited liability company other than any other Loan Party or
Excluded Subsidiary.
Section 5.31    Consumer Protection.
All required disclosures, consents, approvals, filings and permissions relating
to consumer finance transactions and required of any Loan Party shall have been
made or obtained with respect to each Project, except for those which would not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 5.32    Hawaii Tax Credits.
The Hawaii Tax Credit is in full force and effect or all amounts in respect of
Hawaii Tax Credit have been excluded from the Borrowing Base. The related
Excluded Subsidiary, Tax Equity Investor, Borrower or other Subsidiary is the
entity that is entitled to claim the Hawaii Tax Credit with respect to each of
the Projects and solar installations for which a Credit Extension is requested
hereunder. There is no Law, Contractual Obligation or provision contained in any
applicable constitutional document that prohibits any Excluded Subsidiary,
Project Fund or Tax Equity Investor from directing the proceeds of such rebates
or tax credits to any Borrower (by distribution or otherwise) or, upon the
occurrence and during the continuance of an Event of Default, to the
Administrative Agent, and any related Account identified by a Borrower as an
Eligible Hawaii Tax Credit Receivable is not (a) subject to any known defenses,
disputes, offsets, contra accounts or counterclaims, (b) subject to any Lien or
any transfer or other restrictions which could reasonably be expected to
prohibit, hinder or delay distribution of the amounts represented by such
Account to a Borrower or (c) excluded as ineligible by virtue of one or more of
the excluding criteria (other than any Administrative Agent-discretionary
criteria) set forth in the definition of Eligible Hawaii Tax Credit Receivables.
Section 5.33    Host Customer Agreements.
As to each Account that is identified by a Borrower as an Eligible Customer
Upfront Payment Receivable in a Borrowing Base Certificate submitted to the
Administrative Agent and the Collateral Agent, such Account is (a) to the
knowledge of such Borrower, a bona fide existing payment obligation of the
applicable Account Debtor created pursuant to an enforceable Host Customer


 
106

--------------------------------------------------------------------------------





Agreement in the ordinary course of business, (b) owed to the applicable
Excluded Subsidiary without any known defenses, disputes, offsets, contra
accounts, counterclaims, or rights of return or cancellation, (c) subject to no
Liens and to no transfer or other restrictions which could reasonably be
expected to prohibit, hinder or delay distribution of the amounts represented by
such Account to a Borrower and (d) not excluded as ineligible by virtue of one
or more of the excluding criteria (other than any Collateral Agent-discretionary
criteria) set forth in the definition of Eligible Customer Upfront Payment
Receivables, except for those which would not individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 5.34    Permits.
All Applicable Permits necessary for each Project are either (i) in full force
and effect or (ii) of a type that are readily obtained before such Applicable
Permit is required. The Loan Parties do not have any reason to believe that any
material permit of the type referred to in clause (ii) above will not be
obtained in due course before it becomes an Applicable Permit. None of the Loan
Parties is in violation of any Applicable Permit which violation could
reasonably be expected to (A) have a Material Adverse Effect on the Loan Parties
or a Project or (B) constitute a default under a Host Customer Agreement. To
each Loan Party’s knowledge, after due inquiry, each counterparty to a Host
Customer Agreement possesses all permits, or rights thereto necessary to perform
its duties under such Host Customer Agreement to which it is a party, other than
those of the type that are routinely granted on application and that would not
normally be obtained before the commencement of a construction or
reconstruction, and, to each Loan Party’s knowledge, such party is not in
violation of any valid rights of others with respect to any of the foregoing.
Section 5.35    Senior Indebtedness.
The Secured Obligations constitute senior debt and sole designated senior debt
under all Subordinated Debt Documents.
ARTICLE VI
AFFIRMATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of their Subsidiaries to:
Section 6.01    Financial Statements.
Deliver to the Administrative Agent for distribution to each Lender, in form and
detail satisfactory to the Administrative Agent and the Lenders:
(a)    Audited Financial Statements. As soon as available, but in any event
within one hundred twenty (120) days after the end of each fiscal year of
Sunrun, a Consolidated balance sheet of Sunrun as at the end of such fiscal
year, and the related Consolidated statements of income or operations, changes
in shareholders’ equity and cash flows of Sunrun for such fiscal year, setting


 
107

--------------------------------------------------------------------------------





forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such Consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.
(b)    Quarterly Financial Statements. As soon as available, but in any event
within sixty (60) days after the end of each of the first three fiscal quarters
of each fiscal year of Sunrun, a Consolidated balance sheet and the related
Consolidated statements of Sunrun, as at the end of such fiscal quarter, of
income or operations and cash flows for the portion of Sunrun’s fiscal year then
ended, which Consolidated statements shall also set forth in comparative form,
(A) in the case of the Consolidated balance sheet, either the figures for the
prior fiscal quarter of the current fiscal year or the figures for the prior
fiscal year ended, (B) in the case of the Consolidated statement of income or
operations, the figures for the corresponding fiscal quarter of the previous
fiscal year and, (C) in the case of the Consolidated statement of cash flows,
the corresponding portion of the previous fiscal year.
All statements shall be provided in reasonable detail and prepared in accordance
with GAAP and including management discussion and analysis of operating results
inclusive of operating metrics in comparative form, such Consolidated statements
to be certified by the chief executive officer, chief financial officer,
treasurer or controller who is a Responsible Officer of Sunrun as fairly
presenting the financial condition, results of operations and cash flows of
Sunrun, subject only to normal year-end audit adjustments and the absence of
footnotes.
(c)    Megawatts Booked, Installed, Inspected and Terminated. As soon as
available, but in any event within sixty (60) days after the end of each of the
fiscal quarters of each fiscal year of the Borrowers, (i) an internally prepared
income statement, reflecting megawatts booked, installed and inspected for such
fiscal quarter and (ii) a report of megawatts terminated for such fiscal
quarter.
As to any information contained in materials furnished pursuant to Section
6.02(g), the Borrowers shall not be separately required to furnish such
information under Section 6.01(a) or (b), provided that the materials furnished
pursuant to Section 6.02(g) are delivered to the Administrative Agent within the
times specified in Section 6.01(a) or (b), as applicable.
Section 6.02    Certificates; Other Information.
Deliver to the Administrative Agent for distribution to each Lender (and, in the
case of Sections 6.02(c) and (m), to the Collateral Agent), in form and detail
satisfactory to the Administrative Agent and the Required Lenders (and, in the
case of Sections 6.02(c) and (m), the Collateral Agent):
(a)    Accountants’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements.


 
108

--------------------------------------------------------------------------------





(b)    Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), (i) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller which is a Responsible Officer of Sunrun, and
in the event of any change in generally accepted accounting principles used in
the preparation of such financial statements, Sunrun shall also provide, if
necessary for the determination of compliance with Section 7.11, a statement of
reconciliation conforming such financial statements to GAAP, and (ii) a copy of
management’s discussion and analysis with respect to such financial statements.
(a)    Appraisals. As soon as each Appraisal is available, a copy of each such
Appraisal.
(b)    Calculations. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(b) required to be delivered with the
financial statements referred to in Section 6.01(a), a certificate from the
Borrowers (which may be included in such Compliance Certificate) including the
amount of all Restricted Payments, Investments (including Permitted
Acquisitions), Dispositions and Capital Expenditures that were made during the
prior fiscal year.
(c)    Changes in Corporate Structure. Concurrently with the delivery of the
Compliance Certificate referred to in Section 6.02(b), the Borrowers will
provide notice of any change in corporate structure of any Loan Party (including
by merger, consolidation, dissolution or other change in corporate structure) to
the Administrative Agent, along with such other information as reasonably
requested by the Administrative Agent. Provide notice to the Administrative
Agent, not less than ten (10) days prior (or such extended period of time as
agreed to by the Administrative Agent) of any change in any Loan Party’s legal
name, state of organization, or organizational existence.
(d)    [Reserved].
(e)    Annual Reports; Etc. Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Sunrun, and copies of all annual,
regular, periodic and special reports and registration statements which Sunrun
may file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto.
(f)    Debt Securities Statements and Reports. Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of debt
securities of any Loan Party pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section.
(g)    [Reserved].
(h)    Notices. Not later than five (5) Business Days after receipt thereof by
any Loan Party, copies of all notices, requests and other documents (including
amendments, waivers and other modifications) so received under or pursuant to
any instrument, indenture, loan or credit or similar agreement of any Loan Party
regarding or related to any breach or default by any party thereto or


 
109

--------------------------------------------------------------------------------





any other event that could materially impair the value of the interests or the
rights of any Loan Party or otherwise have a Material Adverse Effect and, from
time to time upon request by the Administrative Agent, such information and
reports regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request.
(i)    [Reserved].
(j)    Additional Information. Subject to Section 6.10(b), promptly, (i) such
additional information regarding the business, financial, legal or corporate
affairs of any Borrower or any Subsidiary thereof, or compliance with the terms
of the Loan Documents, as the Administrative Agent, the Collateral Agent or any
Lender may from time to time reasonably request; or (ii) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act or other applicable anti-money laundering laws.
(k)    Borrowing Base Certificate.
(i)    As soon as available, but in any event within twenty (20) days after the
end of each month, a Borrowing Base Certificate, together with a Back-Log
Spreadsheet and a Take-Out Spreadsheet, providing, as of the end of the prior
month, (A) megawatts installed, (B) megawatts added, (C) net megawatts backlog,
(D) megawatts terminated, (E) the Borrowing Base, (F) the NYGB Borrowing Base,
(G) the Revolving Exposure of NYGB and of each other Lender, (H) the NYGB
Borrowing Base Availability, (I) the Total Outstandings, (J) the Unencumbered
Liquidity, (K) any contracts that are ineligible for Tranching under any open
Tax Equity Partnership (including the number, face value and reasons for
rejection) and (L) such other supporting information as reasonably requested by
the Administrative Agent, the Collateral Agent or the Lenders, each prepared as
at the end of such month, duly certified by a Responsible Officer that is the
chief executive officer, chief financial officer, treasurer or controller of the
Borrowers. Notwithstanding the foregoing, in the event of a Borrowing Base
Deficiency, for the period during which the Borrowing Base Deficiency exists,
the Loan Parties shall deliver to the Administrative Agent, the Collateral Agent
and the Lenders such Borrowing Base Certificate on a bi-weekly basis.
(ii)    Within twenty (20) days after the end of each month, together with the
Borrowing Base Certificate delivered pursuant to Section 6.02(m)(i) above, or
more frequently as requested by the Administrative Agent, the Collateral Agent
or the Required Lenders, (A) the monthly aging of the accounts receivable and
accounts payable of the Loan Parties, (B) an aged listing of accounts related to
the Eligible Hawaii Tax Credit Receivables, the Eligible Customer Upfront
Payment Receivables, the Eligible Trade Accounts and the Eligible Project
Back-Log and (C) an Inventory report.
(l)    Unencumbered Liquidity. As soon as available, but in any event within
fifteen (15) days after the end of each month, an Unencumbered Liquidity
Certificate, prepared as at the end of such month, duly certified by the chief
executive officer, chief financial officer, treasurer or controller that is a
Responsible Officer of the Borrowers.


 
110

--------------------------------------------------------------------------------





Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrowers post such documents, or provide a link thereto on the Borrowers’
website on the Internet at the website address listed on Schedule 1.01(a); or
(b) on which such documents are posted on the Borrowers’ behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website, related to an SEC filing
or whether sponsored by the Administrative Agent); provided that: the Borrowers
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Borrowers to deliver such paper copies. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrowers with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The Borrowers hereby acknowledge that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (B) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrowers hereby agree that so long as any Borrower is the
issuer of any outstanding debt or Equity Interests that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(1) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (2) by marking Borrower Materials
“PUBLIC,” such Borrower shall be deemed to have authorized the Administrative
Agent, any Affiliate thereof, each Arranger, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to such
Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(3) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(4) the Administrative Agent and any Affiliate thereof and each Arranger shall
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, (i) the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC” and (ii) any materials
furnished pursuant to Section 6.02(g) may be treated by the Administrative Agent
and the Lenders as if the same had been marked “PUBLIC” in accordance herewith.
Section 6.03    Notices.


 
111

--------------------------------------------------------------------------------





(a)    Promptly, but in any event within three (3) Business Days of obtaining
knowledge thereof, notify the Administrative Agent and each Lender of the
occurrence of any Default;
(b)    Promptly, but in any event within four (4) Business Days of obtaining
knowledge thereof, notify the Administrative Agent and each Lender of:
(i)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect; and
(ii)    any time that a Loan Party or any Subsidiary has given to, or received
from, a counterparty to a Tax Equity Commitment or Backlever Financing formal
written notice under the documents governing the applicable Tax Equity
Commitments or Backlever Financing stating that a default or event of default
has occurred and is continuing thereunder, or has knowledge of the occurrence
and continuation of such default or event of default but has not given such
formal written notice; provided that such counterparty would have the right to
cease funding, and has not waived such right to cease funding, if such default
or event of default remains uncured; and
(c)    Promptly, but in any event within two (2) Business Days of the occurrence
thereof, notify the Administrative Agent and each Lender of any change in the
information provided in the Beneficial Ownership Certificate that would result
in a change to the list of beneficial owners identified in parts (c) or (d) of
such certification.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the applicable Borrower setting forth details of the
occurrence referred to therein and to the extent applicable, stating what action
such Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
Section 6.04    Payment of Obligations.
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrowers
or any Subsidiary thereof; (b) all lawful claims which, if unpaid, would by law
become a Lien upon any of their property; and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness; except, in each case, to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
Section 6.05    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05, except to the extent that
failure to do so could not reasonably be expected to adversely affect the
Administrative Agent or the Secured Parties;


 
112

--------------------------------------------------------------------------------





(b)    take all reasonable action to obtain and maintain all rights, privileges,
Permits, licenses and franchises necessary or desirable in the normal conduct of
its business, including all Applicable Permits, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and
(c)    register or cause to be registered (to the extent not already registered)
those registrable Intellectual Property rights now owned or hereafter developed
or acquired by the Loan Parties, to the extent that Loan Parties, in their
reasonable business judgment, deem it appropriate to so protect such
Intellectual Property rights, and preserve or renew all of its registered
patents, trademarks, trade names, service marks and other Intellectual Property
rights, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
Section 6.06    Maintenance of Properties.
(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted;
(b)    make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and
(c)    use the standard of care typical in the industry in the operation and
maintenance of its facilities.
Section 6.07    Maintenance of Insurance.
(a)    Maintenance of Insurance. With respect to the Loan Parties, maintain with
an independent third-party insurer that is rated at least “A” by A.M. Best
Company, reasonably satisfactory insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons, including, without limitation, (i) property terrorism insurance and
(ii) flood hazard insurance on all Mortgaged Properties that are Flood Hazard
Properties, on such terms and in such amounts as required by the National Flood
Insurance Reform Act of 1994 or as otherwise required by the Administrative
Agent.
(b)    Evidence of Insurance. With respect to the Loan Parties, cause the
Collateral Agent to be named as lenders’ loss payable, loss payee or mortgagee,
as its interest may appear, and/or additional insured with respect of any such
insurance providing liability coverage or coverage in respect of any Collateral,
and cause, unless otherwise agreed to by the Administrative Agent, each provider
of any such insurance to agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative Agent
that it will give the Administrative Agent thirty (30) days prior written notice
before any such policy or policies shall be altered or cancelled (or ten
(10) days prior notice in the case of cancellation due to the nonpayment of
premiums). Annually, upon expiration of current insurance coverage, the Loan
Parties shall provide, or cause to be provided, to the Administrative Agent,
such evidence of insurance as required by the Administrative Agent, including,
but not limited to: (i) certified copies of such insurance policies,


 
113

--------------------------------------------------------------------------------





(ii) evidence of such insurance policies (including, without limitation and as
applicable, ACORD Form 28 certificates (or similar form of insurance
certificate), and ACORD Form 25 certificates (or similar form of insurance
certificate)), (iii) declaration pages for each insurance policy and
(iv) lenders’ loss payable endorsement if the Collateral Agent for the benefit
of the Secured Parties is not on the declarations page for such policy. As
requested by the Administrative Agent, the Loan Parties agree to deliver to the
Administrative Agent and the Collateral Agent an Authorization to Share
Insurance Information in substantially the form of Exhibit O (or such other form
as required by each of the Loan Parties’ insurance companies).
(c)    Redesignation. Promptly notify the Administrative Agent of any Mortgaged
Property that is, or becomes, a Flood Hazard Property.
Section 6.08    Compliance with Laws.
Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
Section 6.09    Books and Records.
(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary thereof, as the case may be; and
(b)    maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary thereof, as the case may
be.
Section 6.10    Inspection Rights.
(a)    In addition to any field examinations, permit representatives of the
Collateral Agent, or an independent third-party examiner acceptable to the
Collateral Agent, at least once a calendar year to visit and inspect any of the
Loan Parties’ properties, to examine its and their Subsidiaries’ corporate,
financial and operating records, and make copies thereof or abstracts therefrom
(subject to the limitation set forth in clause (b) below), and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Loan Parties and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Loan Parties; provided, however,
subject to clause (c) below, prior to an Event of Default, the Collateral Agent
shall not conduct more than one such inspection during any calendar year; and
provided, further, however, that when an Event of Default exists the Collateral
Agent (or any of its representatives or independent third-party examiners) may
do any of the foregoing at the expense of the Loan Parties at any time during
normal business hours and without advance notice.


 
114

--------------------------------------------------------------------------------





(b)    Each inspection shall include a review of the Loan Parties’ books and
records and other documentation to such extent as determined by the Collateral
Agent to be adequate to confirm contract compliance, Tranching criteria, Project
Back-Log eligibility, Available Take-Out eligibility and other information
requested by the Collateral Agent. Any inspection of the Material Contracts or
any other agreement affiliated with a Tax Equity Commitment shall be limited to
review by the counsel of the Administrative Agent and the Collateral Agent. Such
Material Contracts will not be copied, sent by mail, fax, e-mail or any other
transmission, or distributed to any Lender or its counsel without the express
written consent of the Borrowers.
(c)    Subject to the second proviso in clause (a) above and in addition to any
field examinations, the Collateral Agent may (and at the direction of a Lender
shall) conduct an additional inspection during any calendar year beyond the
inspection set forth in the first proviso in clause (a) above so long as (i) the
results of such inspection will not result in the exercise of the Collateral
Agent’s discretion as set forth in Sections 2.01(b)(i) and (ii), (ii) such
inspection shall be at the cost and expense of Lenders if at the time of such
inspection no Event of Default exists, and (iii) the Collateral Agent designates
such inspection as an “Additional Inspection”.
Section 6.11    Use of Proceeds.
Use the proceeds of the Credit Extensions for general corporate purposes not in
contravention of any Law, including any Anti-Terrorism Law, or of any Loan
Document.
Section 6.12    [Reserved].
Section 6.13    Covenant to Guarantee Obligations.
The Loan Parties will cause each of their Subsidiaries whether newly formed,
after acquired or otherwise existing to promptly (and in any event within thirty
(30) days after such Subsidiary is formed or acquired (or such longer period of
time as agreed to by the Administrative Agent in its reasonable discretion))
become a Guarantor hereunder by way of execution of a Joinder Agreement;
provided, however, no Subsidiary formed with the intent of becoming an Excluded
Subsidiary that meets the requirements to be an Excluded Subsidiary shall be
required to become a Guarantor. In connection therewith, the Loan Parties shall
give notice to the Administrative Agent within thirty (30) days (or such longer
period of time as agreed to by the Administrative Agent in its reasonable
discretion) after creating a Subsidiary or acquiring the Equity Interests of any
other Person. In connection with the foregoing, the Loan Parties shall deliver
to the Administrative Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to
Sections 4.01 and 6.14 and such other documents or agreements as the
Administrative Agent may reasonably request. Notwithstanding anything to the
contrary in this Section 6.13, with respect to the Acquisition of CEE, the Loan
Parties shall cause LH Merger Sub 2 to (x) complete all planned mergers and name
changes with respect to CEE no later than fourteen (14) days after the Closing
Date, (y) enter into a Joinder Agreement and deliver all other documentation
required by this Section 6.13 no later than twenty (20) days after the Closing
Date and (z) deliver membership certificates evidencing the Pledged Equity of
CEE, Qualifying Control Agreements with respect to all deposit accounts and
securities accounts of CEE and an opinion of


 
115

--------------------------------------------------------------------------------





counsel for the Loan Parties related thereto pursuant to, and in accordance
with, Sections 6.14(a)(ii) and (d)(ii).
Section 6.14    Covenant to Give Security.
Except with respect to Excluded Property:
(a)    Equity Interests and Personal Property.
(i)    Each Loan Party will cause the Pledged Equity and all of its tangible and
intangible personal property now owned or hereafter acquired by it to be subject
at all times to a first priority, perfected Lien (subject to Permitted Liens to
the extent permitted by the Loan Documents) in favor of the Collateral Agent for
the benefit of the Secured Parties to secure the Secured Obligations pursuant to
the terms and conditions of the Collateral Documents. Each Loan Party shall
provide stock or membership certificates evidencing any Pledged Equity and
undated stock or transfer powers duly executed in blank, opinions of counsel and
any filings and deliveries reasonably necessary in connection with such Pledged
Equity to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Collateral Agent.
(ii)    Each Loan Party shall (A) provide to the Collateral Agent stock or
membership certificates evidencing the Pledged Equity listed on Schedule 5.21(f)
as of the Closing Date, and undated stock or transfer powers duly executed in
blank in connection therewith, no later than fourteen (14) days after the
Closing Date, or within such longer period of time after the Closing Date as
reasonably requested by the Loan Parties and approved by the Administrative
Agent, and (B) deliver to the Administrative Agent an opinion of counsel for the
Loan Parties, addressed to the Administrative Agent and the Lenders, in
connection with matters relating to such stock or membership certificates and in
form and substance acceptable to the Administrative Agent, no later than twenty
(20) days after the Closing Date, or within such longer period of time after the
Closing Date as reasonably requested by the Loan Parties and approved by the
Administrative Agent.
(b)    Real Property. If any Loan Party intends to acquire a fee ownership
interest in any real property (“Real Estate”) after the Closing Date and such
Real Estate has a fair market value in excess of $1,000,000, it shall provide to
the Collateral Agent within sixty (60) days (or such extended period of time as
agreed to by the Collateral Agent) a Mortgage and such Mortgaged Property
Support Documents as the Collateral Agent may request to cause such Real Estate
to be subject at all times to a first priority, perfected Lien (subject in each
case to Permitted Liens) in favor of the Collateral Agent for the benefit of the
Secured Parties to secure the Secured Obligations pursuant to the terms and
conditions of the Collateral Documents.
(c)    Collateral Access Agreements. In the case of (i) any personal property
Collateral located at any other premises containing personal property Collateral
with a value in excess of $1,000,000 and (ii) the premises located at 1 Chestnut
Street, Suite 222, Nashua, New Hampshire 03060 or at 1227 Striker Avenue, Suite
260, Sacramento, California 95834, containing personal property Collateral, the
Loan Parties will provide the Collateral Agent with Collateral Access Agreements
within ninety (90) days of the later of the Closing Date and the date the Loan
Party acquires its interest in such premises to the extent (A) requested by the
Collateral Agent and (B) the


 
116

--------------------------------------------------------------------------------





Loan Parties are able to secure such Collateral Access Agreement, or within such
longer period of time as reasonably requested by the Loan Parties and approved
by the Collateral Agent.
(d)    Account Control Agreements.
(i)    Each of the Loan Parties shall not open, maintain or otherwise have any
deposit or other accounts (including securities accounts) at any bank or other
financial institution, or any other account where money or securities are or may
be deposited or maintained with any Person, other than (A) deposit accounts that
are maintained at all times with depositary institutions as to which the
Collateral Agent shall have received a Qualifying Control Agreement;
(B) securities accounts that are maintained at all times with financial
institutions as to which the Collateral Agent shall have received a Qualifying
Control Agreement; (C) deposit accounts established solely as payroll and other
zero balance accounts and such accounts are held at a bank acceptable to the
Administrative Agent; (D) deposit accounts listed on Schedule 6.14(d)(i)(D) over
which the Collateral Agent shall not have a Lien; and (E) other deposit
accounts, so long as at any time the balance in any such account does not exceed
$10,000 and the aggregate balance in all such other deposit accounts does not
exceed $100,000.
(ii)    The Loan Parties shall (A) provide the Collateral Agent with Qualifying
Control Agreements satisfactory to the Collateral Agent with respect to all
deposit accounts and securities accounts listed on Schedule 5.21(d)(i) as of the
Closing Date, but excluding the deposit accounts listed on Schedule
6.14(d)(i)(D) over which the Collateral Agent shall not have a Lien, and (B)
deliver to the Administrative Agent an opinion of counsel for the Loan Parties,
addressed to the Administrative Agent and the Lenders, in connection with
matters relating to such Qualifying Control Agreements and in form and substance
acceptable to the Administrative Agent, in each case, no later than twenty (20)
days after the Closing Date, or within such longer period of time after the
Closing Date as reasonably requested by the Loan Parties and approved by the
Administrative Agent.
Section 6.15    Further Assurances.
Promptly upon request by the Administrative Agent, the Collateral Agent, or any
Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, the Collateral Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any


 
117

--------------------------------------------------------------------------------





Loan Document to which any Loan Party or any of its Subsidiaries is or is to be
a party, and cause each of its Subsidiaries to do so.
Section 6.16    Compliance with Environmental Laws.
Comply, and cause all lessees and other Persons (other than the customer under
the Host Customer Agreements) in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain, maintain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to prevent, remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrowers nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
Section 6.17    Title.
The Loan Parties shall, and shall cause each of their Subsidiaries to, maintain
good title to, or a valid leasehold, easement or other interest in, all of its
properties and assets, including those related to each Project, subject only to
Permitted Liens.
Section 6.18    Compliance with Anti-Terrorism Laws.
(a)    Each Loan Party hereby covenants and agrees that it will not conduct and
will not permit any other Loan Party or any of the Borrowers’ Subsidiaries to
conduct business with or engage in any transaction with any person or entity
named on any of the OFAC Lists or any persons or entities determined and
publicly announced by the Secretary of the Treasury pursuant to Executive
Order 13224 to be owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons or entities referred to or described in the
OFAC Lists; provided that such Loan Party or Subsidiary shall not have any
liability under this provision arising out of the transactions with the
Administrative Agent, the Lenders or its agents contemplated by this Agreement.
Each Loan Party hereby covenants and agrees that it will comply at all times
with the requirements of all Anti-Terrorism Laws.
(b)    Each Loan Party hereby covenants and agrees that if it obtains knowledge
or receives any written notice that any of the Borrowers’ Subsidiaries or
Affiliates is named on any of the OFAC Lists (such occurrence, an “OFAC
Violation”), such Loan Party will immediately (i) give written notice to the
Administrative Agent of such OFAC Violation and (ii) comply with all applicable
Laws with respect to such OFAC Violation (regardless of whether the party
included on any of the OFAC Lists is located within the jurisdiction of the
United States of America), including, without limitation, the Anti-Terrorism
Laws, and such Loan Party hereby authorizes and consents to the Administrative
Agent’s taking any and all steps it deems necessary, in its sole discretion, to
comply with all applicable Laws with respect to any such OFAC Violation,
including, without limitation, the requirements of the Anti-Terrorism Laws
(including the “freezing” and/or “blocking” of assets).


 
118

--------------------------------------------------------------------------------





(c)    Upon the Administrative Agent’s request from time to time during the term
of this Agreement, each Loan Party agrees to deliver a certification confirming
its compliance with the covenants set forth in this Section 6.18.
(d)    Each Loan Party shall comply with the PATRIOT Act by promptly informing
the Administrative Agent (by written notice) (i) if it is not or ceases to be
the beneficiary of the Loans made or to be made hereunder and (ii) of any new
beneficiary of the Loans made or to be made hereunder, which notice shall
include such new beneficiary’s name and address.

ARTICLE VII
NEGATIVE COVENANTS
Each of the Borrowers hereby covenants and agrees that on the Closing Date and
thereafter until the Facility Termination Date, no Borrower shall, nor shall it
permit any Loan Party or any of its Subsidiaries (but specifically excluding
Excluded Subsidiaries except to the extent referenced below) to, directly or
indirect do the following.
Section 7.01    Liens.
Create, incur, assume or suffer to exist any Lien upon the Collateral and any of
its other property, assets or revenues, whether now owned or hereafter acquired,
except for the following (the “Permitted Liens”):
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that (i) the property, assets or
revenues covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.02(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(b);
(c)    Liens for Taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person; provided that, a reserve or other
appropriate provision shall have been made therefor;


 
119

--------------------------------------------------------------------------------





(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness) that is not Indebtedness permitted under Section 7.02,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under (x) Section 7.02(c)(i),
provided that (i) such Liens do not at any time encumber any property, assets or
revenues other than the property, assets or revenues financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value at the time of the acquisition, whichever is lower, of the
property being acquired on the date of acquisition and (y) Section 7.02(c)(ii),
provided that such Liens do not at any time encumber any property other than
property, assets or revenues that are the subject of the applicable repo
transaction;
(j)    Liens (i) securing Indebtedness permitted under Section 7.02(g) on the
property, assets and revenues of Excluded Subsidiaries and (ii) securing
obligations of the Excluded Subsidiaries pursuant to the Tax Equity Documents,
in each case so long as such Liens do not attach to the net proceeds of any
Available Take-Out;
(k)    Liens securing Indebtedness permitted under Section 7.02(h) so long as
such Liens attach only to the vehicles or computer systems financed thereby;
(l)    Liens securing Indebtedness permitted under Section 7.02(j) so long as
such Liens attach only to the assets financed thereby;
(m)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrowers or any of their Subsidiaries, in each case in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing solely the customary amounts owing to such
bank with respect to cash management and operating account arrangements;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;
(n)    Liens arising out of judgments or awards not resulting in an Event of
Default; provided the applicable Loan Party or Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review;


 
120

--------------------------------------------------------------------------------





(o)    Any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Loan Party or any Subsidiary thereof in
the ordinary course of business and covering only the assets so leased, licensed
or subleased;
(p)    Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection;
(q)    Any zoning, building or similar laws or rights reserved to or vested in
any Governmental Authority;
(r)    [Reserved];
(s)    Liens on SREC Excluded Property; and
(t)    other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $10,000,000; provided that no such Lien shall extend to or
cover any Collateral.
Section 7.02    Indebtedness.
Create, incur, assume or suffer to exist, or prepay, redeem or repurchase, any
Indebtedness, except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and, still
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination, standstill and related terms (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;
(c)    Indebtedness (i) in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i) or (ii) in respect of any repo
transaction with respect to Indebtedness of an Excluded Subsidiary; provided,
however, that the aggregate principal amount of all Indebtedness of the Loan
Parties incurred (1) in reliance on the foregoing sub-clause (c)(i) and clause
(p) below at any time outstanding shall not exceed $40,000,000 and (2) in
reliance on the foregoing sub-clause (c)(ii) at


 
121

--------------------------------------------------------------------------------





any time outstanding shall not exceed an amount equal to $75,000,000 minus the
amount of Indebtedness outstanding pursuant to the foregoing sub-clause (c)(i)
and clause (p) below;
(d)    Unsecured Indebtedness of a Subsidiary of any Borrower owed to such
Borrower or a Subsidiary of such Borrower, which Indebtedness shall (i) to the
extent required by the Administrative Agent, be evidenced by promissory notes
which shall be pledged to the Collateral Agent as Collateral for the Secured
Obligations in accordance with the terms of the Security Agreement, (ii) be on
terms (including subordination terms) reasonably acceptable to the
Administrative Agent and (iii) be otherwise permitted under the provisions of
Section 7.03 (“Intercompany Debt”);
(e)    Guarantees of any Borrower or any Subsidiary thereof in respect of
Indebtedness otherwise permitted hereunder of such Borrower or any Guarantor;
(f)    obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
(g)    Non-Recourse Financings;
(h)    Existing vehicle financing and other Indebtedness incurred for the
acquisition or lease of vehicles or computer systems (so long as the amount of
the Indebtedness does not exceed the purchase price of the vehicles or computer
systems purchased with the proceeds thereof and sole recourse with respect to
such Indebtedness is the vehicle or computer systems purchased with the proceeds
thereof) and any refinancing of such other Indebtedness (so long as the amount
of the Indebtedness is not increased in connection with such refinancing);
(i)    any Borrower’s limited guarantees, indemnification obligations, and
obligations to make capital contributions to or repurchase assets of the
Excluded Subsidiaries (including Equity Interests of Excluded Subsidiaries) as
required under the documents evidencing the Tax Equity Commitments, Backlever
Financings or System Refinancings, or SREC Transactions, as the case may be, so
long as (i) such limited guarantees, indemnification and capital contribution
obligations are not made in respect of obligations to repay debt for borrowed
money and, (ii) if any Borrower is required to make a payment or contribution in
connection with such obligations, after giving effect to such payment or
contribution on a Pro Forma Basis, (x) the Loan Parties shall be in compliance
with each of the financial covenants set forth in Section 7.11 and (y) no
Borrowing Base Deficiency shall exist;
(j)    vendor financing for the acquisition of Inventory incurred in the
ordinary course of the Borrowers or any of their Subsidiaries’ business and
secured solely by the Inventory purchased with the proceeds thereof;


 
122

--------------------------------------------------------------------------------





(k)    Obligations of reimbursement owed to the issuers of surety bonds
(including, without limitation, payment and performance bonds, operation and
maintenance bonds, contractor license bonds, bid bonds, energy broker bonds,
prevailing wage bonds, sweepstake bonds, permit bonds, electrical license bonds,
notary public bonds and other similar bonds) to the extent such surety bonds are
procured in the ordinary course of business;
(l)    Indebtedness evidenced by warrants issued by the Borrowers in connection
with their Equity Interests and stock options in the Borrowers, in each case
issued in the ordinary course of business, so long as such Indebtedness is not
for borrowed money;
(m)    [Reserved];
(n)    Indebtedness incurred in accordance with the applicable Tax Equity
Documents in the ordinary course of business;
(o)    Convertible Debt having a maximum conversion price equal to 150% of the
trading price; provided, however, that (i) the maturity date for any such
Convertible Debt shall occur after the Maturity Date of the Facility, (ii) all
financial covenants in Section 7.11 would be satisfied on a Pro Forma Basis on
the date of issuance of any such Convertible Debt, after giving effect to such
Convertible Debt (and assuming such Convertible Debt were fully drawn), and
(iii) the aggregate principal amount of all Indebtedness of the Loan Parties
incurred in reliance on this clause (o) at any time outstanding shall not exceed
$150,000,000; and
(p)    other unsecured Indebtedness not contemplated by the above provisions,
together with the aggregate principal amount of all Indebtedness incurred in
reliance on clause (c)(i) above at any time outstanding, in an aggregate
principal amount not to exceed $40,000,000 at any time outstanding.
Section 7.03    Investments.
Make or hold any Investments, except:
(a)    Investments held by the Borrowers and their Subsidiaries (i) in the form
of cash or Cash Equivalents, and (ii) pursuant to the investment policy of the
Borrowers;
(b)    loans from any Loan Party to any officer, director and/or employee of the
Borrowers and Subsidiaries thereof in an aggregate amount not to exceed [***];
(c)    (i) Investments by the Borrowers and their Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) Investments by the
Borrowers and their Subsidiaries in Loan Parties, (iii) Investments by Excluded
Subsidiaries in other Excluded Subsidiaries and (iv) so long as no Default has
occurred and is continuing or would result from such Investment, additional
Investments (other than Investments made under clause 7.03(j) below) by the Loan
Parties in Excluded Subsidiaries in an aggregate amount invested from the date
hereof together with any Investments made under clause 7.03(i) below not to
exceed [***];


 
123

--------------------------------------------------------------------------------





(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees permitted by Section 7.02;
(f)    Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03;
(g)    Permitted Acquisitions (other than of CFCs and Subsidiaries held directly
or indirectly by a CFC which Investments are covered by Section 7.03(c)(iv));
(h)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(i)    Investments (x) in Excluded Subsidiaries or in Tax Equity Investors that
would meet the requirements of clause (b) of the “Excluded Subsidiaries”
definition if such Tax Equity Investors were deemed Excluded Subsidiaries
(including any subsidiaries of such Tax Equity Investors created in connection
with any tax equity transaction), in each case, in accordance with the
applicable tax equity transaction or Non-Recourse Financing, as the case may be,
in the ordinary course of business, (y) in Excluded Subsidiaries of PV Systems
which are in operation as collateral to secure accounts receivable financing in
which the net proceeds (after deduction of reasonable fees and expenses) are
distributed to any Borrower or (z) in Excluded Subsidiaries as permitted
pursuant to Section 7.02(i); and
(j)    other Investments not contemplated by the above provisions not exceeding
[***] in the aggregate invested from the date hereof after taking into account
Investments under clause 7.03(c)(iv) above.
Section 7.04    Fundamental Changes.
Merge, dissolve, liquidate, consolidate with or into another Person, Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, or reorganize in a foreign jurisdiction, except:
(a)    any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrowers or to another Loan
Party, so long as no Default exists or would result therefrom;
(b)    any Excluded Subsidiary may (i) dispose of all or substantially all its
assets (including any Disposition that is in the nature of a liquidation) as set
forth in Section 7.05(e), or (ii) so long as no Default exists or would result
therefrom, merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it, in each case so long as the Tax
Equity Commitments or Backlever Financings of such Excluded Subsidiary are not
included


 
124

--------------------------------------------------------------------------------





in the calculation of Available Take-Out and the exclusion of such Tax Equity
Commitments or Backlever Financings from the calculation of Available Take-Out
does not result in a Borrowing Base Deficiency;
(c)    in connection with any Permitted Acquisition, any Subsidiary of any
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it; provided that (i) the Person
surviving such merger shall be a wholly-owned Subsidiary of such Borrower and
(ii) in the case of any such merger to which any Loan Party (other than any
Borrower) is a party, such Loan Party is the surviving Person;
(d)    so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrowers and any Loan Party may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which any Borrower
is a party, such Borrower is the surviving Person and (ii) in the case of any
such merger to which any Loan Party (other than any Borrower) is a party, such
Loan Party is the surviving Person;
(e)    any (i) initial Public Offering of Equity Interests in any Borrower, (ii)
follow-on offerings thereafter, or (iii) private offerings of Equity Interests
of any Borrower which are acceptable to the Administrative Agent and any other
activities in connection therewith, so long as such offerings and activities
described in clause (iii) could not be reasonably expected to have Material
Adverse Effect or result in a Change of Control; and
(f)    Disposition of Equity Interests in or assets of Excluded Subsidiaries as
permitted by Section 7.05(e).
Section 7.05    Dispositions.
Make any Disposition or enter into any agreement to make any Disposition,
except:
(a)    Permitted Dispositions; provided that, upon any Permitted Disposition
described in the clause (a) of the definition of such term, so long as no
Default or Borrowing Base Deficiency shall have occurred and be continuing, or
would occur after giving effect to such Permitted Disposition, any Lien on such
Project(s) pursuant to the Loan Documents shall be released without the need for
further action by any Person in accordance with such reborrowing and repayment
mechanics with such setoff as provided hereunder (and the Collateral Agent shall
execute and deliver any release and termination documents with respect to any
Liens on any such Project(s) at the cost of and as reasonably requested by the
Loan Parties);
(b)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;


 
125

--------------------------------------------------------------------------------





(d)    Dispositions permitted by Section 7.04 or Section 7.13;
(e)    Dispositions of Equity Interests in, or assets of, Excluded Subsidiaries
so long as (i) the Tax Equity Commitments or Backlever Financing of such
Excluded Subsidiary and its partially or wholly‑owned subsidiaries, if any, are
not included in the calculation of Available Take-Out and the exclusion of such
Tax Equity Commitments or Backlever Financing from the calculation of Available
Take-Out does not result in a Borrowing Base Deficiency, (ii) consideration
received for such Disposition is in cash or Cash Equivalents, and (iii) the net
proceeds (after deduction of reasonable fees and expenses), if any, are
distributed directly to the Borrowers;
(f)    other Dispositions so long as (i) the consideration paid in connection
therewith shall be cash or Cash Equivalents paid contemporaneously with
consummation of the transaction and shall be in an amount not less than the fair
market value of the property disposed of, (ii) such transaction does not involve
the Disposition of Equity Interests in any Subsidiary, (iii) such transaction
does not involve a Disposition of receivables other than receivables owned by or
attributable to other property concurrently being disposed of in a transaction
otherwise permitted under this Section, and (iv) the aggregate net book value of
all of the assets sold or otherwise disposed of by the Loan Parties and their
Subsidiaries in all such transactions in any fiscal year of the Borrowers shall
not exceed [***];
(g)    Disposition of Equity Interests in, or assets of, an Excluded Subsidiary
as a result of a foreclosure of a Permitted Lien in connection with a
Non-Recourse Financing so long as such foreclosure does not result in a
Borrowing Base Deficiency;
(h)    Dispositions made in the ordinary course of business in accordance with
the applicable Tax Equity Documents; and
(i)    Dispositions of Indebtedness of an Excluded Subsidiary.
Section 7.06    Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default or Borrowing Base Deficiency shall have occurred and be continuing at
the time of any action described below or would result therefrom:
(a)    each Subsidiary may make Restricted Payments to any Person that owns
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
(b)    the Borrowers and each Subsidiary (including Excluded Subsidiaries)
thereof may declare and make dividend payments or other distributions payable
solely in common Equity Interests of such Person;
(c)    the exercise of stock repurchase rights of the Borrowers in connection
with shareholder’s right of first refusal as set forth in Borrowers’ stock
option plan;


 
126

--------------------------------------------------------------------------------





(d)    the Borrowers may make other Restricted Payments in an aggregate amount
during any fiscal year of the Borrowers not to exceed [***] (with unused amounts
in any fiscal year being carried over to succeeding fiscal years subject to a
maximum of $10,000,000 in any fiscal year);
(e)    notwithstanding the foregoing, even if a Default or Borrowing Base
Deficiency has occurred and is continuing, the Borrowers may make equity grants
in the ordinary course of business in connection with the Borrowers’ stock
option plan; and
(f)    the Borrowers may pay earnouts in connection with a Permitted
Acquisition; provided, that, at any time a Default or Borrowing Base Deficiency
exists, the Borrowers may only pay earnouts in Equity Interests of the
Borrowers; provided, further, that, a Default set forth in Section 8.01(k) shall
not be existing after giving effect to the payment of any such earnout in Equity
Interests.
Section 7.07    Change in Nature of Business.
Engage in any material line of business substantially different from those lines
of business conducted by the Borrowers and their Subsidiaries on the date hereof
or any business substantially related or incidental thereto which could
reasonably be expected to have a Material Adverse Effect.
Section 7.08    Transactions with Affiliates.
Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by this Agreement, (d) normal
and reasonable compensation (including grant of stock options in accordance with
Borrowers’ stock option plan) and reimbursement of expenses of officers and
directors, (e) except as otherwise specifically limited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business, (f) transactions contemplated by the Tax Equity Documents or
Non-Recourse Financings, and (g) transactions approved by the board of directors
of the Borrowers or any authorized committee thereof; provided that such
approval shall have included a determination by the board of directors or such
committee, as the case may be, that such transaction is fair to, and in the best
interest of, the Borrowers, in each case, on fair and reasonable terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arm’s length transaction with a Person other than an officer,
director or Affiliate.
Section 7.09    Burdensome Agreements.
Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that (a) other than as set forth in any
Tax Equity Documents or in respect of the documents governing any Non-Recourse
Financing, restricts the ability of any such Loan Party or its Subsidiaries to
(i) act as a Loan Party; (ii) make Restricted Payments to any Loan Party,
(iii) pay any Indebtedness or other obligation owed to any Loan Party, (iv) make
loans or advances to any Loan Party, or (v) create any Lien upon any of their
properties or assets, whether now owned or hereafter acquired, except, in the
case of clause (a)(v) only, for any document or instrument governing
Indebtedness incurred pursuant to Section 7.02(c), provided that any such
restriction


 
127

--------------------------------------------------------------------------------





contained therein relates only to the asset or assets constructed or acquired in
connection therewith or that is subject to a repo transaction permitted under
Section 7.02(c)(ii) or (b) requires the grant of any Lien on property for any
obligation if a Lien on such property is given as security for the Secured
Obligations.
Section 7.10    Margin Stock.
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulations T, U or X of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund Indebtedness originally incurred for such purpose.
Section 7.11    Financial Covenants.
(a)    Unencumbered Liquidity. Permit the Unencumbered Liquidity of the
Borrowers to be less than $25,000,000, measured monthly as of the last day of
each month; provided, that an Event of Default shall not be deemed to have
occurred solely as a result of Borrower’s failure to maintain an Unencumbered
Liquidity of at least $25,000,000 as of any month end unless its Unencumbered
Liquidity is less than such amount on two (2) consecutive measurement dates;
further provided, that Unencumbered Liquidity shall not be less than $20,000,000
as of the last day of any month;
(b)    Minimum Interest Coverage Ratio. (i) For each fiscal quarter ending prior
to March 31, 2018, permit an Interest Coverage Ratio below 2.0:1.0, (ii) for
each fiscal quarter ending on or after March 31, 2018 and prior to December 31,
2019, permit an Interest Coverage Ratio below 3.0:1.0, in each case, and (iii)
for each fiscal quarter ending on or after December 31, 2019, permit an Interest
Coverage Ratio below 3.5:1.0, in each case measured quarterly as of the last day
of each such fiscal quarter; and
(c)    Quarter-End Liquidity. (i) For each fiscal quarter ending on or after
March 31, 2018 and prior to December 31, 2019, permit the Quarter-End Liquidity
of the Borrowers with respect to such fiscal quarter to be less than $30,000,000
and (ii) for each fiscal quarter ending on or after December 31, 2019, permit
the Quarter-End Liquidity of the Borrowers with respect to such fiscal quarter
to be less than $35,000,000, measured as of the last day of each such fiscal
quarter.
Section 7.12    Amendments of Organization Documents and Material Contracts;
Fiscal Year; Legal Name, State of Formation; Form of Entity and Accounting
Changes.
(a)    Amend any of its Organization Documents or Material Contracts in a manner
that could reasonably be expected to lead to a Material Adverse Effect;
(b)    change its fiscal year;
(c)    without providing thirty (30) days prior written notice to the
Administrative Agent (or such extended period of time as agreed to by the
Administrative Agent), change its name, state of formation, form of entity or
principal place of business; or


 
128

--------------------------------------------------------------------------------





(d)    make any change in accounting policies or reporting practices, except in
accordance with GAAP or as required by the Loan Parties’ external auditors.
Section 7.13    Sale and Leaseback Transactions.
Enter into any Sale and Leaseback Transaction other than (i) a Sale and
Leaseback Transaction of vehicles pursuant to any existing vehicle financing,
(ii) a Sale and Leaseback Transaction of office equipment and furnishings and
computer equipment in the ordinary course of business, and (iii) a Sale and
Leaseback Transaction for the sale of PV Systems in the ordinary course of the
Borrowers’ business pursuant to a Sale-Leaseback Structure.
Section 7.14    Disqualified Person.
Permit any Borrower or any of its Subsidiaries that directly or indirectly holds
an interest in an Project for which an ITC or accelerated depreciation is
included in the Borrowing Base to become a Disqualified Person, or permit any
Project for which an ITC or accelerated depreciation is included in the
Borrowing Base to be used within the meaning of Section 168(h) or Section 50 of
the Code by a person described in Section 168(h)(2) of the Code (including by
virtue of Section 168(h)(6)(F) of the Code) or Section 50(b)(3) or (4) of the
Code.
Section 7.15    Amendments to Host Customer Agreements, Back-Log Spreadsheets or
Take-Out Spreadsheets.
Make any amendments to its forms of Host Customer Agreements as disclosed to the
Administrative Agent on the Closing Date, except to the extent that such
amendments could not negatively affect compliance with applicable consumer law
or could not reasonably be expected to have a Material Adverse Effect, or any
amendments to any Back-Log Spreadsheet or Take-Out Spreadsheet delivered with
any Borrowing Base Certificate, except to the extent that such amendments could
not reasonably be expected to have a Material Adverse Effect.
Section 7.16    [Reserved].
Section 7.17    [Reserved].
Section 7.18    Partnerships and Joint Ventures.
Become, or cause or permit any Loan Party to become, a general or limited
partner in any partnership or a joint venturer in any joint venture other than a
Project Fund or Excluded Subsidiary.
Section 7.19    ERISA.
Sponsor, maintain, participate in, contribute to, or have any unsatisfied
obligation to contribute to, or liability under, any active or terminated
Pension Plan or Multiemployer Plan.
Section 7.20    Secured Hedge Agreements.


 
129

--------------------------------------------------------------------------------





Enter into any Secured Hedge Agreements unless reasonably satisfactory to, and
approved by, the Administrative Agent.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default.
Any of the following shall constitute an “Event of Default”:
(a)    Non-Payment. The Borrowers or any other Loan Party fail to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
(b)    Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03(a),
6.05, 6.14(a)(ii), 6.14(d)(ii) or 6.16, Article VII or Article X or (ii) any of
the Loan Parties fails to perform or observe any term, covenant or agreement
contained in the Security Agreement; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrowers or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, in each case having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount or any other event occurs, the effect of which default or other event is
to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with


 
130

--------------------------------------------------------------------------------





the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or Cash Collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party thereof is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed and unpaid by such Loan
Party as a result thereof is greater than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty
(30) days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


 
131

--------------------------------------------------------------------------------





(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or
(k)    Change of Control. There occurs any Change of Control of the Borrowers
(except in connection with a Public Offering of the Borrowers); or
(l)    Uninsured Loss. Any uninsured damage to or theft or destruction of any
assets of the Loan Parties or any of their Subsidiaries shall occur that is in
excess of $10,000,000 (excluding customary deductible thresholds established in
accordance with historical past practices); or
(m)    Subordination. The validity, binding effect or enforceability of any
subordination provisions relating to any Subordinated Debt of any Loan Party
shall be contested by any Person party thereto (other than any Lender, the
Administrative Agent or the Collateral Agent), or such subordination provisions
shall fail to be enforceable by the Administrative Agent, the Collateral Agent
and the Lenders in accordance with the terms thereof, or the Indebtedness shall
for any reason not have the priority contemplated by this Agreement or such
subordination provisions.
Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of requisite Appropriate Lenders (in their sole discretion) as
determined in accordance with Section 11.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the requisite Appropriate Lenders or by the
Administrative Agent with the approval of the requisite Appropriate Lenders, as
required hereunder in Section 11.01.
Section 8.02    Remedies upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)    declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;


 
132

--------------------------------------------------------------------------------





(c)    require that the Loan Parties Cash Collateralize the L/C Obligations (in
an amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Loan Parties under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Loan Parties to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
For the avoidance of doubt, if any Event of Default occurs and is continuing,
the Collateral Agent may take any or all of the remedial actions described in
the Collateral Documents.
Section 8.03    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.13 and 2.14, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;


 
133

--------------------------------------------------------------------------------





Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Loan Parties pursuant to Sections 2.03 and 2.13; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.13, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth above in this Section.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX
ADMINISTRATIVE AGENT; COLLATERAL AGENT
Section 9.01    Appointment and Authority.
Each of the Lenders and the L/C Issuer hereby irrevocably appoints, designates
and authorizes KeyBank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Each of the
Lenders, the Administrative Agent and the L/C Issuer hereby irrevocably
appoints, designates and authorizes


 
134

--------------------------------------------------------------------------------





Silicon Valley Bank to act on its behalf as the Collateral Agent hereunder and
under the other Loan Documents and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. Without limiting the generality of
the foregoing, each of the Administrative Agent and the Collateral Agent is
hereby expressly authorized to (i) execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the other Loan Documents and (ii) negotiate, enforce or
the settle any claim, action or proceeding affecting the Lenders in their
capacity as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender. The provisions of
this Article are solely for the benefit of the Administrative Agent, the
Collateral Agent, the Lenders and the L/C Issuer, and neither the Borrowers nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent or the Collateral Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
Section 9.02    Rights as a Lender.
The Person serving as the Administrative Agent or the Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
or the Collateral Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of banking, trust,
financial, advisory, underwriting or other business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.
Section 9.03    Exculpatory Provisions.
Neither the Administrative Agent nor the Collateral Agent shall have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, none of the Administrative Agent, the
Collateral Agent and their respective Related Parties:
(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent is required to exercise as directed


 
135

--------------------------------------------------------------------------------





in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that neither the Administrative Agent nor the Collateral
Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose the Administrative Agent or the Collateral Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;
(c)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall be liable for
the failure to disclose, any information relating to any Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or the Collateral Agent or any of its
Affiliates in any capacity; and
(d)    shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided herein or
in the other Loan Documents) or in the absence of its own gross negligence or
willful misconduct.
None of the Administrative Agent, the Collateral Agent or any of their
respective Related Parties shall be liable for any action taken or not taken by
the Administrative Agent or the Collateral Agent under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary), or as
the Administrative Agent or the Collateral Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.01
and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Any such action taken or failure to act pursuant to the
foregoing shall be binding on all Lenders. Each of the Administrative Agent and
the Collateral Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent or the Collateral Agent by any Borrower, a Lender or the
L/C Issuer.
None of the Administrative Agent, the Collateral Agent or any of their
respective Related Parties shall be responsible for, or have any duty or
obligation to any Lender or any other Person to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein or in any other Loan Document, other
than


 
136

--------------------------------------------------------------------------------





to confirm receipt of items expressly required to be delivered to the
Administrative Agent or the Collateral Agent.
Section 9.04    Reliance by Administrative Agent and Collateral Agent.
Each of the Administrative Agent and the Collateral Agent shall be entitled to
rely upon, and shall be fully protected in relying and shall not incur any
liability for relying upon, any notice, request, certificate, communication,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each of the Administrative Agent and the
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. Each of the
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Loan Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent or the Collateral
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objections.
Section 9.05    Delegation of Duties.
Each of the Administrative Agent and the Collateral Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by it.
Each of the Administrative Agent, the Collateral Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
Facility as well as activities as Administrative Agent or Collateral Agent.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and non-appealable
judgment that the Administrative Agent or the Collateral Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.
Section 9.06    Resignation of Administrative Agent or Collateral Agent.


 
137

--------------------------------------------------------------------------------





(a)    Notice. Each of the Administrative Agent or the Collateral Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent or the Collateral Agent gives notice of its resignation (or
such earlier days as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent or the Collateral Agent
may (but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent or Collateral Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with the notice on the
Resignation Effective Date. If no successor Administrative Agent or Collateral
Agent has been appointed by the Resignation Effective Date, the Required Lenders
shall thereafter perform all the duties of the Administrative Agent or
Collateral Agent hereunder and/or under any other Loan Document until such time,
if any, as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as the case may be.
(b)    Defaulting Lender. If the Person serving as Administrative Agent or
Collateral Agent is a Defaulting Lender pursuant to clause (d) of the definition
thereof, the Required Lenders may, to the extent permitted by applicable Law, by
notice in writing to the Borrowers and such Person remove such Person as
Administrative Agent or Collateral Agent and, in consultation with the
Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    Effect of Resignation or Removal. Any such resignation by the
Administrative Agent or the Collateral Agent hereunder shall also constitute, to
the extent applicable, its resignation as an L/C Issuer, in which case such
resigning Administrative Agent or Collateral Agent (x) shall not be required to
issue any further Letters of Credit hereunder and (y) shall maintain all of its
rights as L/C Issuer with respect to any Letters of Credit issued by it prior to
the Resignation Effective Date. With effect from the Resignation Effective Date
or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring or
removed Collateral Agent shall continue to hold such collateral security until
such time as a successor Collateral Agent is appointed and shall continue to
receive its current level of remuneration for such continuation of service) and
(ii) except for any indemnity payments or other amounts then owed to the
retiring or removed Administrative Agent or Collateral Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent or the Collateral Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent or Collateral Agent as provided
for above. Upon the acceptance of a successor’s appointment as Administrative
Agent or Collateral Agent hereunder, such successor


 
138

--------------------------------------------------------------------------------





shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) Administrative Agent or Collateral Agent
(other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent or Collateral Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent or Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent or Collateral Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s or Collateral Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent or Collateral Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent or
Collateral Agent was acting as Administrative Agent or Collateral Agent.
(d)    L/C Issuer. Any resignation by Silicon Valley Bank as Collateral Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer. If
Silicon Valley Bank or Comerica Bank resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit issued by it outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c).
Upon the appointment by the Borrowers of a successor L/C Issuer hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender and
shall be subject to the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and such Lender), (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit issued by the retiring L/C Issuer, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
Section 9.07    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Collateral Agent, any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent, any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.


 
139

--------------------------------------------------------------------------------





Section 9.08    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or the
L/C Issuer hereunder. Notwithstanding any other provision of this Agreement or
any provision of any other Loan Document, each Arranger is named as such for
recognition purposes only, and in its capacity as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document; it being understood and agreed that each Arranger shall be entitled to
all indemnification and reimbursement rights in favor of the Administrative
Agent and the Collateral Agent provided herein and in the other Loan Documents.
Without limitation of the foregoing, each Arranger in its capacity as such shall
not, by reason of this Agreement or any other Loan Document, have any fiduciary
relationship in respect of any Lender, Loan Party or any other Person.
Section 9.09    Administrative Agent May File Proofs of Claim; Credit Bidding.
(a)    In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.08, and 11.04) allowed in such judicial
proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
or the Collateral Agent to authorize or consent to or accept or adopt on behalf
of any Lender or the L/C


 
140

--------------------------------------------------------------------------------





Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
or to authorize the Administrative Agent or the Collateral Agent to vote in
respect of the claim of any Lender or the L/C Issuer or in any such proceeding.
(b)    The Loan Parties and the Secured Parties hereby irrevocably authorize the
Collateral Agent, based upon the instruction of the Required Lenders, to
(a) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Section 363 of the Bankruptcy Code of the United States
or any similar Laws in any other jurisdictions to which a Loan Party is subject,
or (b) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any other
sale or foreclosure conducted by (or with the consent or at the direction of)
the Collateral Agent (whether by judicial action or otherwise) in accordance
with applicable Law. In connection with any such credit bid and purchase, the
Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims being estimated for such purpose if the
fixing or liquidation thereof would not unduly delay the ability of the
Collateral Agent to credit bid and purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of the Collateral Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Secured Parties whose
Secured Obligations are credit bid shall be entitled to receive interests
(ratably based upon the proportion of their Secured Obligations credit bid in
relation to the aggregate amount of Secured Obligations so credit bid) in the
asset or assets so purchased (or in the Equity Interests of the acquisition
vehicle or vehicles that are used to consummate such purchase). Except as
provided above and otherwise expressly provided for herein or in the other
Collateral Documents, the Collateral Agent will not execute and deliver a
release of any Lien on any Collateral. Upon request by the Collateral Agent or
the Borrowers at any time, the Secured Parties will confirm in writing the
Collateral Agent’s authority to release any such Liens on particular types or
items of Collateral pursuant to this Section 9.09.
Section 9.10    Collateral and Loan Party Guarantee Matters.
Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Collateral Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 11.01;
(b)    to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);


 
141

--------------------------------------------------------------------------------





(c)    to release any Guarantor from its obligations under the Loan Party
Guarantee if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents or if such person becomes an Excluded
Subsidiary;
(d)    to release any Lien on the assets or Equity Interests of a Subsidiary
that becomes an Excluded Subsidiary.
Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Loan Party Guarantee pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Collateral
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Loan Party
Guarantee, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
Section 9.11    Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Loan Party
Guarantee or any Collateral by virtue of the provisions hereof or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Loan Party Guarantee or any
Collateral Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements except to the
extent expressly provided herein and unless the Administrative Agent has
received a Secured Party Designation Notice of such Secured Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. The Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements in the case of the Facility Termination Date.
Section 9.12    Field Examinations.


 
142

--------------------------------------------------------------------------------





After any field examination is conducted by or on behalf of the Collateral
Agent, within ten (10) days of sign-off from the Collateral Agent on the results
of such field examination, the Collateral Agent shall deliver a report of the
results of such field examination to the Administrative Agent for distribution
to each Lender.
ARTICLE X
CONTINUING GUARANTY
Section 10.01    Loan Party Guarantee.
Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all Obligations and Additional Secured Obligations (for
each Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that liability of each Guarantor individually with
respect to this Loan Party Guarantee shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the Bankruptcy Code of the United
States or any comparable provisions of any applicable state law. The
Administrative Agent’s books and records showing the amount of the Secured
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Secured Obligations. This Loan Party Guarantee
shall not be affected by the genuineness, validity, regularity or enforceability
of the Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Loan Party Guarantee, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.
Section 10.02    Rights of Lenders.
Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Loan Party Guarantee or any Secured
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Collateral Agent, the L/C Issuer and the Lenders in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Secured Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Loan Party Guarantee or which, but
for this provision, might operate as a discharge of such Guarantor.


 
143

--------------------------------------------------------------------------------





Section 10.03    Certain Waivers.
Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrowers or any other Guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrowers or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrowers or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrowers or any other Loan Party, proceed against or
exhaust any security for the Secured Obligations, or pursue any other remedy in
the power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Loan Party Guarantee or of the existence, creation or
incurrence of new or additional Secured Obligations.
Section 10.04    Obligations Independent.
The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Loan Party Guarantee whether or not the Borrowers
or any other person or entity is joined as a party.
Section 10.05    Subrogation.
No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Loan Party Guarantee until all of the Secured Obligations and any amounts
payable under this Loan Party Guarantee have been indefeasibly paid and
performed in full and the Commitments and the Facility are terminated. If any
amounts are paid to a Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Secured Parties to reduce the amount of the
Secured Obligations, whether matured or unmatured.
Section 10.06    Termination; Reinstatement.
This Loan Party Guarantee is a continuing and irrevocable guaranty of all
Secured Obligations now or hereafter existing and shall remain in full force and
effect until the Facility Termination Date. Notwithstanding the foregoing, this
Loan Party Guarantee shall continue in full force and effect or be revived, as
the case may be, if any payment by or on behalf of the Borrowers or a Guarantor
is made, or any of the Secured Parties exercises its right of setoff, in respect
of the Secured Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including


 
144

--------------------------------------------------------------------------------





pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Loan Party
Guarantee and regardless of any prior revocation, rescission, termination or
reduction. The obligations of each Guarantor under this paragraph shall survive
termination of this Loan Party Guarantee.
Section 10.07    Stay of Acceleration.
If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrowers under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.
Section 10.08    Condition of Borrowers.
Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrowers and any other Guarantor
such information concerning the financial condition, business and operations of
the Borrowers and any such other Guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrowers or any other
Guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).
Section 10.09    Appointment of Borrowers.
Each of the Guarantors hereby appoints the Borrowers to act as its agent for all
purposes of this Agreement and the other Loan Documents and agrees that (a) the
Borrowers may execute such documents on behalf of such Guarantor as the
Borrowers deem appropriate in its sole discretion and each Guarantor shall be
obligated by all of the terms of any such document executed on its behalf,
(b) any notice or communication delivered by the Administrative Agent, the
Collateral Agent or the Lenders to the Borrowers shall be deemed delivered to
each Guarantor and (c) the Administrative Agent, the Collateral Agent or the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Borrowers on behalf of each Guarantor.
Section 10.10    Right of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.
Section 10.11    Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Loan Party
Guarantee or the grant of a Lien under the Loan Documents, in each case, by any
Specified Loan Party becomes


 
145

--------------------------------------------------------------------------------





effective with respect to any Swap Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Swap Obligation
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under the Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Secured Obligations have
been indefeasibly paid and performed in full. Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.
ARTICLE XI
MISCELLANEOUS
Section 11.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document (other than such amendments or waivers which are administrative or
ministerial in nature), and no consent to any departure by the Borrowers or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)    waive any condition set forth in Section 4.01, or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension without the written consent
of the Required Lenders;
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees,
reimbursement obligations or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to such payment;


 
146

--------------------------------------------------------------------------------





(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable or required to be reimbursed
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Loan Parties to pay interest or Letter of Credit
Fees at the Default Rate;
(f)    change any provision of Section 11.06 in a manner that imposes any
additional restriction on any Lender’s ability to assign any of its rights or
obligations hereunder without the written consent of such Lender;
(g)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(h)    change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;
(i)    release all or substantially all of the Collateral in any transaction or
series of related transactions (except with respect to Permitted Dispositions
and Investments permitted under Section 7.03), without the written consent of
each Lender;
(j)    release all or substantially all of the value of the Loan Party
Guarantee, without the written consent of each Lender, except to the extent the
release of any Guarantor from the Loan Party Guarantee is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);
(k)    release the Loan Parties from any of its obligations under this Agreement
or the other Loan Documents, or permit the Loan Parties to assign or transfer
any of their rights or obligations under this Agreement or the other Loan
Documents, without the consent of each Lender;
(l)    change the percentages of the formula for calculation of the Borrowing
Base as set forth in the definition of “Borrowing Base” in a manner that is
intended to increase the availability under the Borrowing Base in any material
respect, without the written consent of the Supermajority Lenders; provided that
this clause (l) shall not limit the ability of the Collateral Agent and the
Borrowers to revise the amounts and percentages of the formula for calculation
of the Borrowing Base as described in clause (z) of the definition of the term
“Borrowing Base”; or
(m)    change or otherwise modify the eligibility criteria, eligible asset
classes, reserves or sublimits in respect of the Borrowing Base, or add new
asset categories to the Borrowing Base, including “Eligible Project Back-Log”
and “Eligible Take-Out”, if such change, modification or addition is intended to
increase availability under the Borrowing Base, in each case without the written
consent of the Supermajority Lenders; provided that this clause (m) shall not
limit the ability of the Collateral Agent and the Borrowers to revise the
amounts and percentages of the formula for


 
147

--------------------------------------------------------------------------------





calculation of the Borrowing Base as described in clause (z) of the definition
of the term “Borrowing Base”;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, (A) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under the Facility, may
be effected with the consent of the applicable Lenders other than Defaulting
Lenders, except that (1) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (2) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender, or all Lenders or each affected Lender under the Facility, that by its
terms affects any Defaulting Lender disproportionately adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender;
(B) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein; and (C) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.
Notwithstanding anything to the contrary herein the Administrative Agent may,
with the prior written consent of the Borrowers only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (I) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (II) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to obtain comparable tranche voting rights
with respect to each such new facility and to participate in any required vote
or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder.


 
148

--------------------------------------------------------------------------------





If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that, such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).
Section 11.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i)    if to any Borrower or any other Loan Party, the Administrative Agent, the
Collateral Agent or the L/C Issuer, to the address, facsimile number, e-mail
address or telephone number specified for such Person on Schedule 1.01(a); and
(ii)    if to any other Lender, to the address, facsimile number, e-mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrowers).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by (fax transmission or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail address and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that, the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Collateral
Agent, the L/C Issuer or any Loan Party may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that, approval of
such procedures may be limited to particular notices or communications.


 
149

--------------------------------------------------------------------------------





Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail address or
other written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Collateral Agent or any of their respective
Related Parties (collectively, the “Agent Parties”) have any liability to the
Loan Parties, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s, any Loan Party’s, the Administrative
Agent’s or the Collateral Agent’s transmission of Borrower Materials or any
other Information through the Internet, telecommunications, electronic or other
information transmission systems.
(d)    Change of Address, Etc. Each of the Loan Parties, the Administrative
Agent, the Collateral Agent and the L/C Issuer may change its address, facsimile
number or telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address, facsimile number or telephone number or e-mail address for
notices and other communications hereunder by notice to the Loan Parties, the
Administrative Agent, the Collateral Agent and the L/C Issuer. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and e-mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender. Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their securities for
purposes of United States federal or state securities laws.


 
150

--------------------------------------------------------------------------------





(e)    Reliance by Administrative Agent, Collateral Agent, L/C Issuer and
Lenders. The Administrative Agent, the Collateral Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
or electronic Loan Notices and Letter of Credit Applications) purportedly given
by or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the Collateral Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent or the Collateral
Agent may be recorded by the Administrative Agent or the Collateral Agent, and
each of the parties hereto hereby consents to such recording.
Section 11.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, the L/C Issuer, the Administrative Agent or the
Collateral Agent to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.


 
151

--------------------------------------------------------------------------------





Section 11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, each Arranger, the
Collateral Agent and the L/C Issuer and their respective Affiliates (including
the reasonable fees, charges and disbursements of counsel for such Persons), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder; and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, each Arranger, the Collateral Agent, any Lender or the L/C
Issuer and their respective Affiliates (including the reasonable fees, charges
and disbursements of any counsel for such Persons) (x) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(y) in connection with any documentary taxes associated with the Facility.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent and the Collateral Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party, successor and assign of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of counsel, which shall include the fees of one firm
of counsel for all Indemnitees, taken as a whole (and, if necessary, the fees of
a single firm of local counsel in each appropriate jurisdiction for all
Indemnitees, taken as a whole (and, in the case of an actual or perceived
conflict of interest, the fees of another firm of counsel (and local counsel, if
applicable) for such affected Indemnitee))), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrowers or any
other Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries or related to any
of the Projects, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party or any


 
152

--------------------------------------------------------------------------------





of such Borrower’s or such Loan Party’s Affiliates, directors, equity holders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that, such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee. Without limiting the provisions of
Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent or the
Collateral Agent (or any sub-agent thereof), the L/C Issuer or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), provided, further that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent or the
Collateral Agent (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent or the Collateral Agent (or any such sub-agent) or the L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
Collateral Agent and


 
153

--------------------------------------------------------------------------------





the L/C Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
Section 11.05    Payments Set Aside.
To the extent that any payment by or on behalf of the Loan Parties is made to
the Administrative Agent, the Collateral Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the Collateral Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the Collateral Agent, the L/C Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent or the Collateral Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent or the Collateral Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
Section 11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrowers nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section  (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the L/C
Issuer and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations) at the time owing to it); provided that (in each case with
respect to the Facility), any such assignment shall be subject to the following
conditions:


 
154

--------------------------------------------------------------------------------





(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under the Facility and/or the Loans at the time
owing to it (in each case with respect to the Facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 (and shall be in an amount of an
integral multiple of $1,000,000), in the case of any assignment in respect of
the Facility, unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that,
(i) in no event shall any such assignment be made to any Competitor of the Loan
Parties and (ii) the Borrowers shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing


 
155

--------------------------------------------------------------------------------





and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive or reduce such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any of the Borrowers’ Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) such Defaulting Lender’s full pro rata share of all Revolving
Borrowings and participations in Letters of Credit in accordance with its
Applicable Percentage of each Revolving Borrowing and of each participation in a
Letter of Credit. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Revolving Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement


 
156

--------------------------------------------------------------------------------





as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. Upon its
receipt of, and consent to, a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above, if applicable, and the written consent of the Administrative Agent
and the L/C Issuer and, if required, the Borrowers, to such assignment and any
applicable tax forms, the Administrative Agent shall (i) accept such Assignment
and Assumption and (ii) promptly record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in this paragraph (c).
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers, the Administrative Agent or the L/C Issuer, sell
participations to any Person (other than a natural Person, a Defaulting Lender
or the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that, (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; and provided, further, that in no event shall
any such participation be sold to any Competitor of the Loan Parties. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participations.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that, such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (c), (d),
(e), (i) and (j) of the first proviso to Section 11.01 that affects such
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05, subject to the requirements and
limitations herein, including the requirements under Section 3.01(e) (it being


 
157

--------------------------------------------------------------------------------





understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that, such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 11.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender; provided that, such Participant agrees to be subject to Section 2.12 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that, no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time, without consent of the Loan
Parties or the Administrative Agent, pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Revolving
Note or Revolving Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations, to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(f)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time a Lender assigns all of its
Commitment and Revolving Loans pursuant to subsection (b) above, such Lender
may, (i) upon ten (10) days’ notice to the Borrowers and the Lenders, resign as
L/C Issuer. In the event of any such resignation as L/C Issuer, the Borrowers
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder with the consent of the Administrative Agent (which consent shall not
be unreasonably withheld or delayed) and such Lender; provided, however, that no
failure by the Borrowers to appoint any such successor shall affect the
resignation of such Lender as L/C Issuer. If such Lender resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with


 
158

--------------------------------------------------------------------------------





respect to all Letters of Credit issued by such Lender outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (B) the retiring L/C Issuer
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents and (C) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit issued by the retiring L/C
Issuer, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
Section 11.07    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. Each of the Administrative Agent, the
Collateral Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent required or requested by any
regulatory authority having jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
hereto, (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (B) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to any Borrower and its obligations, this Agreement or
payments hereunder, (vii) on a confidential basis to (1) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder or (2) any administration, management or settlement service
providers, (viii) with the consent of the Borrowers or to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, the
Collateral Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
any Subsidiary thereof. For purposes of this Section, “Information” means all
information received from the Borrowers or any Subsidiary thereof relating to
the Borrowers or any Subsidiary thereof or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
the Collateral Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by any Borrower or any Subsidiary thereof; all information
received from any Borrower or any Subsidiary thereof relating to any Borrower or
any Subsidiary thereof or any of their respective businesses shall be deemed
“Information” for purposes of this Section 11.07(a) unless marked “Public.” Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such


 
159

--------------------------------------------------------------------------------





Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.
(b)    Non-Public Information. Each of the Administrative Agent, the Collateral
Agent, the Lenders and the L/C Issuer acknowledges that (i) the Information may
include material non-public information concerning a Loan Party or a Subsidiary
thereof, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws.
(c)    Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent, the Collateral Agent or any Lender or
their respective Affiliates or referring to this Agreement or any of the Loan
Documents without the prior written consent of the Administrative Agent, unless
(and only to the extent that) the Loan Parties or such Affiliates are required
to do so under law and then, in any event the Loan Parties or such Affiliates
will consult with such Person before issuing such press release or other public
disclosure.
(d)    Customary Advertising Material. The Loan Parties consent to the
publication by the Administrative Agent, the Collateral Agent or any Lender of
customary advertising material relating to the transactions contemplated hereby
using the name, product photographs, logo or trademark of the Loan Parties;
provided that, if any such advertising materials include Borrowers’ results of
operating or other non-public Information that is to be treated as confidential
under this Section 11.07, the Borrowers’ consent shall be required prior to use
of such Information.
(e)    FOIL. NOTWITHSTANDING ANY PROVISION OF THIS SECTION 11.07 TO THE
CONTRARY, THE LOAN PARTIES ACKNOWLEDGE AND AGREE THAT ALL INFORMATION, IN ANY
FORMAT, SUBMITTED TO NYGB SHALL BE SUBJECT TO AND TREATED IN ACCORDANCE WITH THE
NYS FREEDOM OF INFORMATION LAW (“FOIL,” PUBLIC OFFICERS LAW, ARTICLE 6).
PURSUANT TO FOIL, NYGB IS REQUIRED TO MAKE AVAILABLE TO THE PUBLIC, UPON
REQUEST, RECORDS OR PORTIONS THEREOF WHICH IT POSSESSES, UNLESS THAT INFORMATION
IS STATUTORILY EXEMPT FROM DISCLOSURE. THEREFORE, UNLESS THIS AGREEMENT
SPECIFICALLY REQUIRES OTHERWISE, THE LOAN PARTIES SHOULD SUBMIT INFORMATION TO
NYGB IN A NON-CONFIDENTIAL, NON-PROPRIETARY FORMAT. FOIL DOES PROVIDE THAT NYGB
MAY DENY ACCESS TO RECORDS OR PORTIONS THEREOF THAT “ARE TRADE SECRETS OR ARE
SUBMITTED TO AN AGENCY BY A COMMERCIAL ENTERPRISE OR DERIVED FROM INFORMATION
OBTAINED FROM A COMMERCIAL ENTERPRISE AND WHICH IF DISCLOSED WOULD CAUSE
SUBSTANTIAL INJURY TO THE COMPETITIVE POSITION OF THE SUBJECT ENTERPRISE.” [SEE
PUBLIC OFFICERS LAW, § 87(2)(D)]. ACCORDINGLY, IF THIS AGREEMENT SPECIFICALLY
REQUIRES SUBMISSION OF INFORMATION IN A FORMAT THE LOAN PARTIES CONSIDER A
PROPRIETARY AND/OR CONFIDENTIAL TRADE SECRET, THE LOAN PARTIES SHALL FULLY
IDENTIFY AND PLAINLY LABEL THE INFORMATION “CONFIDENTIAL” OR “PROPRIETARY” AT
THE TIME OF DISCLOSURE.


 
160

--------------------------------------------------------------------------------





BY SO MARKING SUCH INFORMATION, THE LOAN PARTIES REPRESENT THAT THE INFORMATION
HAS ACTUAL OR POTENTIAL SPECIFIC COMMERCIAL OR COMPETITIVE VALUE TO THE
COMPETITORS OF THE LOAN PARTIES. WITHOUT LIMITATION, INFORMATION WILL NOT BE
CONSIDERED CONFIDENTIAL OR PROPRIETARY IF IT IS OR HAS BEEN (I) GENERALLY KNOWN
OR AVAILABLE FROM OTHER SOURCES WITHOUT OBLIGATION CONCERNING ITS
CONFIDENTIALITY; (II) MADE AVAILABLE BY THE OWNER TO OTHERS WITHOUT OBLIGATION
CONCERNING ITS CONFIDENTIALITY; OR (III) ALREADY AVAILABLE TO NYGB WITHOUT
OBLIGATION CONCERNING ITS CONFIDENTIALITY. IN THE EVENT OF A FOIL REQUEST, IT IS
NYGB’S POLICY TO CONSIDER RECORDS AS MARKED ABOVE PURSUANT TO THE TRADE SECRET
EXEMPTION PROCEDURE SET FORTH IN 21 NEW YORK CODES RULES & REGULATIONS § 501.6
AND ANY OTHER APPLICABLE LAW OR REGULATION. HOWEVER, NYGB CANNOT GUARANTEE THE
CONFIDENTIALITY OF ANY INFORMATION SUBMITTED. MORE INFORMATION ON FOIL, AND THE
RELEVANT STATUTORY LAW AND REGULATIONS, CAN BE FOUND AT THE WEBSITE FOR THE
COMMITTEE ON OPEN GOVERNMENT (HTTP://WWW.DOS.STATE.NY.US/COOG/FOIL2.HTML) AND
NYGB’S REGULATIONS, PART 501.
Section 11.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the obligations of the
Borrowers or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, the L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured, secured or unsecured, or are owed to a branch,
office or Affiliate of such Lender or the L/C Issuer different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that, in the event that any Defaulting Lender shall exercise any such
right of setoff, (a) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.14 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each Lender,
the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have. Each Lender
and the L/C Issuer agrees to notify the Borrowers or such Loan Party and the
Administrative Agent promptly after any such setoff and application; provided
that, the failure to give such notice shall not affect the validity of such
setoff and application.


 
161

--------------------------------------------------------------------------------





Section 11.09    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
Section 11.10    Counterparts; Integration; Effectiveness.
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which taken together shall
constitute a single contract. This Agreement, the other Loan Documents, and any
separate letter agreements with respect to fees payable to the Administrative
Agent, the Collateral Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or other e-mail transmission (e.g., “pdf” or “tif”) shall be
effective as delivery of an original executed counterpart of this Agreement or
such other Loan Document or certificate. Without limiting the foregoing, to the
extent an original executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by
delivery of such original executed counterpart.
Section 11.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


 
162

--------------------------------------------------------------------------------





Section 11.12    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
Section 11.13    Replacement of Lenders.
If the Borrowers are entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrowers the right
to replace a Lender as a party hereto, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
(a)    the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


 
163

--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
Section 11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREE THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO OR FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT THEREOF, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY, IN ACCORDANCE WITH THE
PROVISIONS OF NY CLS CPLR § 505, SUBMITS TO THE EXCLUSIVE GENERAL JURISDICTION
OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION,
LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN
PARTY OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN


 
164

--------------------------------------------------------------------------------





PARAGRAPH (B) OF THIS SECTION 11.14. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 11.15    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.15.
Section 11.16    Subordination.
Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Loan Party Guarantee, to the indefeasible payment in full in cash of
all Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.
Section 11.17    No Advisory or Fiduciary Responsibility.


 
165

--------------------------------------------------------------------------------





In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrowers and each other Loan Party
acknowledge and agree, and acknowledge their respective Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent and any Affiliate thereof, each
Arranger and the Lenders are arm’s-length commercial transactions between the
Borrowers, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and its Affiliates, the L/C Issuer and its
Affiliates, the Collateral Agent and its Affiliates and the Lenders and their
Affiliates (including in the case of any such Affiliate as an Arranger), on the
other hand, (ii) each of the Borrowers and the other Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) the Borrowers and each other Loan Party are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent and its Affiliates, the L/C Issuer
and its Affiliates, the Collateral Agent and its Affiliates and each Lender and
its Affiliates (including in the case of any such Affiliate as an Arranger) each
are and have been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, have not been, are not, and will not be
acting as an advisor, agent or fiduciary, for the Borrowers, any other Loan
Party or any of their respective Affiliates, or any other Person and (ii) none
the Administrative Agent and any of its Affiliates, the L/C Issuer and any of
its Affiliates, the Collateral Agent and any of its Affiliates, or any Lender
and any of its Affiliates (including in the case of any such Affiliate as an
Arranger) has any obligation to the Borrowers, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and its Affiliates, the L/C Issuer
and its Affiliates, the Collateral Agent and its Affiliates, and the Lenders and
their Affiliates (including in the case of any such Affiliate as an Arranger)
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrowers, the other Loan Parties and their respective
Affiliates, and none the Administrative Agent and any of its Affiliates, the L/C
Issuer and any of its Affiliates, the Collateral Agent and any of its
Affiliates, or any Lender and any of its Affiliates (including in the case of
any such Affiliate as an Arranger) has any obligation to disclose any of such
interests to the Borrowers, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent and any of its Affiliates, the L/C Issuer and
any of its Affiliates, the Collateral Agent and any of its Affiliates, or any
Lender and any of its Affiliates (including in the case of any such Affiliate as
an Arranger) with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transactions contemplated hereby.
Section 11.18    Electronic Execution of Assignments and Certain Other
Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system,


 
166

--------------------------------------------------------------------------------





as the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
Section 11.19    USA PATRIOT Act Notice.
Each Lender that is subject to the PATRIOT Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers and the
other Loan Parties that pursuant to the requirements of PATRIOT Act, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act. The
Borrowers and the other Loan Parties agree to, promptly following a request by
the Administrative Agent or any Lender and no later than five (5) Business Days
prior to the Closing Date, provide all such other documentation and information
that the Administrative Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.
Section 11.20    Time of the Essence.
Time is of the essence of the Loan Documents.
Section 11.21    No Novation.
The Loan Parties, the Administrative Agent and the Lenders hereby agree that,
effective upon the execution and delivery of this Agreement by each such party,
the terms and provisions of the Existing Credit Agreement shall be and hereby
are amended, restated and superseded in their entirety by the terms and
provisions of this Agreement. Nothing herein contained shall be construed as a
substitution or novation of the obligations of the Loan Parties outstanding
under the Existing Credit Agreement or instruments securing the same, which
obligations shall remain in full force and effect, except to the extent that the
terms thereof are modified hereby or by instruments executed concurrently
herewith. Nothing expressed or implied in this Agreement shall be construed as a
release or other discharge of the Loan Parties, or any guarantor from any of its
obligations or liabilities under the Existing Credit Agreement or any of the
notes, security agreements, pledge agreements, mortgages, guaranties or other
loan documents executed in connection therewith. The Loan Parties hereby
(i) confirm and agree that each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the Closing Date all
references in any such Loan Document to “the Credit Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Existing Credit
Agreement shall mean the Existing Credit Agreement as amended and restated by
this Agreement; and (ii) confirm and agree that to the extent that the Existing
Credit Agreement or any Loan Document executed in connection therewith purports
to assign or pledge to the Administrative Agent, for the benefit of Lenders, or
to grant to Administrative Agent, for the benefit of the Lenders, a security
interest in or lien on, any collateral as security for the Obligations of the
Loan Parties from time to time existing in respect of the Existing Credit
Agreement, such pledge, assignment or


 
167

--------------------------------------------------------------------------------





grant of the security interest or lien is hereby ratified and confirmed in all
respects and shall remain effective as of the first date it became effective.
Section 11.22    Iran Divestment Act.
In accordance with Section 2879-c of the Public Authorities Law, by signing this
Agreement, each of the Borrowers certifies, for itself, each other Loan Party
and their respective Affiliates, under penalty of perjury, to the best of its
knowledge and belief, that none of the Borrowers, the other Loan Parties or any
of their respective Affiliates is on the list created pursuant to paragraph (b)
of subdivision 3 of section 165-a of the New York State Finance Law (See
www.ogs.ny.gov/about/regs/ida.asp).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]




 
168

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


[Signature blocks intentionally omitted]











--------------------------------------------------------------------------------


 


Schedules and Exhibits Provided in Separate Files





--------------------------------------------------------------------------------






SCHEDULE 1.01(a)
Certain Addresses for Notices
Borrowers:
Sunrun Inc.
225 Bush Street, Suite 1400
San Francisco, CA 94104
Attn: General Counsel
Phone: 415-580-6900
Email: legalteam@sunrun.com
Facsimile: 415-727-3500


AEE Solar, Inc.
225 Bush Street, Suite 1400
San Francisco, CA 94104
Attn: General Counsel
Phone: 415-580-6900
Email: legalteam@sunrun.com
Facsimile: 415-727-3500


Sunrun Installation Services Inc.
225 Bush Street, Suite 1400
San Francisco, CA 94104
Attn: General Counsel
Phone: 415-580-6900
Email: legalteam@sunrun.com
Facsimile: 415-727-3500






Sunrun South LLC
225 Bush Street, Suite 1400
San Francisco, CA 94104
Attn: General Counsel
Phone: 415-580-6900
Email: legalteam@sunrun.com
Facsimile: 415-727-3500







--------------------------------------------------------------------------------





Guarantors:
Clean Energy Experts LLC
225 Bush Street, Suite 1400
San Francisco, CA 94104
Attn: General Counsel
Phone: 415-580-6900
Email: legalteam@sunrun.com
Facsimile: 415-727-3500


Administrative Agent:


KeyBank National Association
127 Public Square
Cleveland, OH 44114-1306
Attn: [***]
Tel: [***]
Fax: [***]
Email: [***]


With a copy to:


KeyBank National Association
4900 Tiedeman Road
Cleveland, OH 44114
Attn: KeyBank Servicing
Tel.: 216-813-1950
Fax: 216-370-5997
Email: Renewables.ProjectFinance@KeyBank.com




Administrative Agent’s Wire Instructions:


Name of Bank: KeyBank National Association
ABA#: 041001039
Account #: [***]
Beneficiary: [***]
Reference: [***]


Collateral Agent:


Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054





--------------------------------------------------------------------------------







Primary
Secondary


Attn: [***]
Attn: [***]
Phone: [***]
Phone: [***]
Email: [***]
Email: [***]
 
 

 


L/C Issuer:
Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054


Primary
Secondary


Attn: [***]
Attn: [***]
Phone: [***]
Phone: [***]
Email: [***]
Email: [***]
 
 
















--------------------------------------------------------------------------------






SCHEDULE 1.01(b)

Commitments and Unadjusted Applicable Percentages
Lender
Commitment
Unadjusted Applicable Percentage
Credit Suisse AG, Cayman Islands Branch
$[***]
[***]%
Morgan Stanley Senior Funding, Inc.
$[***]
[***]%
KeyBank National Association
$[***]
[***]%
Silicon Valley Bank
$[***]
[***]%
NY Green Bank
$[***]
[***]%
Royal Bank of Canada
$[***]
[***]%
Deutsche Bank AG, New York Branch
$[***]
[***]%










--------------------------------------------------------------------------------






SCHEDULE 1.01(c)

Authorized Officers
Name
Title


Lynn Jurich
Chief Executive Officer


Edward Fenster
Chairman


Jeanna Steele
General Counsel and Corporate Secretary


Robert Komin, Jr.
Chief Financial Officer










--------------------------------------------------------------------------------






SCHEDULE 1.01(d)

Existing Letters of Credit
Letter of Credit No.
Amount
Beneficiary
661266
[***]
[***]
660497
[***]
[***]
660496
[***]
[***]
662146
[***]
[***]
655547
[***]
[***]










--------------------------------------------------------------------------------






SCHEDULE 1.01(e)

Mortgaged Property Support Documentation
“Mortgaged Property Support Documents” means the following, all in form and
substance satisfactory to the Collateral Agent:


Mortgages and Assignment of Leases and Rents. Fully executed and notarized
Mortgages and, to the extent required by the Collateral Agent, Assignment of
Leases and Rents for each property required to become a Mortgaged Property
pursuant to the terms of the Loan Documents.


Mortgage Policies. Fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies in form and substance reasonably acceptable to
the Collateral Agent (the “Mortgage Policies”), with endorsements and in amounts
acceptable to the Collateral Agent, issued, coinsured and reinsured by title
insurers acceptable to the Collateral Agent, insuring the Mortgages to be valid
first and subsisting Liens on the property described therein, free and clear of
all defects (including, but not limited to, mechanics’ and materialmen’s Liens)
and encumbrances, excepting only Permitted Liens, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents, for mechanics’ and materialmen’s Liens and for zoning of the
applicable property) and such coinsurance and direct access reinsurance as the
Collateral Agent may deem necessary or desirable. Further, each Loan Party
agrees to provide or obtain any customary affidavits and indemnities as may be
required or necessary to obtain title insurance satisfactory to the Collateral
Agent.


Survey. American Land Title Association/American Congress on Surveying and
Mapping form as-built surveys, for which all necessary fees (where applicable)
have been paid, and dated, certified to the Collateral Agent and the issuer of
the Mortgage Policies (the “Title Insurance Company”) in a manner satisfactory
to each of the Collateral Agent and the Title Insurance Company by a land
surveyor duly registered and licensed in the States in which the property
described in such surveys is located and acceptable to each of the Collateral
Agent and the Title Insurance Company, showing all buildings and other
improvements, any off-site improvements, the location of any easements, parking
spaces, rights of way, building set-back lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than encroachments and other defects
acceptable to the Collateral Agent.


Flood Hazard Information. (i) Flood hazard certificates and evidence of flood
insurance, both as required by The National Flood Insurance Reform Act of 1994,
as amended, and as required by the Collateral Agent. (ii) The information
required to be delivered pursuant to Schedule 5.21(g)(i) no later than fifteen
(15) days prior to the Closing Date (or, with respect to any Person to be joined
as a Loan Party, such joinder date).


Insurance. Evidence of the insurance required by the terms of the Mortgages and
the Loan Documents.
Appraisal. An appraisal of each of the properties described in the Mortgages
complying with the requirements of the Federal Financial Institutions Reform,
Recovery and Enforcement Act of 1989,





--------------------------------------------------------------------------------





which appraisals shall be in form and substance reasonably satisfactory to the
Collateral Agent and from a Person acceptable to the Collateral Agent.


Legal Opinions. To the extent requested by the Collateral Agent, favorable
opinions of counsel to the Loan Parties for each jurisdiction in which the
Mortgaged Properties are located which opinions shall be in form and substance
reasonably acceptable to Collateral Agent and its counsel.


Property Reports. Satisfactory third-party engineering, soils, environmental
reports/reviews and other reports of all owned Mortgaged Properties, and to the
extent requested by the Collateral Agent, all leased Mortgaged Properties, from
professional firms acceptable to the Collateral Agent, including, but not
limited to Phase I environmental assessments, together with reliance letters in
favor of the Lenders.


Leased Real Property Documents. To the extent requested by the Collateral Agent,
all lease agreements between the applicable leasing entity and each of the
lessors of the leased real properties listed on Schedule 5.21(g)(i) and Schedule
5.21(g)(ii) (as applicable) and estoppel and consent agreements executed by each
of the lessors of the leased real properties listed on Schedule 5.21(g)(i) and
Schedule 5.21(g)(ii) (as applicable), along with (i) a memorandum of lease in
recordable form with respect to such leasehold interest, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii)
evidence that the applicable lease with respect to such leasehold interest or a
memorandum thereof has been recorded in all places necessary or desirable, in
the Collateral Agent’s reasonable judgment, to give constructive notice to
third-party purchasers of such leasehold interest, or (iii) if such leasehold
interest was acquired or subleased from the holder of a recorded leasehold
interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form and substance
reasonably satisfactory to the Collateral Agent.


Estoppels and SNDA. To the extent requested by the Collateral Agent, as to owned
properties, copies of the leases listed on Schedule 5.21(g)(i) and Schedule
5.21(g)(ii) (as applicable), along with (i) estoppel certificates, from the
lessees for such leased properties and (ii) subordination, non-disturbance and
attornment agreements in form and substance reasonably satisfactory to the
Collateral Agent from those tenants of such leased properties.


Other Real Property Information. The Collateral Agent shall have received such
other certificates, documents and information as are reasonably requested by the
Lenders, including, without limitation, landlord agreements/waivers, engineering
and structural reports, permanent certificates of occupancy and evidence of
zoning compliance, each in form and substance reasonably satisfactory to the
Collateral Agent.


Collateral / Further Assurances / Additional Evidence. At any time, and from
time to time, upon reasonable request by the Collateral Agent or any Lender,
each Loan Party will, at such Loan Party’s expense, (i) correct any defect,
error or omission which may be discovered in the form or content of any of the
Loan Documents, and (ii) make, execute, deliver and record, or cause to be made,
executed, delivered and recorded, any and all further instruments, certificates
and other documents as may, in the reasonable opinion of Collateral Agent or any
Lender, be necessary or desirable in order to complete, perfect or continue and
preserve the Liens and security interests of the Mortgages. Upon any failure by
such Loan Party to do so, the Collateral Agent may make, execute and record any
and all such instruments, certificates and other documents for and in the name
of such Loan Party, all at the sole expense of such





--------------------------------------------------------------------------------





Loan Party, and such Loan Party hereby appoints the Collateral Agent the agent
and attorney-in-fact of such Loan Party to do so, this appointment being coupled
with an interest and being irrevocable. Without limitation of the foregoing,
each Loan Party irrevocably authorizes the Collateral Agent at any time and from
time to time to file any financing statements, amendments thereto and
continuation statements deemed necessary or desirable by the Collateral Agent to
establish or maintain the validity, perfection and priority of the Liens and
security interests granted in the Mortgages, and each Loan Party ratifies any
such filings made by the Collateral Agent prior to the date hereof. From and
after the time any Mortgage is recorded and encumbers a Mortgaged Property
pursuant to the terms hereof, such Loan Party shall promptly deliver to the
Collateral Agent a copy of each such instrument and evidence of its proper
filing or recording, as necessary. From and after the time any Mortgage is
recorded and encumbers a Mortgaged Property pursuant to the terms hereof, such
Loan Party will cause all of the applicable Collateral to be subject at all
times to first priority, perfected Liens in favor of the Collateral Agent for
the benefit of the Lenders to secure the Secured Obligations pursuant to the
terms and conditions of the Loan Documents. Further, Borrower shall provide such
other assurances, certificates, documents, consents or opinions as Collateral
Agent or any Lender may reasonably require.









--------------------------------------------------------------------------------






SCHEDULE 4.01(t)

No Litigation
See attached.





--------------------------------------------------------------------------------







Litigation Schedule As of March 31, 2015


[***]







--------------------------------------------------------------------------------






SCHEDULE 5.06

Litigation
1.
On November 20, 2015, a putative class action captioned Slovin et al. v. Sunrun
Inc. and Clean Energy Experts, LLC, Case No. 4:15-cv-05340, was filed in the
United States District Court, Northern District of California. The complaint
generally alleged violations of the Telephone Consumer Protection Act (the
“TCPA”) on behalf of an individual and putative classes of persons alleged to be
similarly situated. Plaintiffs filed a First Amended Complaint on December 2,
2015, and a Second Amended Complaint on March 25, 2016, also asserting
individual and putative class claims under the TCPA. By Order entered on April
28, 2016, the Court granted Sunrun’s motion to strike the class allegations set
forth in the Second Amended Complaint, and granted leave to amend. Plaintiffs
filed a Third Amended Complaint on July 12, 2016 asserting individual and
putative class claims under the TCPA. On October 12, 2016, the Court denied
Sunrun’s motion to again strike the class allegations set forth in the Third
Amended Complaint. On October 3, 2017, plaintiffs filed a motion for leave to
file a Fourth Amended Complaint, seeking to, among other things, revise the
definitions of the classes that plaintiffs seek to represent. In each iteration
of their complaint, plaintiffs seek statutory damages, equitable and injunctive
relief, and attorneys’ fees and costs, on behalf of themselves and the absent
classes. On April 12, 2018, Sunrun and plaintiffs advised the Court that they
reached a settlement in principle, and the Court vacated all deadlines relating
to the motion for class certification. On September 27, 2018, Plaintiffs filed a
motion for preliminary approval to settle all claims against Sunrun for
$5.5 million, which was accrued as of March 31, 2018. On November 27, 2018, a
hearing was held on Plaintiff's motion for preliminary approval. The Court
requested certain clarifications be made to the proposed settlement agreement
and notice documents. On January 11, 2019, Plaintiffs filed revised settlement
documents reflecting the changes requested by the Court, and on July 19, 2019,
the Court granted final approval of the settlement. Most, if not all, of the
claims asserted in the lawsuit relate to activities allegedly engaged in by
third-party vendors, for which Sunrun denies any responsibility. The vendors are
contractually obligated to indemnify Sunrun for losses related to the conduct
alleged. Sunrun has denied, and continues to deny, the claims alleged and the
settlement does not reflect any admission of fault, wrongdoing or liability.



2.
On June 29, 2017, a shareholder derivative complaint captioned Barbara Sue Sklar
Living Trust v. Sunrun Inc. et al., was filed in the United States District
Court, Northern District of California, against Sunrun and certain of Sunrun’s
directors and officers. The complaint generally alleges that the defendants
violated Section 14(a) of the Exchange Act by making false or misleading
statements in connection with public filings, including proxy statements, made
between September 10, 2015 and May 3, 2017 regarding the number of customers who
cancelled contracts after signing up for Sunrun’s home solar energy system. The
Plaintiff seeks, among other things, damages in favor of Sunrun, certain
corporate actions to purportedly improve Sunrun’s corporate governance, and an
award of costs and expenses to the putative plaintiff stockholder, including
attorneys’ fees.








--------------------------------------------------------------------------------





On April 5, 2018, a stockholder derivative complaint captioned Leonard Olsen v.
Sunrun Inc. et al., was filed in the United States District Court, District of
Delaware, against Sunrun and certain of the Sunrun’s directors and officers.
The Olsen complaint is substantially similar to the Sklar complaint, alleges
that the defendants breached their fiduciary duties and violated Section 14(a)
of the Exchange Act in connection with public statements made between September
16, 2015 and May 21, 2017, and seeks similar relief.


On January 28, 2019, Sunrun reached an agreement in principle to settle all
claims asserted in the Sklar and Olsen derivative actions against all
defendants. Under the terms of the proposed settlement, Sunrun agreed to adopt
certain corporate governance measures in the future. Sunrun and all defendants
have denied, and continue to deny, the claims alleged in the derivative actions
and the settlement does not reflect any admission of fault, wrongdoing or
liability as to any defendant. The settlement is subject to definitive
documentation and court approval.
 









--------------------------------------------------------------------------------






SCHEDULE 5.10

Insurance
 
 
 
 
 
 
Carrier
Policy Number
Expiration Date
Type
Coverage Amount
Deductibles/Retentions
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






SCHEDULE 5.20(a)

Sunrun Inc. - Subsidiaries, Partnerships and Other Equity Investments
(as of June 30, 2019)


[***]





--------------------------------------------------------------------------------






SCHEDULE 5.20(b)

Sunrun Inc. - Loan Parties
(as of June 30, 2019)
Legal
Name
Former Name
Domestic  Jurisdiction
Type
Jurisdictions Qualified to do Business
Registered Address
Principal Place  of Business




EIN
Corporate ID
Public / Private
Business
Sunrun Inc.
SunRun, Inc.


SunRun Generation, LLC
Delaware
Corp.
AZ, CA, CO, CT, DC, DE, FL, HI, IL, KS, MA, MD, MI, MN, MO, NC, NE, NH, NJ, NM,
NV, NY, OH, OR, PA, RI, SC, TX, UT, VA, VT, WA,
WI, Guam, Puerto Rico
595 Market Street 29th Floor
San Francisco, CA 94105
595 Market Street
29th Floor
San Francisco, CA 94105
[***]
[***]
Public
Provision of solar energy services






Sunrun Installation Services Inc.
REC Solar, Inc.


Renewable Energy Concepts, Incorporated
Delaware
Corp.
AZ, CA, CO, CT, DC, DE, FL, HI, IL, IN, KY, MA, MD, ME, MI, MN, MO, NC, NH, NJ,
NM, NV, NY, OH, OR, PA, RI, SC, TX, UT, VA, VT,
WA, WI, Puerto Rico
595 Market Street 29th Floor
San Francisco, CA 94105
775 Fiero Lane
Suite 200
San Lui Obispo, CA 93401
[***]
[***]
Public through ultimate owner Sunrun Inc.
Provision of solar energy services
Sunrun South LLC
MS Energy Surviving LLC
Delaware
LLC
AZ, CA, CT, DE, MA, NJ
595 Market Street 29th Floor
San Francisco, CA 94105
775 Fiero Lane
Suite 200
San Luis Obispo, CA 93401
[***]
[***]
Public through ultimate owner Sunrun Inc.
Provision of solar energy services
AEE Solar, Inc.
Renewable Energy Assets, Inc.
California
Corp.
AL, CA, IN, KY, LA, NC, OH, OK, PA, WV
595 Market Street 29th Floor
San Francisco, CA 94105
775 Fiero Lane
Suite 200
San Luis Obispo, CA 93401
[***]
[***]
Public through ultimate owner Sunrun Inc.
Provision of solar energy services
Clean Energy Experts LLC
LH Merger Sub 1, Inc.


Clean Energy Experts LLC


LH Merger Sub 2, LLC
California
LLC
CA, HI, KS, NC, NJ, NM, NY, UT
595 Market Street, 29th Floor
San Francisco, CA 94105
1601 N. Sepulveda Blvd.
#227
Manhattan Beach, CA 90266
[***]
[***]
Public through ultimate owner Sunrun Inc.
Generation of solar energy customer leads






--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






SCHEDULE 5.21(c)

Documents, Instrument, and Tangible Chattel Paper
NONE









--------------------------------------------------------------------------------






SCHEDULE 5.21(d)(i)

Deposit Accounts & Securities Accounts
Account Name/Entity
Bank
Account #
Avg. Bal as of Sept. 2019
ZBA (Y/N)
DACA (Y/N)
Sunrun South LLC
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
AEE Solar Inc.
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
Sunrun Installations Services, Inc.
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
Sunrun Inc.
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
Clean Energy Experts
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 








--------------------------------------------------------------------------------






SCHEDULE 5.21(d)(ii)

Electronic Chattel Paper & Letter of Credit Rights
NONE









--------------------------------------------------------------------------------






SCHEDULE 5.21(e)

Commercial Tort Claims
NONE









--------------------------------------------------------------------------------






SCHEDULE 5.21(f)

Pledged Equity Interests


Grantor
Percentage of Shares Pledged
Certificate Number
Percentage Ownership of Outstanding Shares


Class of Shares
Sunrun Inc.


N/A
N/A
N/A
N/A
AEE Solar, Inc.


100%
AEE-1
100%
Voting
Sunrun Installation Services Inc.


100%
SIS-1
100%
Voting
Sunrun South LLC


100%
Cert. No. 1
100%
Membership Interests
Clean Energy Experts LLC
100%
Certificate No. 1
100%
Membership Interests










--------------------------------------------------------------------------------






SCHEDULE 5.21(g)(i)

Mortgaged Properties
NONE









--------------------------------------------------------------------------------






SCHEDULE 5.21(g)(ii)

Other Properties


No Mortgaged Properties exist.
Locations of Loan Parties are as follows:
Loan Party
Registered Address
Principal Place of Business
Sunrun Inc.
595 Market Street, 29th Floor,
San Francisco, CA 94105
595 Market Street, 29th Floor, San
Francisco, CA 94105
AEE Solar, Inc.
595 Market Street, 29th Floor,
San Francisco, CA 94105
775 Fiero Lane, Suite 200, San Luis Obispo, CA 93401
Sunrun Installation Services Inc.
595 Market Street, 29th Floor,
San Francisco, CA 94105
775 Fiero Lane, Suite 200, San Luis Obispo, CA 93401
Sunrun South LLC
595 Market Street, 29th Floor,
San Francisco, CA 94105
775 Fiero Lane, Suite 200, San Luis Obispo, CA 93401
Clean Energy Experts LLC
595 Market Street, 29th Floor,
San Francisco, CA 94105
595 Market Street, 29th Floor, San
Francisco, CA 94105









Location of personal property Collateral with value in excess of $1,000,000:
[***]









--------------------------------------------------------------------------------






SCHEDULE 5.21(h)

Material Contracts
Agreement of Sublease between Sunrun Inc. and Visa U.S.A. Inc., dated as of
April 1, 2013, as amended on April 29, 2013.
Amended and Restated Credit Agreement among Sunrun Hera Portfolio 2015-A, LLC,
Investec Bank PLC (as Administrative Agent), Investec Bank PLC (as Issuing Bank)
and the Lenders from time to time as party thereto, dated January 15, 2016 and
amended and restated as of June 23, 2017
Amendment to Separation and Consulting Agreement between Mina Kim and Sunrun
Inc., dated as of June 15, 2018
Board Services Agreement between Sunrun Inc. and Gerald Risk, dated as of
February 1, 2014
Consent and First Amendment to Amended and Restated Credit Agreement and First
Amendment to Amended and Restated Cash Diversion and Commitment Fee Guaranty,
dated as of December 28, 2017
Consent and first amendment to amended and restated credit agreement and first
amendment to amended and restated cash diversion and commitment fee guaranty,
dated as of December 28, 2017
Consent and First Amendment to Second Amended and Restated Credit Agreement and
Third Amendment to Amended and Restated Cash Diversion and Commitment Fee
Guaranty dated as of July 18, 2018, among Sunrun Hera Portfolio 2015-A, Sunrun
Inc., Investec Bank Plc (as administrative agent, issuing bank and as lender),
and each of the additional lenders identified on the signature pages thereto
Consent and Fourth Amendment to Credit Agreement and First Amendment to Guaranty
and Security Agreement among Sunrun Hera Portfolio 2015-A, LLC, Sunrun [*]
Manager [*], LLC, Sunrun [*] Manager [*], LLC, Sunrun [*] Manager [*], LLC,
Sunrun [*] Manager [*], LLC, Sunrun [*] Manager [*], LLC, Sunrun [*] Manager
[*], LLC, Sunrun [*] Manager [*], LLC, Investec Bank Plc (as administrative
agent, issuing bank and as lender), Deutsche Bank Trust Company Americas, and
each of the additional lenders identified on the signature pages thereto, dated
as of January 31, 2017
Consent and Second Amendment to Credit Agreement among Sunrun Hera Portfolio
2015-A, LLC, Investec Bank PLC (as administrative agent, issuing bank and as
lender) and each of the additional lenders identified on the signature pages
thereto, dated of as June 29, 2016
Consent and Second Amendment to Second Amended and Restated Credit Agreement and
Fourth Amendment to Amended and Restated Cash Diversion and Commitment Fee
Guaranty dated as of August 22, 2018, among Sunrun Hera Portfolio 2015-A, LLC,
Sunrun Inc., Investec Bank Plc





--------------------------------------------------------------------------------





(as administrative agent, issuing bank and as lender) and each of the additional
lenders identified on the signature pages thereto
Consent and Third Amendment to Amended and Restated Credit Agreement and Sixth
Amendment to Cash Diversion and Commitment Fee Guaranty dated as of August 22,
2018, among Sunrun Hera Portfolio 2015-A, LLC, Sunrun Inc,, Investec Bank Plc
(as administrative agent, issuing bank and as lender) and each of the additional
lenders identified on the signature pages thereto
Consent and Third Amendment to Credit Agreement and First Amendment to Cash
Diversion and Commitment Fee Guaranty among the Company, Sunrun Hera Portfolio
2015-A, LLC, Investec Bank Plc (as administrative agent, issuing bank and as
lender) and each of the additional lenders identified on the signature pages
thereto, dated as of November 30, 2016
Consent, Waiver and Fifth Amendment to Second Amended and Restated Credit
Agreement and Sixth Amendment to Amended and Restated Cash Diversion and
Commitment Fee Guaranty dated as of February 28, 2019, among Sunrun Hera
Portfolio 2015-A, LLC, Sunrun Inc., Investec Bank PLC and each of the additional
lenders identified on the signature pages thereto.
Credit Agreement among Sunrun Aurora Portfolio 2014-A, LLC, Investec Bank PLC,
Keybank National Association and the Lenders from time to time as party thereto,
dated December 31, 2014
Credit Agreement among Sunrun Hera Portfolio 2015-A, LLC, Investec Bank PLC (as
Administrative Agent), Investec Bank PLC (as Issuing Bank) and the Lenders from
time to time as party thereto, dated January 15, 2016
Credit Agreement among Sunrun Neptune Portfolio 2016-A, LLC, as Borrower,
Suntrust Bank as Administrative Agent, ING Capital LLC as LC Issuer, and The
Lenders from Time to Time Party Hereto dated as of May 9, 2017 and Exhibits
Credit Agreement among Sunrun Scorpio Portfolio 2017-A, LLC, as Borrower,
Keybank National Association, as Administrative Agent, Keybank National
Association, as LC Issuer, and The Lenders from Time to Time Party Hereto dated
as of October 20, 2017 and Exhibits
Credit Agreement among Sunrun Inc., Credit Suisse Securities (USA) LLC and the
other parties thereto, dated as of April 1, 2015
Employment Letter between Sunrun Inc. and Bob Komin, dated as of May 8, 2015
Employment Letter between Christopher Dawson and Sunrun Inc. dated as of
November 28, 2017
Employment Letter between Sunrun Inc. and Edward Fenster, dated as of May 8,
2015
Employment Letter between Sunrun Inc. and Lynn Jurich, dated as of May 8, 2015





--------------------------------------------------------------------------------





Employment Letter between Sunrun Inc. and Paul Winnowski, dated as of May 8,
2015
Employment Letter between Sunrun Inc. and Thomas Holland, dated as of May 8,
2015
First Amendment to Credit Agreement among the Company, Sunrun Neptune Portfolio
2016-A, LLC, SunTrust Bank (as administrative agent and as lender), ING Capital
LLC (as issuer and as lender), and each of the additional Lenders from time to
time party thereto, dated as of March 26, 2018
First Amendment to Credit Agreement and Collateral Agency Agreement among Sunrun
Hera Portfolio 2015-A, LLC, Investec Bank PLC (as administrative agent, issuing
bank and as lender), each of the additional lenders identified on the signature
pages thereto and Deutsche Bank  Trust Company Americas, dated as of May 12,
2016
First Amendment to Credit Agreement and First Amendment to Cash Diversion
Guaranty dated as of June 28, 2019 among Sunrun Scorpio Portfolio 2017-A, LLC,
as Borrower, Keybank National Association, as Administrative Agent, Keybank
National Association, as LC Issuer, and each of the additional lenders
identified on the signature page thereto.
Form of Indemnification Agreement between Sunrun Inc. and each of its directors
and executive officers
Fourth Amendment to Second Amended and Restated Credit Agreement among Sunrun
Hera Portfolio 2015-A, LLC, Investec Bank Plc (as administrative agent and
issuing bank), and each of the additional Lenders identified on the signature
pages thereto, dated as of November 30, 2018
Incremental Facility Agreement among the Company, AEE Solar, Inc., Sunrun South
LLC, Sunrun Installation Services Inc., Clean Energy Experts, LLC, Credit Suisse
AG and Comerica Bank, dated as of July 21, 2016
Indenture between Sunrun Athena Issuer 2018-1, LLC and Wells Fargo Bank,
National Association, dated as of December 20, 2018
Indenture between Sunrun Xanadu Issuer 2019-1, LLC and Wells Fargo Bank,
National Association, dated as of June 6, 2019.
Key Employee Change in Control and Severance Plan and Summary Plan Description
Mainstream Energy Corporation 2009 Stock Plan.
Second Amended and Restated Credit Agreement among Sunrun Hera Portfolio 2015-A,
LLC, Investec Bank PLC (as administrative agent, issuing bank and as lender),
and each of the additional lenders identified on the signature pages thereto,
dated January 15, 2016, amended and restated as of June 23, 2017 and further
amended and restated as of March 27, 2018





--------------------------------------------------------------------------------





Separation and Consulting Agreement between Mina Kim and Sunrun Inc., dated as
of April 4, 2018
Sixth Amendment to Second Amended and Restated Credit Agreement and Seventh
Amendment to Amended and Restated Cash Division and Commitment Fee Guaranty
dated as of February 28, 2019, among Sunrun Hera Portfolio 2015-A, LLC, Sunrun
Inc., Investec Bank PLC and each of the additional lenders identified on the
signature pages thereto.
Sunrun Inc. 2008 Equity Incentive Plan and related form agreements
Sunrun Inc. 2013 Equity Incentive Plan and related form agreements
Sunrun Inc. 2014 Equity Incentive Plan
Sunrun Inc. 2015 Employee Stock Purchase Plan and related form agreements
Sunrun Inc. 2015 Equity Incentive Plan and related form agreements
Sunrun Inc. Amended and Restated Employee Stock Purchase Plan and related form
agreements
Sunrun Inc. Executive Incentive Compensation Plan
Transition, Separation and General Release Agreement with Paul Winnowski,
effective 12/6/2017
Transition, Separation and General Release Agreement, dated December 7, 2015
between Tom Holland and Sunrun Inc.









--------------------------------------------------------------------------------






SCHEDULE 6.14(d)(i)(D)

Excluded Deposit Accounts
Account Name/Entity
Bank
Account #
Avg. Bal as of Sept 2019
ZBA (Y/N)
DACA (Y/N)
 
 
 
 
 
 
Sunrun Inc
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
 
 
 
 
 
 
Tax Equity Fund Accounts
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 










--------------------------------------------------------------------------------






SCHEDULE 7.01

Existing Liens
Sunrun Inc.
•
LEAF Capital Funding, LLC UCC-1 filing: related to copiers, toner and printers
file number 127314575378 filed on May 23, 2012, in California

•
Union Leasing Corp. UCC-1 filing: for storage equipment, software licenses and
support services file number 1797739 filed on May 9, 2012, in Delaware



Sunrun Installation Services Inc.
•
Toyota Motor Credit Corporation UCC-1 filing: Four branch operations use
forklifts in their warehouse; file number 2014 33115645, filed on August 18,
2014, in Delaware; file number 2014 4104345, filed on October 13, 2014, in
Delaware; file number 2014 5063102, filed on December 12, 2014, in Delaware;
file number 2015 0811041, filed on February 26, 2015, in Delaware



Sunrun South LLC
•
AT&T Capital Services, Inc. UCC-1 filings: AT&T financed the equipment purchase
for the new corporate telephone system; file number 2014 0961961, filed on March
12, 2014, in Delaware and amended on May 6, 2014; file number 2014 2918399,
filed on July 23, 2014, in Delaware

•
Gelco Fleet Trust UCC-1 filings: related to certain leased Isuzu box trucks and
used to carry equipment and materials to job sites; file number 2014 2703866,
filed on July 9, 2014, in Delaware; file number 2014 3166857, filed on August 7,
2014, in Delaware; file number 2014 3531803, filed on September 4, 2014, in
Delaware; file number 2014 3944774, filed on October 1, 2014, in Delaware



AEE Solar, Inc.
•
Raymond Leasing Corporation UCC-1 filings: warehouse equipment/forklifts used in
our Sacramento warehouse; file number 11-7257283541, filed on January 1, 2011,
in California; file number 11-7263125826, filed on March 11, 2011, in
California; file number 11-7274934462, filed on June 28, 2011, in California;
file number 12- 7308327962, filed on April 11, 2012, in California

•
Fronius USA, LLC UCC-1 filing: Fronius is an ongoing supplier of PV inverters
that we buy and sell in the ordinary course of business; file number
14-7404035533, filed on March 20, 2014, in California



Clean Energy Experts LLC
•
None










--------------------------------------------------------------------------------






SCHEDULE 7.02

Existing Indebtedness
NONE









--------------------------------------------------------------------------------






SCHEDULE 7.03

Existing Investments
Sunrun Inc. holds an undilutable minority interest in LGCY Power, LLC (“LGCY”)
pursuant to that certain Amended and Restated Limited Liability Company
Agreement of LGCY, dated August 27, 2014. Sunrun does not have rights to either
direct the daily operation of LGCY or to take profit distributions from ongoing
operations. Sunrun’s interest affords it a right of first refusal and a
distribution right upon the sale of LGCY, as well as certain veto rights over
financing and major business decisions of LGCY.



















































































































































EXHIBIT A

TO CREDIT AGREEMENT
Form of
Administrative Questionnaire
See attached.









--------------------------------------------------------------------------------






EXHIBIT B

TO CREDIT AGREEMENT
Form of
Assignment and Assumption
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1Assignor identified in item 1 below ([the] [each, an] “Assignor”)
and [the] [each]2 Assignee identified in item 2 below ([the] [each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the below defined Credit Agreement (the “Credit Agreement”), receipt of
a copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents in the amount[s] and equal to the percentage
interest[s] identified below of all the outstanding rights and obligations under
the respective facilities identified below (including, without limitation, the
Letters of Credit included in such facilities) and (b) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)] [the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Documents or the loan transactions governed thereby or
in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (a) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(a) and (b) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.
1


Assignor[s]:
 
 
 
 
 
 
2


Assignee[s]:  
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





1 


 
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 


 
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 


 
Select as appropriate.
4 


 
Include bracketed language if there are either multiple Assignors or multiple
Assignees.





[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]
3.
Borrowers:    Sunrun Inc., a Delaware corporation

AEE Solar, Inc., a California corporation
Sunrun South LLC, a Delaware limited liability company
Sunrun Installation Services Inc., a Delaware corporation
4.
Administrative Agent: KeyBank National Association, as the Administrative Agent
under the Credit Agreement

5.
Collateral Agent: Silicon Valley Bank, as the Collateral Agent under the Credit
Agreement

6.
Credit Agreement: Amended and Restated Credit Agreement, dated as of November
12, 2019, by and among the Borrowers, the Guarantors, the Lenders, KeyBank
National Association, as the Administrative Agent, Silicon Valley Bank, as the
Collateral Agent[, and the Joint Lead Arrangers and Joint Book Runners]

7.
Assigned Interest:

Assignor[s]5
Assignee[s]6
Facility Assigned7
Aggregate
Amount of Commitment/ Loans for all Lenders8
Amount of Commitment/ Loans Assigned
Percentage
Assigned of Commitment/ Loans9
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 







5 


 
List each Assignor, as appropriate.
6 


 
List each Assignee, as appropriate.
7 


 
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” etc.).
8 


 
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.
9 


 
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.








--------------------------------------------------------------------------------





[7.
Trade Date:      ]10 

Effective Date: ________, 20 __[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






























10 


 
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.












--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
ASSIGNOR
 
 
[NAME OF ASSIGNOR]


 
 
 
 
 
 
By:


 
 
 
Name:


 
 
 
Title:


 
 
 
 
 
 
 
ASSIGNOR
 
 
[NAME OF ASSIGNOR]


 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
[Consented to and] 11Accepted:




 
 
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
[Consented to:]12


 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 







11 


 
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
12 


 
To be added only if the consent of the Borrowers and/or other parties (e.g., L/C
Issuer) is required by the terms of the Credit Agreement.
 
 
 








--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Standard Terms and Conditions for Assignment and Assumption
1.    Representations and Warranties.
1.1.    Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement (subject to such consents, if any, as may be required under the terms
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents as
a Lender thereunder and, to the extent of [the] [the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to the terms of the Credit Agreement, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.





--------------------------------------------------------------------------------





2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax transmission or other electronic mail transmission (e.g., “pdf” or “tiff”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------






EXHIBIT C

TO CREDIT AGREEMENT
Form of
Compliance Certificate
Financial Statement Date: [_______,_____]
TO:
KeyBank National Association, as Administrative Agent
RE:
Amended and Restated Credit Agreement, dated as of November 12, 2019, by and
among Sunrun Inc., a Delaware corporation, AEE Solar, Inc., a California
corporation, Sunrun South LLC, a Delaware limited liability company, and Sunrun
Installation Services Inc., a Delaware corporation (collectively, the
“Borrowers”), the Guarantors, the Lenders, KeyBank National Association, as
Administrative Agent, and Silicon Valley Bank, as Collateral Agent (as further,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
shall have the meaning set forth in the Credit Agreement)
DATE:
[Date]
 
 



The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [_______________________] of Sunrun, and that, as such, [he/she]
is authorized to execute and deliver this Compliance Certificate (this
“Certificate”) to the Administrative Agent on the behalf of Sunrun and the other
Loan Parties, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Loan Parties have delivered the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of
Sunrun ended as of the above date, together with the report and opinion of an
independent certified public accountant required by Section 6.01(a) of the
Credit Agreement.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Loan Parties have delivered the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
Sunrun ended as of the above date, which Consolidated financial statements
fairly present the financial condition, results of operations and cash flows of
Sunrun in accordance with GAAP as of such date and for such period, subject only
to normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Sunrun and its Subsidiaries during the accounting period covered by such
financial statements.
1 


 
This Certificate should be from the chief executive officer, chief financial
officer, treasurer or controller of the Borrowers, as applicable.






--------------------------------------------------------------------------------





3.    A review of the activities of Sunrun and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period Sunrun and each of the other
Loan Parties performed and observed all their obligations under the Loan
Documents, and
[select one:]
[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
—or—
[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]
4.    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection therewith are (i) with respect to representations and warranties that
contain a materiality qualification, true and correct in all respects on and as
of the date hereof and (ii) with respect to representations and warranties that
do not contain a materiality qualification, true and correct in all material
respects on and as of the date hereof, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule A
attached hereto are true and accurate on and as of the date of this Certificate.
Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g., “pdf’ or “tiff’)
shall be effective as delivery of a manually executed counterpart of this
Certificate.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------






 
 
SUNRUN INC.,
a Delaware corporation, as Borrower


 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 








--------------------------------------------------------------------------------






Schedule A
Financial Statement Date: [_________,___] (“Statement Date”)

to the Compliance Certificate
($ in 000’s)


I.    Section 7.11(a) - Unencumbered Liquidity
A. Sum of the Borrowers’ cash and Cash Equivalents (determined as of the last
day of each month based on the average daily balance thereof during such month)
held in deposit accounts and securities accounts in which the Collateral Agent
has obtained a perfected first priority Lien subject to no other Lien:
$_____________


Compliance


The Borrowers [are] [are not] in compliance with Section 7.11(a) of the Credit
Agreement as the Unencumbered Liquidity of $____________ 1, which has been
measured as of the last day of the month ended [_____, 201_], [is] [is not]
greater than or equal to the minimum permitted Unencumbered Liquidity amount of
$25,000,000 required as of such month end.2 


II.    Section 7.11(b) - Interest Coverage Ratio
A.
Numerator (for the prior trailing 12-month period then ending on the most recent
fiscal quarter end available):
 
 
 
i.
Operating income (measured in accordance with GAAP) plus depreciation and
amortization included in COGS
$
 
 
ii.
[***] of general and administration costs (G&A, as measured in accordance with
GAAP)
$
 
 
iii.
[***] percent of sales and marketing costs (S&M, as measured in accordance with
GAAP)
$
 
 
iv.
[***] percent of research and development costs (R&D, as measured in accordance
with GAAP)
$
 
 
v.
Sum of Line II.A.i + Line II.A.ii + Line II.A.iii + Line II.A.iv
$
 
 
 
 
 
 
B.
Denominator (for the prior trailing 12-month period then ending on the most
recent fiscal quarter end available, which is to be paid in cash, in each case,
of or by the Borrowers and
 
 
 
i.
all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP


$
 
 
ii.
all interest paid or payable with respect to discontinued operations


$
 
 
iii.
the portion of rent expense under Capitalized Leases that is treated as interest
in accordance with GAAP


$
 
 
iv.
Aggregate cash Interest Charges of the Borrowers and their Subsidiaries, other
than Excluded Subsidiaries (which Interest Charges shall not be determined on a
Consolidated basis): Sum of Line II.B.i + Line II.B.ii + Line II.B.iii


$
 
 
 
 
 
 



1 


 
Insert Line I.A.
2 


 
Pursuant to Section 7.11(a), an Event of Default shall not be deemed to have
occurred solely as a result of the Borrowers’ failure to maintain an
Unencumbered Liquidity of at least $25,000,000 as of any month end unless its
Unencumbered Liquidity is less then such amount on two consecutive measurement
dates; provided that Unencumbered Liquidity shall not be less than $20,000,000
as of the last day of any month.








--------------------------------------------------------------------------------







C.
Interest Coverage Ratio (Line II.A.iii ÷ Line II.B.iv):     _____ to 1.00

Compliance


The Borrowers [are] [are not] in compliance with Section 7.11(b) of the Credit
Agreement as the Interest Coverage Ratio of _____ 3 to 1.00 [is][is not] greater
than or equal to the minimum permitted Interest Coverage Ratio of
[2.00][3.00][3.50] 4 to 1.00.


[III.    Section 7.11(c) - Quarter-End Liquidity 5    


A. Sum of the Borrowers’ cash and Cash Equivalents (determined as of the last
day of the most recently ended fiscal quarter based on the balances thereof on
such date) held in deposit accounts and securities accounts maintained at a bank
reasonably acceptable to the Administrative Agent, in which the Collateral Agent
has obtained a perfected first priority Lien subject to no other Liens:


Compliance


The Borrowers [are] [are not] in compliance with Section 7.11(c) of the Credit
Agreement as the Quarter-End Liquidity of $___________ 6, which has been
measured as of the last day of the fiscal quarter ended [_____, 201_], [is][is
not] greater than or equal to the minimum permitted Quarter-End Liquidity amount
of [$30,000,000][$35,000,000]7    Minimum Quarter-End Liquidity amount of
$30,000,000 required for quarters ending on or after March 31, 2018 but prior to
December 31, 2019; Minimum Quarter-End Liquidity amount of $35,000,000 required
for quarters ending on or after December 31, 2019. required as of such fiscal
quarter end.]






3 


 
Insert Line II.C.
4 


 
Ratio of 2.00 to 1.00 required for quarters ending prior to March 31, 2018;
ratio of 3:00 to 1.00 required for quarters ending on or after March 31, 2018
but prior to December 31, 2019; ratio of 3:50 to 1.00 required for quarters
ending on or after December 31, 2019.
5 


 
Item III concerning Quarter-End Liquidity to be included only in certificates
delivered for months ending on or after March 31, 2018.
6 


 
Insert Line III.A.
7 


 
Minimum Quarter-End Liquidity amount of $30,000,000 required for quarters ending
on or after March 31, 2018 but prior to December 31, 2019; Minimum Quarter-End
Liquidity amount of $35,000,000 required for quarters ending on or after
December 31, 2019.










--------------------------------------------------------------------------------






EXHIBIT D

TO CREDIT AGREEMENT
Form of
Joinder Agreement
THIS JOINDER AGREEMENT (this “Agreement”), dated as of [________], [_____], is
by and among [__________________, a_______________________] (the “Subsidiary
Guarantor”), Sunrun Inc., a Delaware corporation, AEE Solar, Inc., a California
corporation, Sunrun South LLC, a Delaware limited liability company, and Sunrun
Installation Services Inc., a Delaware corporation (collectively, the
“Borrowers”), KeyBank National Association, in its capacity as administrative
agent (in such capacity, the “Administrative Agent”), and Silicon Valley Bank,
in its capacity as collateral agent (in such capacity, the “Collateral Agent”)
under that certain Amended and Restated Credit Agreement, dated as of November
12, 2019 (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”), by and among the Borrowers, the
Guarantors, the Lenders, the Administrative Agent, the Collateral Agent, and the
Joint Lead Arrangers and Joint Book Runners. Capitalized terms used but not
otherwise defined herein shall have the meaning provided in the Credit
Agreement.
The Subsidiary Guarantor is an additional Loan Party, and, consequently, the
Loan Parties are required by Section 6.13 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.
Accordingly, the Subsidiary Guarantor and the Borrowers hereby agree as follows
with the Administrative Agent and the Collateral Agent, for the benefit of the
Lenders:
1.    The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the applicable Loan Documents, including, without limitation (a) all of the
representations and warranties set forth in Article V of the Credit Agreement
and (b) all of the affirmative and negative covenants set forth in Articles VI
and VII of the Credit Agreement. Without limiting the generality of the
foregoing terms of this Paragraph 1, the Subsidiary Guarantor hereby guarantees,
jointly and severally together with the other Guarantors, the prompt payment of
the Secured Obligations in accordance with Article X of the Credit Agreement.
2.    Each of the Subsidiary Guarantor and the Borrowers hereby agrees that all
of the representations and warranties contained in Article V of the Credit
Agreement and each other Loan Document to which it is a party are true and
correct as of the date hereof.
3.    The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Security Agreement, and shall have all the rights and obligations
of a “Grantor” (as such term is





--------------------------------------------------------------------------------





defined in the Security Agreement) thereunder as if it had executed the Security
Agreement. The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Security Agreement. Without limiting the generality of the foregoing terms
of this Paragraph 3, the Subsidiary Guarantor hereby grants, pledges and assigns
to the Collateral Agent, for the benefit of the Lenders, a continuing security
interest in, and a right of set off, to the extent applicable, against any and
all right, title and interest of the Subsidiary Guarantor in and to the
Collateral (as such term is defined in Section 2 of the Security Agreement) of
the Subsidiary Guarantor.
4.    The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
Collateral Document and the schedules and exhibits thereto. The information on
the schedules to the Credit Agreement and the Collateral Documents are hereby
supplemented (to the extent permitted under the Credit Agreement or Collateral
Documents) to reflect the information shown on the attached Schedule A.
5.    The Borrowers confirm that the Credit Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect. The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term “Obligations,” as used in the
Credit Agreement, shall include all obligations of the Subsidiary Guarantor
under the Credit Agreement and under each other Loan Document to which it is a
party.
6.    Each of the Borrowers and the Subsidiary Guarantor agrees that at any time
and from time to time, upon the written request of the Administrative Agent or
the Collateral Agent, it will execute and deliver such further documents and do
such further acts as the Administrative Agent or the Collateral Agent may
reasonably request in accordance with the terms and conditions of the Credit
Agreement and the other Loan Documents in order to effect the purposes of this
Agreement.
7.    This Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.
8.    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The terms of Sections 11.14
and 11.15 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Borrowers and the Subsidiary Guarantor has
caused this Agreement to be duly executed by its authorized officer, and each of
the Administrative Agent and the Collateral Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.





--------------------------------------------------------------------------------





SUBSIDIARY GUARANTOR:


[SUBSIDIARY GUARANTOR]


 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
BORROWERS:


SUNRUN INC.,
a Delaware corporation
 
 
 
 
 
 
By:


 
 
 
Name:


 
 
 
Title:


 
 
 
 
 
 
 
SUNRUN SOUTH LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:


 
 
 
Name:


 
 
 
Title:


 
 
 
 
 
 
 
SUNRUN INSTALLATION SERVICES
a Delaware Corporation
 
 
 
 
 
 
By:


 
 
 
Name:


 
 
 
Title:


 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged, accepted and agreed:






 
 
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SILICON VALLEY BANK,
as Collateral Agent
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






Schedule A

Schedules to Credit Agreement and Collateral Documents

[TO BE COMPLETED BY BORROWERS]







--------------------------------------------------------------------------------






ANNEX III
EXHIBIT E

TO CREDIT AGREEMENT
Form of
Loan Notice
TO:
KeyBank National Association, as Administrative Agent
RE:
Amended and Restated Credit Agreement, dated as of November 12, 2019, by and
among Sunrun Inc., a Delaware corporation, AEE Solar, Inc., a California
corporation, Sunrun South LLC, a Delaware limited liability company, and Sunrun
Installation Services Inc., a Delaware corporation (collectively, the
“Borrowers”), the Guarantors, the Lenders, KeyBank National Association, as
Administrative Agent, and Silicon Valley Bank, as Collateral Agent (as further,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
shall have the meaning set forth in the Credit Agreement)
DATE:
[Date]



The undersigned hereby requests (select one):


c    A Borrowing of the Revolving Loan
c    A [conversion] or [continuation] of Revolving Loans
---
1.    On __________________ (the “Credit Extension Date”)
2.    In the amount of $__________________
3.    Comprised of: c    Base Rate Loans
c    Eurodollar Rate Loans
4.    For Eurodollar Rate Loans: with an Interest Period of _____ months
5.    The Revolving Borrowing requested herein is subject to the most recently
delivered Borrowing Base Certificate, dated as of ________, 20__ (the “Current
Borrowing Base Certificate”).
6.    The Borrowing Base set forth in the Current Borrowing Base Certificate is
$________________.
7.    The NYGB Borrowing Base set forth in the Current Borrowing Base
Certificate is $_______________.





--------------------------------------------------------------------------------





8.    The amount of the NYGB Borrowing Base Availability as of the Credit
Extension Date is $______________.
9.    The Lenders will be required to fund the Revolving Borrowing requested
herein based on:
c    Unadjusted Applicable Percentage
c    Adjusted Applicable Percentage
10.    Below sets forth each Lender’s Applicable Percentage of the Revolving
Borrowing requested herein, the amount of such Revolving Borrowing corresponding
to such Applicable Percentage and the amount of such Lender’s Revolving Exposure
after giving effect to such Revolving Borrowing.
Lender
[Unadjusted] [Adjusted] Applicable Percentage
Amount of
Revolving Borrowing
Revolving Exposure
[Insert Lender]
 
 
 
[Insert Lender]
 
 
 
[Insert Lender]
 
 
 
[Insert Lender]
 
 
 
[Insert Lender]
 
 
 
[Insert Lender]
 
 
 
[Insert Lender]
 
 
 



The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01(a) and the requirements of Section 2.01(c) of the
Credit Agreement.
Each of the Borrowers hereby represents and warrants that the conditions
specified in Section 4.02 of the Credit Agreement shall be satisfied on and as
of the Credit Extension Date.
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------






 
SUNRUN INC.,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
AEE SOLAR, INC.,
a California corporation, as Borrower
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN SOUTH LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN INSTALLATION SERVICES
a Delaware Corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------





AEE SOLAR, INC.,
a California corporation, as Borrower
By:    
Name:    
Title:    




SUNRUN SOUTH LLC,
a Delaware limited liability company, as Borrower
By:    
Name:    
Title:    




SUNRUN INSTALLATION SERVICES INC.,
a Delaware corporation, as Borrower
By:    
Name:    
Title:    








--------------------------------------------------------------------------------






ANNEX IV
EXHIBIT F

TO CREDIT AGREEMENT
Form of
Permitted Acquisition Certificate
TO:
KeyBank National Association, as Administrative Agent
RE:
Amended and Restated Credit Agreement, dated as of November 12, 2019, by and
among Sunrun Inc., a Delaware corporation, AEE Solar, Inc., a California
corporation, Sunrun South LLC, a Delaware limited liability company, and Sunrun
Installation Services Inc., a Delaware corporation (collectively, the
“Borrowers”), the Guarantors, the Lenders, KeyBank National Association, as
Administrative Agent, and Silicon Valley Bank, as Collateral Agent (as further,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
shall have the meaning set forth in the Credit Agreement)
DATE:
[Date]
 
 

[Loan Party] intends to make an Acquisition of [______] (the “Target”). The
undersigned Responsible Officer of [Loan Party] hereby certifies that:
(a)    The Acquisition is an acquisition of a type of business (or assets used
in a type of business) permitted to be engaged in by the Borrowers and their
Subsidiaries pursuant to the terms of the Credit Agreement.
(b)    No Default or Event of Default exists or would exist after giving effect
to the Acquisition.
(c)    [After giving effect to the Acquisition on a Pro Forma Basis, the Loan
Parties are in compliance with (x) each of the financial covenants set forth in
Section 7.11 of the Credit Agreement (as demonstrated on Schedule A attached
hereto) and (y) the most recently delivered Borrowing Base Certificate.]1 
(d)    The Loan Parties have complied with Sections 6.13 and 6.14 of the Credit
Agreement, to the extent required to do so thereby.
(e)    [Attached hereto as Schedule B is a description of the material terms of
the Acquisition (including a description of the business and the form of
consideration).]2 
(f)    [Attached hereto as Schedule C are the [audited financial statements]
[management-prepared financial statements3] of the Target for its two most
recent fiscal years]4 
1 


 
Only applicable to Acquisitions with a Cost of Acquisition in excess of
$15,000,000.
2 


 
Only applicable to Acquisitions with a Cost of Acquisition greater than or equal
to $5,000,000.
3 


 
Audited financial statements are to be provided unless unavailable, in which
case management prepared financial statements can be provided.
4 


 
Only applicable to Acquisitions with a Cost of Acquisition in excess of
$15,000,000.






--------------------------------------------------------------------------------





(g)    [Attached hereto as Schedule D are the unaudited financial statements of
the Target for any fiscal quarters ended within the fiscal year to date.]5 
(j)    [The Acquisition is not a “hostile” Acquisition and has been duly
authorized by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target, in each case where such
authorization is required.]6 
(k)    With respect to the Cost of Acquisition paid by the Loan Parties and
their Subsidiaries for all Acquisitions made after the Closing Date and during
the term of the Credit Agreement, on a fully diluted basis with respect to all
such Acquisitions, the aggregate Cost of Acquisition (excluding Equity
Consideration) shall not exceed $[***].




























5 


 
Only applicable to Acquisitions with a Cost of Acquisition in excess of
$15,000,000.
6 


 
Only applicable to Acquisitions with a Cost of Acquisition greater than or equal
to $5,000,000.












--------------------------------------------------------------------------------






Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g., “pdf’ or “tif’)
shall be effective as delivery of a manually executed counterpart of this
Certificate.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------






 
SUNRUN INC.,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
AEE SOLAR, INC.,
a California corporation, as Borrower
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN SOUTH LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN INSTALLATION SERVICES
a Delaware Corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------






[Schedule A]1
Financial Covenant Calculations
Financial Statement Date: [_____,____] (“Statement Date”)

to the Compliance Certificate
($ in 000’s)
I.    Section 7.11(a) - Unencumbered Liquidity
A.    Sum of the Borrowers’ cash and Cash Equivalents (determined as of the last
day of each month based on the average daily balance thereof during such month)
held in deposit accounts and securities accounts in which the Collateral Agent
has obtained a perfected first priority Lien subject to no other Lien:
$    
 
 

Compliance


The Borrowers [are] [are not] in compliance with Section 7.11(a) of the Credit
Agreement as the Unencumbered Liquidity of $____________ 2, which has been
measured as of the last day of the month ended [_____, 201_], [is] [is not]
greater than or equal to the minimum permitted Unencumbered Liquidity amount of
$25,000,000 required as of such month end.3 


II.    Section 7.11(b) - Interest Coverage Ratio
A.
Numerator (for the prior trailing 12-month period then ending on the most recent
fiscal quarter end available):
 
 
 
i.
Operating income (measured in accordance with GAAP) plus depreciation and
amortization included in COGS
$
 
 
ii.
[***] of general and administration costs (G&A, as measured in accordance with
GAAP)
$
 
 
iii.
[***] percent of sales and marketing costs (S&M, as measured in accordance with
GAAP)
$
 
 
iv.
[***] percent of research and development costs (R&D, as measured in accordance
with GAAP)
$
 
 
v.
Sum of Line II.A.i + Line II.A.ii + Line II.A.iii + Line II.A.iv
$
 
 
 
 
 
 
B. Denominator (for the prior trailing 12-month period then ending on the most
recent fiscal quarter end available, which is to be paid in cash, in each case,
of or by the Borrowers and their Subsidiaries, other than Excluded Subsidiaries,
for such period of measurement):
 
 
 
i.
all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP


$
 
 
ii.
all interest paid or payable with respect to discontinued operations
$
 
 
iii.
the portion of rent expense under Capitalized Leases that is treated as interest
in accordance with GAAP
$
 
 
iv.
Aggregate cash Interest Charges of the Borrowers and their Subsidiaries, other
than Excluded Subsidiaries (which Interest Charges shall not be determined on a
Consolidated basis): Sum of Line II.B.i + Line II.B.ii + Line II.B.iii


$
 

1 


 
Only applicable to Acquisitions with a Cost of Acquisition in excess of
$5,000,000.
2 


 
Insert Line I.A.
3 


 
Pursuant to Section 7.11(a), an Event of Default shall not be deemed to have
occurred solely as a result of the Borrowers’ failure to maintain an
Unencumbered Liquidity of at least $25,000,000 as of any month end unless its
Unencumbered Liquidity is less then such amount on two consecutive measurement
dates; provided that Unencumbered Liquidity shall not be less than $20,000,000
as of the last day of any month.








--------------------------------------------------------------------------------





C.
Interest Coverage Ratio (Line II.A.iii ÷ Line II.B.iv):     _____ to 1.00

Compliance


The Borrowers [are] [are not] in compliance with Section 7.11(b) of the Credit
Agreement as the Interest Coverage Ratio of _____4 Insert Line II.C. to 1.00
[is][is not] greater than or equal to the minimum permitted Interest Coverage
Ratio of [2.00][3.00][3.50] 5 to 1.00.


[III.    Section 7.11(c) - Quarter-End Liquidity 6    


A. Sum of the Borrowers’ cash and Cash Equivalents (determined as of the last
day of the most recently ended fiscal quarter based on the balances thereof on
such date) held in deposit accounts and securities accounts maintained at a bank
reasonably acceptable to the Administrative Agent, in which the Collateral Agent
has obtained a perfected first priority Lien subject to no other Liens:


Compliance


The Borrowers [are] [are not] in compliance with Section 7.11(c) of the Credit
Agreement as the Quarter-End Liquidity of $___________ 7, which has been
measured as of the last day of the fiscal quarter ended [_____, 201_], [is][is
not] greater than or equal to the minimum permitted Quarter-End Liquidity amount
of [$30,000,000][$35,000,000]8 required as of such fiscal quarter end.]








4 


 
Insert Line II.C.
5 


 
Ratio of 2.00 to 1.00 required for quarters ending prior to March 31, 2018;
ratio of 3:00 to 1.00 required for quarters ending on or after March 31, 2018
but prior to December 31, 2019; ratio of 3:50 to 1.00 required for quarters
ending on or after December 31, 2019.
6 


 
Item III concerning Quarter-End Liquidity to be included only in certificates
delivered for months ending on or after March 31, 2018.
7 


 
Insert Line III.A.
8 


 
Minimum Quarter-End Liquidity amount of $30,000,000 required for quarters ending
on or after March 31, 2018 but prior to December 31, 2019; Minimum Quarter-End
Liquidity amount of $35,000,000 required for quarters ending on or after
December 31, 2019.
















--------------------------------------------------------------------------------






[Schedule B]
Description of Material Terms

[TO BE COMPLETED BY BORROWERS]1 



[Schedule C]
[Audited Financial Statements] [Management-Prepared Financial Statements]

[TO BE COMPLETED BY BORROWERS]1 






























1 


 
Only applicable to Acquisitions with a Cost of Acquisition in excess of
$5,000,000.
 
 
          1 Only applicable to Acquisitions with a Cost of Acquisition in excess
of $5,000,000.










--------------------------------------------------------------------------------






[Schedule D]
Consolidated Projected Income Statements

[TO BE COMPLETED BY BORROWERS]1 








































1 


 
Only applicable to Acquisitions with a Cost of Acquisition in excess of
$5,000,000.






--------------------------------------------------------------------------------






EXHIBIT G

TO CREDIT AGREEMENT
Form of
Revolving Note
[__________,_____]
FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”), hereby
jointly and severally promise to pay to [___________________] or its registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of each Revolving Loan
from time to time made by the Lender to the Borrowers under that certain Amended
and Restated Credit Agreement, dated as of November 12, 2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” capitalized terms being used but undefined herein
as therein defined), by and among the Borrowers, the Guarantors, the Lenders
from time to time party thereto, KeyBank National Association, as Administrative
Agent, Silicon Valley Bank, as Collateral Agent, and the Joint Lead Arrangers
and the Joint Book Runners.
The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of each Revolving Loan from the date of such Revolving Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.
This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, and the holder is entitled to the benefits thereof. Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.
Delivery of an executed counterpart of a signature page of this Revolving Note
by fax transmission or other electronic mail transmission (e.g., “pdf” or
“tiff”) shall be effective as delivery of a manually executed counterpart of
this Revolving Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.





--------------------------------------------------------------------------------





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------








 
SUNRUN INC.,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
AEE SOLAR, INC.,
a California corporation, as Borrower
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN SOUTH LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN INSTALLATION SERVICES
a Delaware Corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






EXHIBIT H

TO CREDIT AGREEMENT
Form of
Secured Party Designation Notice
TO:
KeyBank National Association, as Administrative Agent
RE:
Amended and Restated Credit Agreement, dated as of November 12, 2019, by and
among Sunrun Inc., a Delaware corporation, AEE Solar, Inc., a California
corporation, Sunrun South LLC, a Delaware limited liability company, and Sunrun
Installation Services Inc., a Delaware corporation (collectively, the
“Borrowers”), the Guarantors, the Lenders, Silicon Valley Bank, as the
Collateral Agent (the “Collateral Agent”), and KeyBank National Association, as
the Administrative Agent (the “Administrative Agent”) (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used and not otherwise defined herein shall have
the meaning set forth in the Credit Agreement)
DATE:
[Date]



[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Credit Agreement, that the Secured Party meets
the requirements of a [Cash Management Bank] [Hedge Bank] under the terms of the
Credit Agreement and is a [Cash Management Bank] [Hedge Bank] under the Credit
Agreement and the other Loan Documents.
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.
 
 
_____________________________________________________________________________________________________________________,
 
 
as a [Cash Management Bank] [Hedge Bank]


 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT I

TO CREDIT AGREEMENT
Form of
Solvency Certificate
TO:
Credit Suisse AG, Cayman Islands Branch, as Administrative Agent
RE:
Credit Agreement, dated as of April 1, 2015, by and among Sunrun Inc., a
Delaware corporation, AEE Solar, Inc., a California corporation, Sunrun South
LLC, a Delaware limited liability company, and Sunrun Installation Services
Inc., a Delaware corporation (collectively, the “Borrowers”), the Guarantors,
the Lenders, Credit Suisse AG, Cayman Islands Branch, as Administrative Agent,
and Silicon Valley Bank, as Collateral Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used and not otherwise defined herein shall have the meaning
set forth in the Credit Agreement)
DATE:
[Date]



The undersigned Responsible Officer of the Borrowers is familiar with the
properties, businesses, assets and liabilities of the Borrowers and their
Subsidiaries and is duly authorized to execute this certificate on behalf of the
Borrowers and their Subsidiaries.
The undersigned certifies that [he/she] has made such investigation and
inquiries as to the financial condition of the Borrowers and their Subsidiaries
as the undersigned deems necessary and prudent for the purpose of providing this
Solvency Certificate (this “Certificate”). The undersigned acknowledges that the
Administrative Agent and the Lenders are relying on the truth and accuracy of
this Certificate in connection with the making of Credit Extensions and the
other transactions contemplated under the Credit Agreement.
The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.
BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the transactions contemplated by the Credit Agreement:
(a)    The fair value of the property of each Borrower, individually and
together with its Subsidiaries on a Consolidated basis, is greater than the
total amount of liabilities, including contingent liabilities, of such Borrower,
individually and together with its Subsidiaries on a Consolidated basis.
(b)    The present fair salable value of the assets of each Borrower,
individually and together with its Subsidiaries on a Consolidated basis, is not
less than the amount that will be required to pay the probable liability of such
Borrower, individually and together with its Subsidiaries on a Consolidated
basis, on their debts as they become absolute and matured.
(c)    Each Borrower, individually and together with its Subsidiaries on a
Consolidated basis, does not intend to, and does not believe that it will, incur
debts or liabilities





--------------------------------------------------------------------------------





beyond such Person’s individual or consolidated ability to pay such debts and
liabilities as they mature.
(d)    Neither any Borrower nor any of its Subsidiaries is engaged in business
or a transaction, or is about to engage in business or a transaction, for which
such Borrower’s or Subsidiary’s property would constitute an unreasonably small
capital.
(e)    Each Borrower, individually and together with its Subsidiaries on a
Consolidated basis, is able to pay its individual and consolidated debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.
(f)    The amount of contingent liabilities at any time have been computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g., “pdf’ or “tif’)
shall be effective as delivery of a manually executed counterpart of this
Certificate.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------








 
SUNRUN INC.,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
AEE SOLAR, INC.,
a California corporation, as Borrower
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN SOUTH LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN INSTALLATION SERVICES
a Delaware Corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 




















--------------------------------------------------------------------------------






EXHIBIT J

TO CREDIT AGREEMENT
Form of
Officer’s Certificate
TO:
Credit Suisse AG, Cayman Islands Branch, as Administrative Agent
RE:
Credit Agreement, dated as of April 1, 2015, by and among Sunrun Inc., a
Delaware corporation, AEE Solar, Inc., a California corporation, Sunrun South
LLC, a Delaware limited liability company, and Sunrun Installation Services
Inc., a Delaware corporation (collectively, the “Borrowers”), the Guarantors,
the Lenders, Credit Suisse AG, Cayman Islands Branch, as Administrative Agent,
and Silicon Valley Bank, as Collateral Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used and not otherwise defined herein shall have the meaning
set forth in the Credit Agreement)
DATE:
[Date]



The undersigned Responsible Officer of [LOAN PARTY] (the “Company”) hereby
certifies as follows:
1.Attached hereto as Exhibit A is a true and complete copy of the [articles of
incorporation] [certificate of formation] [certificate of limited partnership]
of the Company, and all amendments thereto, as in effect on the date hereof
certified as a recent date by the appropriate Governmental Authority of the
state of [incorporation] [formation] [organization] of the Company.
2.    Attached hereto as Exhibit B is a true and complete copy of the [bylaws]
[operating agreement] [partnership agreement] of the Company, and all amendments
thereto, as in effect on the date hereof.
3.    Attached hereto as Exhibit C is a true and complete copy of resolutions
duly adopted by the [board of directors] [members] [managers] [partners] of the
Company on [_________]. Such resolutions have not in any way been rescinded or
modified and have been in full force and effect since their adoption to and
including the date hereof, and such resolutions are the only corporate
proceedings of the Company now in force relating to or affecting the matters
referred to therein.
4.    Attached hereto as Exhibit D are true and complete copies of the
certificates of good standing, existence or its equivalent of the Company
certified as of a recent date by the appropriate Governmental Authority of the
state of [incorporation] [formation] [organization] of the Company and each
other state in which the failure to so qualify and be in good standing could
reasonably be expected to have a Material Adverse Effect.
5.    The following persons listed on Annex A attached hereto are the duly
elected and qualified officers of the Company, holding the offices appearing
next to their names on the date hereof, and the signatures appearing opposite
the names of the officers below are their true and genuine signatures, and each
of such officers is duly authorized to execute and deliver, on behalf of the
Company, the Credit Agreement, the Notes, the other Loan Documents and such
other





--------------------------------------------------------------------------------





documents, agreements, deeds, certificates and instruments as specified or
contemplated by the Loan Documents.
Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g., “pdf’ or “tif’)
shall be effective as delivery of a manually executed counterpart of this
Certificate.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the date set forth above.
By:
__________________________________
 
[Name]
 
[Title]



The undersigned, the duly appointed, qualified and acting [_______________] of
the Company, hereby certifies that the signature immediately above is the true,
correct and genuine signature of [______________], the duly appointed, qualified
and acting [______________] of the Company.
By:
__________________________________
 
[Name]
 
[Title]










--------------------------------------------------------------------------------






ANNEX A

INCUMBENCY FOR COMPANY
Name
 
Title
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT K-1

TO CREDIT AGREEMENT
Form of
U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 12, 2019, by and among Sunrun Inc., a Delaware corporation, AEE
Solar, Inc., a California corporation, Sunrun South LLC, a Delaware limited
liability company, and Sunrun Installation Services Inc., a Delaware corporation
(collectively, the “Borrowers”), the Guarantors, the Lenders, Silicon Valley
Bank, as the Collateral Agent (the “Collateral Agent”), and KeyBank National
Association, as the Administrative Agent (the “Administrative Agent”) (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”). Pursuant to the provisions of Section 3.01 of the
Credit Agreement, the undersigned hereby certifies that (a) it is the sole
record and beneficial owner of the Loan(s) (as well as any Note(s) evidencing
such Loan(s)) in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a ten percent shareholder of any of the Borrowers within the meaning of Section
871(h)(3)(B) of the Code, and (d) it is not a controlled foreign corporation
related to any of the Borrowers as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on a properly completed and executed
original of IRS Form W-8BEN. By executing this certificate, the undersigned
agrees that (a) if the information provided on IRS Form W-8BEN changes, the
undersigned shall so inform the Borrowers and the Administrative Agent by
providing a newly completed and executed original of IRS Form W-8BEN with the
updated information no later than the date of the next interest payment on the
Loan, and (b) the undersigned shall have at all times furnished the Borrowers
and the Administrative Agent with a properly completed and currently effective
IRS Form W-8BEN in either the calendar year in which each payment is to be made
to the undersigned, or in either of the two calendar years preceding such
payments.





--------------------------------------------------------------------------------





Unless otherwise defined herein, capitalized terms used herein shall have the
meaning given to them in the Credit Agreement.
[NAME OF FOREIGN LENDER]
By:
Name:
Title:
 
Date: ______ __, ___








--------------------------------------------------------------------------------






EXHIBIT K-2

TO CREDIT AGREEMENT
Form of
U.S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 12, 2019, by and among Sunrun Inc., a Delaware corporation, AEE
Solar, Inc., a California corporation, Sunrun South LLC, a Delaware limited
liability company, and Sunrun Installation Services Inc., a Delaware corporation
(collectively, the “Borrowers”), the Guarantors, the Lenders, Silicon Valley
Bank, as the Collateral Agent (the “Collateral Agent”), and KeyBank National
Association, as the Administrative Agent (the “Administrative Agent”) (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”). Pursuant to the provisions of Section 3.01 of the
Credit Agreement, the undersigned hereby certifies that (a) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (b) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of any of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code, and (d) it is
not a controlled foreign corporation related to any of the Borrowers as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on a properly completed and executed original of IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (a) if the
information provided on IRS Form W-8BEN changes, the undersigned shall so inform
such Lender by providing a newly completed and executed original of IRS Form
W-8BEN with the updated information no later than the date of the next interest
payment on the Loan, and (b) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective IRS Form W-8BEN in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, capitalized terms used herein shall have the
meaning given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _____________________________________
Name: ___________________________________
Title: ____________________________________
Date: ______ __, ___








--------------------------------------------------------------------------------






EXHIBIT K-3

TO CREDIT AGREEMENT
Form of
U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 12, 2019, by and among Sunrun Inc., a Delaware corporation, AEE
Solar, Inc., a California corporation, Sunrun South LLC, a Delaware limited
liability company, and Sunrun Installation Services Inc., a Delaware corporation
(collectively, the “Borrowers”), the Guarantors, the Lenders, Silicon Valley
Bank, as the Collateral Agent (the “Collateral Agent”), and KeyBank National
Association, as the Administrative Agent (the “Administrative Agent”) (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”). Pursuant to the provisions of Section 3.01 of the
Credit Agreement, the undersigned hereby certifies that (a) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (b) its direct or indirect partners or members are the sole
beneficial owners of such participation, (c) with respect to such participation,
neither the undersigned nor any of its direct or indirect partners or members is
a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code, (d) none of its direct or indirect partners or members
is a ten percent shareholder of any of the Borrowers within the meaning of
Section 871(h)(3)(B) of the Code, and (e) none of its direct or indirect
partners or members is a controlled foreign corporation related to any of the
Borrowers as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a properly completed
and executed original of IRS Form W-8IMY, a withholding statement as described
in the regulations under section 1441 of the Code, and one of the following
forms from each of its partners or members that is claiming the portfolio
interest exemption: (a) a properly completed and executed original of IRS Form
W-8BEN or (b) a properly completed and executed IRS Form W-8IMY accompanied by
an IRS Form W-8BEN from each of such partner’s or member’s beneficial owners
that is claiming the portfolio interest exemption (or if one of such partner’s
or member’s beneficial owners is itself a partnership (“Upper-Tier
Partnership”), then a properly completed and executed original of IRS Form
W-8IMY from the Upper-Tier Partnership accompanied by a properly completed and
executed original of IRS Form W-8BEN from each of the Upper-Tier Partnership’s
partners or members that is claiming the portfolio interest exemption, and so
on). By executing this certificate, the undersigned agrees that (i) if the
information provided on IRS Form W-8IMY and accompanying documentation changes,
the undersigned shall so inform such Lender by providing newly completed and
executed originals of IRS Form W-8IMY or any of the accompanying documentation
(as appropriate) with the updated information no later than





--------------------------------------------------------------------------------





the date of the next interest payment on the Loan and (ii) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective IRS Form W-8IMY and accompanying documentation in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, capitalized terms used herein shall have the
meaning given to them in the Credit Agreement.
[NAME OF PARTICPANT]
By: _____________________________________
Name: ___________________________________
Title: ____________________________________
 
Date: ______ __, ___








--------------------------------------------------------------------------------






EXHIBIT K-4

TO CREDIT AGREEMENT
Form of
U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of November 12, 2019, by and among Sunrun Inc., a Delaware corporation, AEE
Solar, Inc., a California corporation, Sunrun South LLC, a Delaware limited
liability company, and Sunrun Installation Services Inc., a Delaware corporation
(collectively, the “Borrowers”), the Guarantors, the Lenders, Silicon Valley
Bank, as the Collateral Agent (the “Collateral Agent”), and KeyBank National
Association, as the Administrative Agent (the “Administrative Agent”) (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”). Pursuant to the provisions of Section 3.01 of the
Credit Agreement, the undersigned hereby certifies that (a) it is the sole
record owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) its direct or indirect
partners or members are the sole beneficial owners of such Loan(s) (as well as
any Note(s) evidencing such Loan(s)), (c) with respect to the extension of
credit pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners or members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners or members is a ten
percent shareholder of any of the Borrowers within the meaning of Section
871(h)(3)(B) of the Code and (e) none of its direct or indirect partners or
members is a controlled foreign corporation related to any of the Borrowers as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
properly completed and executed original of IRS Form W-8IMY, a withholding
statement as described in the regulations under section 1441 of the Code, and
one of the following forms from each of its partners or members that is claiming
the portfolio interest exemption: (a) a properly completed and executed original
of IRS Form W-8BEN or (b) a properly completed and executed original of IRS Form
W-8IMY accompanied by an IRS Form W-8BEN from each of such partner’s or member’s
beneficial owners that is claiming the portfolio interest exemption (or if one
of such partner’s or member’s beneficial owners is itself a partnership
(“Upper-Tier Partnership”), then a properly completed and executed original of
IRS Form W-8IMY from the Upper-Tier Partnership accompanied by a properly
completed and executed original of IRS Form W-8BEN from each of the Upper-Tier
Partnership’s partners or members that is claiming the portfolio interest
exemption, and so on). By executing this certificate, the undersigned agrees
that (i) if the information provided on IRS Form W-8IMY or the accompanying
documentation changes, the undersigned shall so inform the Borrowers





--------------------------------------------------------------------------------





and the Administrative Agent by providing newly completed and executed originals
of IRS Form W-8IMY or any of the accompanying documentation (as appropriate)
with the updated information no later than the date of the next interest payment
on the Loan, and (ii) the undersigned shall have at all times furnished the
Borrowers and the Administrative Agent with a properly completed and currently
effective IRS Form W-8IMY and accompanying documentation in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, capitalized terms used herein shall have the
meaning given to them in the Credit Agreement.
[NAME OF LENDER]
By: _____________________________________
Name: ___________________________________
Title: ____________________________________
 
Date: ______ __, ___
 








--------------------------------------------------------------------------------






EXHIBIT L

TO CREDIT AGREEMENT
Form of
Funding Indemnity Letter
TO:
Credit Suisse AG, Cayman Islands Branch, as Administrative Agent
Lenders to the Credit Agreement
RE:
Credit Agreement, dated as of April 1, 2015, by and among Sunrun Inc., a
Delaware corporation, AEE Solar, Inc., a California corporation, Sunrun South
LLC, a Delaware limited liability company, and Sunrun Installation Services
Inc., a Delaware corporation (collectively, the “Borrowers”), the Guarantors,
the Lenders, Credit Suisse AG, Cayman Islands Branch, as Administrative Agent,
and Silicon Valley Bank, as Collateral Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”)
DATE:
[Date]

This letter is delivered in anticipation of the closing of the above-referenced
Credit Agreement. Capitalized terms used and not otherwise defined herein shall
have the meaning assigned to them in the most recent draft of the Credit
Agreement circulated to the Borrowers and the Lenders.
The Borrowers anticipate that all conditions precedent to the effectiveness of
the Credit Agreement will be satisfied on April 1, 2015 (the “Effective Date”).
The Borrowers wish to borrow the initial Revolving Loans, described in the Loan
Notice delivered in connection with this letter agreement, on the Effective Date
as Eurodollar Rate Loans (the “Effective Date Eurodollar Rate Loans”).
The Borrowers acknowledge that (a) in order to accommodate the foregoing
request, the Lenders are making funding arrangements for value on the Effective
Date, (b) there can be no assurance that the Credit Agreement will become
effective as of the Effective Date, (c) the Lenders will not make such Effective
Date Eurodollar Rate Loans unless the Credit Agreement has been fully executed
and the requirements set forth in Article IV of the Credit Agreement are
satisfied (the “Funding Requirements”), and (d) if the Funding Requirements are
not satisfied on or before the Effective Date, the Lenders may sustain funding
losses as a result of such failure to close on such date.
In order to induce the Lenders to make the funding arrangements necessary to
make the Effective Date Eurodollar Rate Loans on the Effective Date, the
Borrowers agree promptly upon demand to compensate each Lender and hold each
Lender harmless from any loss, cost or expense (including the cost of counsel)
which such Lender may incur (a) as a consequence of any failure to (i) satisfy
the Funding Requirements or (ii) borrow the Effective Date Eurodollar Rate Loans
on the Effective Date from such Lender for any reason whatsoever (including the
failure of the Credit Agreement to become effective) or (b) in connection with
the preparation, administration or enforcement of, or any dispute arising under,
this Funding Indemnity Letter. For purposes of calculating amounts payable by
the Borrowers to any Lender under this paragraph, the provisions of Section 3.05
of the Credit Agreement shall apply as if the Credit Agreement were in effect
with respect to the Effective





--------------------------------------------------------------------------------





Date Eurodollar Rate Loans (regardless of whether the Credit Agreement ever
becomes effective).
This letter agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this letter agreement by fax transmission or other
electronic mail transmission (e.g., “pdf’ or “tiff’) shall be effective as
delivery of a manually executed counterpart of this letter agreement. This
letter agreement shall be governed by, and construed in accordance with, the law
of the State of New York.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]







--------------------------------------------------------------------------------






 
SUNRUN INC.,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
AEE SOLAR, INC.,
a California corporation, as Borrower
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN SOUTH LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN INSTALLATION SERVICES
a Delaware Corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 






















--------------------------------------------------------------------------------






EXHIBIT M-1

TO CREDIT AGREEMENT
Form of
Bailee Agreement
BAILEE AGREEMENT
THIS BAILEE AGREEMENT is entered into as of ___________, by and among SILICON
VALLEY BANK, in its capacity as collateral agent for the Lenders (in such
capacity, the “Collateral Agent”), ________________________ (“Custodian”), and
SUNRUN INC., a Delaware corporation, AEE SOLAR, INC., a California corporation,
SUNRUN SOUTH LLC, a Delaware limited liability company, and SUNRUN INSTALLATION
SERVICES INC., a Delaware corporation (collectively, the “Borrowers”).
WHEREAS, Custodian has warehouse facilities at _____________________
(“Warehouse”), in which it stores or handles inventory of the Borrowers
(“Inventory”) from time to time; and from time to time pursuant to that certain
[describe applicable agreement], dated as of [______ __], 20[__] (the “Custodian
Agreement”), between Custodian and the Borrowers;
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of November 12, 2019 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, “Credit Agreement”), by and among the Borrowers,
the guarantors from time to time party thereto, the lenders and other financial
institutions from time to time party thereto (the “Lenders”), KeyBank National
Association, in its capacity as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and the Collateral Agent, the
Administrative Agent and the Lenders have agreed to provide advances and other
financial accommodations to the Borrowers, and the Administrative Agent and the
Lenders agree to provide such financing only if Custodian and the Borrowers
agree upon the storage and handling of the Inventory as set forth herein; and
WHEREAS, as security for the payment and performance of the Obligations (as
defined in the Credit Agreement), the Borrowers have granted a security interest
to the Collateral Agent in certain of the inventory that will be stored at the
Warehouse (together with all additions, substitutions, replacements and
improvements to, and proceeds of, the foregoing, collectively, the “Collateral
Agent Collateral”);
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
1.
Custodian is hereby notified that Collateral Agent has a security interest in
the Collateral Agent Collateral. Custodian agrees not to claim any ownership of
any Collateral Agent Collateral, agrees not to encumber, lease, transfer or
otherwise dispose of any Collateral Agent Collateral except as permitted
hereunder or otherwise






--------------------------------------------------------------------------------





instructed in writing by Collateral Agent, and agrees that it holds all
Collateral Agent Collateral as agent for Collateral Agent for the purpose of
perfecting Collateral Agent’s security interest therein. Custodian hereby
subordinates all of its present and future rights of levy, distraint, demand,
lien, encumbrance or seizure with respect to such Collateral Agent Collateral,
to Collateral Agent’s security interest and rights in the Collateral Agent
Collateral.
2.
Custodian shall institute, supervise, control and maintain records and
procedures in order to control the receipt, storage and delivery of the
Collateral Agent Collateral. Custodian shall fully supervise, control and
protect, the Collateral Agent Collateral and its records of same at the
Warehouse and shall sufficiently label such Collateral Agent Collateral so as to
be identifiable as being Collateral Agent Collateral.

3.
Custodian shall allow Collateral Agent at its discretion, from time to time
during normal business hours, to examine the Collateral Agent Collateral, to
verify that all Collateral Agent Collateral has been properly accounted for and
that Custodian and Borrowers are in compliance with this Agreement, and to
obtain copies of Custodian’s records relating to the Collateral Agent Collateral
and this Agreement. Custodian agrees to give Collateral Agent at least 20 days
advance written notice of any change in address or location of the Warehouse.

4.
Custodian will be bonded at all times, which bond shall be issued by a company
and on terms reasonably acceptable to Collateral Agent. Custodian will at all
times keep the Collateral Agent Collateral insured for full value against all
insurable risks, on terms acceptable to Collateral Agent. Custodian will notify
Collateral Agent in writing at least 10 days before changing or canceling any
such insurance.

5.
Custodian shall report to Collateral Agent immediately, or as soon as is
reasonably possible, if any Inventory is missing, lost, damaged or destroyed, or
if Custodian receives notice of any attachment, lien or other claim affecting
the Collateral Agent Collateral.

6.
Custodian acknowledges and agrees that the Collateral Agent Collateral shall at
all times be moveable personal property. From time to time, Collateral Agent may
enter the Warehouse to enforce its rights in and to the Collateral Agent
Collateral, and Custodian will not interfere with any such actions; provided
that Collateral Agent is escorted by an employee or agent of Custodian at all
times while in the Warehouse.

7.
If Borrowers are ever in material default under the Custodian Agreement,
Custodian will promptly notify Collateral Agent in writing and provide at least
30 days thereafter for Collateral Agent to cure such default. If, as a result of
any default by Borrowers or otherwise, Custodian decides to terminate the
Custodian Agreement, then Custodian shall so notify Collateral Agent in writing
and Collateral Agent shall have 30 days after receipt of such notice to remove
Collateral Agent Collateral from the Warehouse, prior to any exercise of rights
by Custodian. Notwithstanding anything herein to the contrary, in no event shall
Collateral Agent be responsible for any






--------------------------------------------------------------------------------





obligations of Borrowers to Custodian under the Custodian Agreement or
otherwise, unless Collateral Agent specifically agrees in writing to accept
same.
8.
Upon Collateral Agent’s request, Custodian will promptly provide to Collateral
Agent a copy of Borrowers’ monthly statement of charges.

9.
Custodian agrees not to issue any warehouse receipts or other document of title
relating to Collateral Agent Collateral.

10.
This Agreement shall remain in full force and effect until all obligations of
Borrowers owing to Collateral Agent have been indefeasibly paid or performed in
full, or until all Collateral Agent Collateral has been removed from the
Warehouse. Any notices or other communications under this Agreement shall be
made to the notice address the recipient party has set forth on the signature
page hereto or such other notice address as the recipient party shall hereafter
designate in writing to the other parties and shall be deemed given when
received if delivered personally, via electronic mail or by facsimile
transmission with completed transmission acknowledgment, or when delivered or
when delivery is refused if mailed by overnight delivery via a nationally
recognized courier or registered or certified first class mail (return receipt
requested), postage prepaid.

11.
This Agreement shall be governed by and construed in accordance with the laws of
the State of [California], and may be modified only in writing signed by both
parties. This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and assigns.

[Signature Pages Follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Bailee Agreement as of the
date set forth above.
Notice address:
 
COLLATERAL AGENT:
3003 Tasman Drive
Santa Clara, CA 95054
Attn: [***]
By:
SILICON VALLEY BANK  


 
 
Name:
Title:
 
 
 
 
 
 
Notice address:
 
CUSTODIAN:
 
 
 
 
 
 
Attn:


 
 
 
By:
 
 
 
Name:
Title:
 
 
 
 
 
 
 
 
 
Notice address:
 
BORROWERS:
 
 
SUNRUN INC.
225 Bush Street, Suite 1400
 
 
San Francisco, CA 94104
 
 
Attn: General Counsel
 
 
 
By:
 
 
 
Name:
Title:
 
 
 
 
 
 
Notice address:
 
BORROWERS:
 
 
SUNRUN INC.
225 Bush Street, Suite 1400
 
 
San Francisco, CA 94104
 
 
Attn: General Counsel
 
 
 
By:
 
 
 
Name:
Title:
 
 
 
 
 
 
 
 
 
Notice address:
 
BORROWERS:
 
 
SUNRUN SOUTH LLC








--------------------------------------------------------------------------------





225 Bush Street, Suite 1400
 
 
San Francisco, CA 94104
 
 
Attn: General Counsel
 
 
 
By:
 
 
 
Name:
Title:
 
 
 
 
 
 
Notice address:
 
BORROWERS:
 
 
SUNRUN INSTALLATION SERVICES INC.




225 Bush Street, Suite 1400
 
 
San Francisco, CA 94104
 
 
Attn: General Counsel
 
 
 
By:
 
 
 
Name:
Title:


















--------------------------------------------------------------------------------






EXHIBIT M-2

TO CREDIT AGREEMENT
Form of
Landlord Waiver
Drawn by and return to:
Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attn: [***]
THIS LANDLORD AGREEMENT (this “Agreement”) is entered as of this [___] day of
[_______, 20 __] by and between [_________________], a [______________]
(“Landlord”), the owner of certain real property, buildings and improvements
located in [_______________], and Silicon Valley Bank, in its capacity as
collateral agent (the “Collateral Agent”) for the lenders (the “Lenders”)
providing certain credit facilities pursuant to that certain Amended and
Restated Credit Agreement, dated as of November 12, 2019 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used and not otherwise defined herein shall have
the meaning set forth in the Credit Agreement), by and among Sunrun Inc., a
Delaware corporation, AEE Solar, Inc., a California corporation, Sunrun South
LLC, a Delaware limited liability company, and Sunrun Installation Services
Inc., a Delaware corporation (collectively, the “Borrowers”), the guarantors
from time to time party thereto (the “Guarantors” and, together with the
Borrowers, the “Loan Parties”), the Lenders, the Collateral Agent and KeyBank
National Association, in its capacity as administrative agent.
Recitals:
A.    The Lenders have agreed to provide the Borrowers with certain loan
facilities and other financial accommodations (the “Loan Facilities”) under the
terms and conditions of the Credit Agreement, which Loan Facilities are
guaranteed by the Guarantors. The Loan Parties have secured the repayment of the
Loan Facilities and certain other obligations (collectively, the “Secured
Obligations”) by granting the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in all of the Loan Parties’ personal
property, whether now owned or hereafter acquired, including all proceeds of any
of the foregoing (collectively, the “Collateral”).
B.    Whereas Landlord is the lessor under the lease described in Exhibit A
attached hereto (the “Lease”) with [_______________] (the “Tenant”) as lessee
pursuant to which Landlord has leased certain premises to Tenant located at
[_______________] (the “Premises”).
C.    As a condition to extending the Loan Facilities, the Lenders and the
Collateral Agent have requested that the Loan Parties obtain, and cause the
Landlord to provide, a waiver and subordination, pursuant to the terms of this
Agreement, of all of its rights against any of the Collateral until the Facility
Termination Date.





--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the foregoing, and the mutual benefits
accruing to the Collateral Agent and Landlord as a result of the Loan Facilities
provided by the Lenders pursuant to the Credit Agreement, the sufficiency and
receipt of such consideration being hereby acknowledged, the parties hereto
agree as follows:
1.    Landlord hereby subordinates in favor of the Collateral Agent, for the
benefit of the Secured Parties, any and all rights or interests that Landlord,
or its successors and assigns, may now or hereafter have in or to the
Collateral, including, without limitation, any lien, claim, charge or
encumbrance of any kind or nature, arising by statute, contract, common law or
otherwise.
2.    Landlord hereby agrees that the liens and security interests existing in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties,
shall be prior and superior to (a) any and all rights of distraint, levy, and
execution which Landlord may now or hereafter have against the Collateral, (b)
any and all liens and security interests which Landlord may now or hereafter
have on and in the Collateral, and (c) any and all other rights, demands and
claims of every nature whatsoever which Landlord may now or hereafter have on or
against the Collateral for any reason whatsoever, including, without limitation,
rent, storage charge, or similar expense, cost or sum due or to become due
Landlord by Tenant under the provisions of any lease, storage agreement or
otherwise, and Landlord hereby subordinates all of its foregoing rights and
interests in the Collateral to the security interest of the Collateral Agent in
the Collateral. Landlord deems the Collateral to be personal property, not
fixtures.
3.    Upon the advance written notice from the Collateral Agent that an event of
default has occurred and is continuing under the Credit Agreement, Landlord
agrees that the Collateral Agent or its delegates or assigns may enter upon the
Premises at any time or times, during normal business hours, to inspect or
remove the Collateral, or any part thereof, from the Premises, without charge,
either prior to or subsequent to the termination of the Lease; provided that in
any event such removal shall occur no later than forty-five (45) days after the
termination of the Lease. The Collateral Agent shall repair or pay reasonable
compensation to Landlord for damage, if any, to the Premises caused by the
removal of the Collateral. In addition to the above removal rights, the Landlord
will permit the Collateral Agent to remain on the Premises for forty-five (45)
days after the Collateral Agent gives the Landlord notice of its intention to do
so and to take such action as the Collateral Agent deems necessary or
appropriate in order to liquidate the Collateral; provided that the Collateral
Agent shall pay to the Landlord the basic rent due under the Lease pro-rated on
a per diem basis determined on a 30-day month (provided, that such rent shall
exclude any rent adjustments, indemnity payments or similar amounts payable
under the Lease for default, holdover status or similar charges).
4.    Landlord represents and warrants: (a) that it has not assigned its claims
for payment, if any, nor its right to perfect or assert a lien of any kind
whatsoever against Tenant’s Collateral; (b) that it has the right, power and
authority to execute this Agreement; (c) that it holds legal title to the
Premises; (d) that it is not aware of any breach or default by the Tenant of its
obligations under the Lease with respect to the Premises; and (e) the Lease,
together with all assignments, modifications, supplementations and amendments
set forth in Exhibit A, represents, as of the date hereof, the entire agreement
between the parties with respect to the lease of the





--------------------------------------------------------------------------------





Premises. Landlord further agrees to provide the Collateral Agent with prompt
written notice in the event that Landlord sells the Premises or any portion
thereof.
5.    The Landlord shall send to the Collateral Agent (in the manner provided
herein) a copy of any notice or statement sent to the Tenant by the Landlord
asserting a default under the Lease. Such copy shall be sent to the Collateral
Agent at the same time such notice or statement is sent to the Tenant. Notices
shall be sent to the Collateral Agent by prepaid, registered or certified mail,
addressed to the Collateral Agent at the following address, or such other
address as the Collateral Agent shall designate to the Landlord in writing:
Silicon Valley Bank, as Collateral Agent
3003 Tasman Drive
Santa Clara, CA 95054
Attn: [***]

6.    The Landlord shall not terminate the Lease or pursue any other right or
remedy under the Lease by reason of any default of the Tenant under the Lease,
until the Landlord shall have given a copy of such written notice to the
Collateral Agent as provided above and, in the event any such default is not
cured by the Tenant within any time period provided for under the terms and
conditions of the Lease, the Landlord will allow the Collateral Agent (a) thirty
(30) days from the expiration of the Tenant’s cure period under the Lease within
which the Collateral Agent shall have the right, but shall not be obligated, to
remedy such act, omission or other default and Landlord will accept such
performance by the Collateral Agent and (b) up to an additional sixty (60) days
to occupy the Premises; provided that during such period of occupation the
Collateral Agent shall pay to the Landlord the basic rent due under the Lease
pro-rated on a per diem basis determined on a thirty (30) day month (provided
that such rent shall exclude any rent adjustments, indemnity payments or similar
amounts payable under the Lease for default, holdover or similar charge).
7.    The undersigned will notify all successor owners, transferees, purchasers
and mortgagees of the Premises of the existence of this Agreement. The
agreements contained herein may not be modified or terminated orally and shall
be binding upon the successors, assigns and personal representatives of the
undersigned, upon any successor owner or transferee of the Premises, and upon
any purchasers, including any mortgagee, from the undersigned.
8.    This Agreement shall continue in effect during the term of the Credit
Agreement, and any extensions, renewals or modifications thereof and any
substitutions therefor, shall be binding upon the successors, assigns and
transferees of Landlord, and shall inure to the benefit of the transferees of
Landlord, and shall inure to the benefit of the Collateral Agent, each Secured
Party and their respective successors and assigns. Landlord hereby waives notice
of the Collateral Agent’s acceptance of and reliance on this Agreement.
9.    This Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.





--------------------------------------------------------------------------------





10.    This Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York. All judicial proceedings
brought by the Landlord, the Collateral Agent or the Tenant with respect to this
Agreement may be brought in any state or federal court of competent jurisdiction
in the State of New York, and, by execution and delivery of this Agreement, each
of the Landlord, the Collateral Agent and the Tenant accepts, for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Agreement from which no
appeal has been taken or is available.
11.    This Agreement represents the agreement of the Landlord, the Collateral
Agent and the Tenant with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Landlord, the
Collateral Agent and the Tenant relative to the subject matter hereof not
expressly set forth or referred to herein.
12.    This Agreement may not be amended, modified or waived except by a written
amendment or instrument signed by each of the Landlord, the Collateral Agent and
the Tenant.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord, Tenant and the Collateral Agent have each caused
this Agreement to be duly executed by their respective authorized
representatives as of the date first above written.
_____________________________________,
as Landlord
By: _____________________________________
Name: ___________________________________
Title: ____________________________________








--------------------------------------------------------------------------------






Acknowledged and Agreed
____________________________,
as Tenant
 
By: _____________________________________
Name: ___________________________________
Title: ____________________________________
















--------------------------------------------------------------------------------






Acknowledged and Agreed
 
 
SILICON VALLEY BANK,
as Collateral Agent
 
 
By: _____________________________________
Name: ___________________________________
Title: ____________________________________
















--------------------------------------------------------------------------------






Exhibit A to Landlord Waiver

Lease
[TO BE ATTACHED]


 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT N

TO CREDIT AGREEMENT
Form of
Financial Condition Certificate
TO:
Credit Suisse AG, Cayman Islands Branch, as Administrative Agent
RE:
Credit Agreement, dated as of April 1, 2015, by and among Sunrun Inc., a
Delaware corporation, AEE Solar, Inc., a California corporation, Sunrun South
LLC, a Delaware limited liability company, and Sunrun Installation Services
Inc., a Delaware corporation (collectively, the “Borrowers”), the Guarantors,
the Lenders, Credit Suisse AG, Cayman Islands Branch, as Administrative Agent,
and Silicon Valley Bank, as Collateral Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used and not otherwise defined herein shall have the meaning
set forth in the Credit Agreement)
DATE:
[Date]

Pursuant to the terms of Section 4.01(g) of the Credit Agreement, a Responsible
Officer of the Borrowers hereby certifies on behalf of the Loan Parties and not
in any individual capacity that, as of the date hereof, the statements below are
accurate and complete in all respects:
(a)    There does not exist any pending, ongoing or, to the knowledge of the
Loan Parties, threatened action, suit, investigation, litigation or proceeding
that could reasonably be expected to have a Material Adverse Effect in any court
or before any arbitrator or Governmental Authority (i) affecting the Credit
Agreement or the other Loan Documents, that has not been settled, dismissed,
vacated, discharged or terminated prior to the Closing Date or (ii) that
purports to affect any Loan Party or any transaction contemplated by the Loan
Documents and has not been settled, dismissed, vacated, discharged or terminated
prior to the Closing Date.
(b)    Immediately after giving effect to the Credit Agreement, the other Loan
Documents and all transactions contemplated by the Credit Agreement to occur on
the Closing Date, (i) no Default or Event of Default exists, (ii) all
representations and warranties contained in the Credit Agreement and in the
other Loan Documents that contain a materiality qualification are true and
correct in all respects, and all representations and warranties contained in the
Credit Agreement and in the other Loan Documents that do not contain a
materiality qualification are true and correct in all material respects, in each
case, on and as of the Closing Date (or if such representations and warranties
expressly relate to an earlier date, as of such earlier date), and (iii) the
Borrowers are in pro forma compliance with each of the initial financial
covenants set forth in Section 7.11 of the Credit Agreement, as demonstrated by
the financial covenant calculations set forth on Schedule A attached hereto, as
of the last day of the month ending at least twenty (20) days preceding the
Closing Date.
(c)    Immediately after giving effect to the Credit Agreement, the other Loan
Documents and all transactions contemplated by the Credit Agreement to occur on
the Closing Date, each of the conditions precedent in Section 4.01 have been
satisfied.





--------------------------------------------------------------------------------





Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g., “pdf’ or “tiff’)
shall be effective as delivery of a manually executed counterpart of this
Certificate.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------






 
SUNRUN INC.,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
AEE SOLAR, INC.,
a California corporation, as Borrower
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN SOUTH LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN INSTALLATION SERVICES
a Delaware Corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 






















--------------------------------------------------------------------------------






Schedule A
Financial Covenant Calculations
Financial Statement Date: [_____, ___] (“Statement Date”)
to the Compliance Certificate
($ in 000’s)
I.    Section 7.11(a) - Unencumbered Liquidity
A. Sum of the Borrowers’ cash and Cash Equivalents (determined as of the last
day of each month based on the average daily balance thereof during such month)
held in deposit accounts and securities accounts in which the Collateral Agent
has obtained a perfected first priority Lien subject to no other Lien:
$_________________


Compliance


The Borrowers [are] [are not] in compliance with Section 7.11(a) of the Credit
Agreement as the Unencumbered Liquidity of $____________ 1., which has been
measured as of the last day of the month ended [_____, 201_], [is] [is not]
greater than or equal to the minimum permitted Unencumbered Liquidity amount of
$25,000,000 required as of such month end.2 




II.    Section 7.11(b) - Interest Coverage Ratio
A.
Numerator (for the prior trailing 12-month period then ending on the most recent
fiscal quarter end available):
 
 
 
i.
Operating income (measured in accordance with GAAP) plus depreciation and
amortization included in COGS
$
 
 
ii.
[***] of general and administration costs (G&A, as measured in accordance with
GAAP)
$
 
 
iii.
[***] percent of sales and marketing costs (S&M, as measured in accordance with
GAAP)
$
 
 
iv.
[***] percent of research and development costs (R&D, as measured in accordance
with GAAP)
$
 
 
v.
Sum of Line II.A.i + Line II.A.ii + Line II.A.iii + Line II.A.iv
$
 
 
 
 
 
 
B. Denominator (for the prior trailing 12-month period then ending on the most
recent fiscal quarter end available, which is to be paid in cash, in each case,
of or by the Borrowers and their Subsidiaries, other than Excluded Subsidiaries,
for such period of measurement):
 
 
 
i.
all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP


$
 
 
ii.
all interest paid or payable with respect to discontinued operations
$
 
 
iii.
the portion of rent expense under Capitalized Leases that is treated as interest
in accordance with GAAP
$
 
 
iv.
Aggregate cash Interest Charges of the Borrowers and their Subsidiaries, other
than Excluded Subsidiaries (which Interest Charges shall not be determined on a
Consolidated basis): Sum of Line II.B.i + Line II.B.ii + Line II.B.iii


$
 

    
1 


 
Only applicable to Acquisitions with a Cost of Acquisition in excess of
$5,000,000.
2 


 
Pursuant to Section 7.11(a), an Event of Default shall not be deemed to have
occurred solely as a result of the Borrowers’ failure to maintain an
Unencumbered Liquidity of at least $25,000,000 as of any month end unless its
Unencumbered Liquidity is less then such amount on two consecutive measurement
dates; provided that Unencumbered Liquidity shall not be less than $20,000,000
as of the last day of any month.








--------------------------------------------------------------------------------







C.
Interest Coverage Ratio (Line II.A.iii ÷ Line II.B.iv):     _____ to 1.00

Compliance


The Borrowers [are] [are not] in compliance with Section 7.11(b) of the Credit
Agreement as the Interest Coverage Ratio of _____3 to 1.00 [is][is not] greater
than or equal to the minimum permitted Interest Coverage Ratio of 2.00 to 1.00.






3 


 
Insert Line II.C.










--------------------------------------------------------------------------------






EXHIBIT O

TO CREDIT AGREEMENT
Form of
Authorization to Share Insurance Information
TO:
Insurance Agent
RE:
Amended and Restated Credit Agreement, dated as of November 12, 2019, by and
among Sunrun Inc., a Delaware corporation, AEE Solar, Inc., a California
corporation, Sunrun South LLC, a Delaware limited liability company, and Sunrun
Installation Services Inc., a Delaware corporation (collectively, the
“Borrowers”), the Guarantors, the Lenders, KeyBank National Association, as
Administrative Agent, and Silicon Valley Bank, as Collateral Agent (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
shall have the meaning set forth in the Credit Agreement)
DATE:
[Date]
 
 
Grantors:
    
Sunrun Inc., AEE Solar, Inc., Sunrun South LLC and Sunrun Installation Services
Inc. (collectively, the “Grantors”)
Administrative Agent:
KeyBank National Association, as Administrative Agent for the Secured Parties,
I.S.A.O.A., A.T.I.M.A.* (the “Administrative Agent”)
c/o KeyBank National Association
127 Public Square
Cleveland, OH 44114-1306
Attn: [***]

Collateral Agent:
Silicon Valley Bank,
as Collateral Agent for the Secured Parties,
I.S.A.O.A., A.T.I.M.A. (the “Collateral Agent”)
Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attn: [***]                

Policy Number:
See attached Exhibit 1.
Insurance Company/Agent:
See attached Exhibit 1.
Insurance Company Address:
See attached Exhibit 1.
Insurance Company Telephone No.:
See attached Exhibit 1.
Insurance Company Fax No.:
See attached Exhibit 1.

The Grantors hereby authorize the Insurance Agent to send evidence of all
insurance to the Administrative Agent and the Collateral Agent, as may be
requested by the Administrative Agent or the Collateral Agent, together with
requested insurance policies, certificates of insurance, declarations and
endorsements.


*
 
I.S.A.O.A. stands for “its successors and/or assigns.” A.T.I.M.A. stands for “as
their interest may appear.”






--------------------------------------------------------------------------------





Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------








 
SUNRUN INC.,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
AEE SOLAR, INC.,
a California corporation, as Borrower
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN SOUTH LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN INSTALLATION SERVICES
a Delaware Corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 


















--------------------------------------------------------------------------------






Exhibit 1 to

Authorization to Share Insurance Information
See attached.







--------------------------------------------------------------------------------






ANNEX V
EXHIBIT P

TO CREDIT AGREEMENT
Form of
Borrowing Base Certificate
TO:
KeyBank National Association, as Administrative Agent
Silicon Valley Bank, as Collateral Agent


RE:
Amended and Restated Credit Agreement, dated as of November 12, 2019, by and
among Sunrun Inc., a Delaware corporation, AEE Solar, Inc., a California
corporation, Sunrun South LLC, a Delaware limited liability company, and Sunrun
Installation Services Inc., a Delaware corporation (collectively, the
“Borrowers”), the Guarantors, the Lenders, KeyBank National Association, as
Administrative Agent, and Silicon Valley Bank, as Collateral Agent (as further,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
shall have the meaning set forth in the Credit Agreement)
DATE:
[Date]



This Borrowing Base Certificate (this “Certificate”) is submitted pursuant to
Section 6.02(m) of the Credit Agreement. Pursuant to the Collateral Documents,
the Collateral Agent has been granted a security interest in all of the
Collateral referred to in this Certificate and has a valid perfected first
priority security interest in the Collateral, subject to Permitted Liens. The
undersigned certifies as follows:
1.
Exhibit A-1 attached hereto sets forth a true and accurate calculation of the
Borrowing Base as of the close of business for the fiscal month ended [_____],
20[__].



2.
Exhibit A-2 attached hereto sets forth a true and accurate calculation of the
NYGB Borrowing Base as of the close of business for the fiscal month ended
[_____], 20[__]



3.
Attached hereto as Exhibit B-1 is a Back-Log Spreadsheet for the Project
Back-Log relating to all Projects as of the close of business for the fiscal
month ended [_____], 20[__].



4.
Attached hereto as Exhibit B-2 is a Back-Log Spreadsheet for the Project
Back-Log relating to NY Projects as of the close of business for the fiscal
month ended [_____], 20[__].



5.
Attached hereto as Exhibit C is a Take-Out Spreadsheet as of the close of
business for the fiscal month ended [_____], 20[__].



6.
The following is true and accurate as of the close of business for the fiscal
month ended [_____], 20[__].








--------------------------------------------------------------------------------





 
(a)    Borrowing Base    
$__________    
 
(b)    Facility
$__________    
 
(c)    Aggregate Outstanding Amount of Revolving Loans
$__________    
 
(d)    Aggregate Outstanding Amount of L/C Obligations
$__________    
 
(e)    Sum of Item (c) plus Item (d)
$__________    
 
(f)    Difference of Item (b) minus Item (e)
$__________    
 
(g)    Borrowing Availability (lesser of Item (a) and Item (f))
$__________    

7.
The following is true and accurate as of the close of business for the fiscal
month ended [_____], 20[__].



 
(a)    NYGB Borrowing Base    
$__________    
 
(b)    NYGB’s Revolving Exposure
$__________    
 
(c)    NYGB Borrowing Base Availability (difference of Item (a) minus Item (b))
$__________    

8.
The following Revolving Exposure of each Lender is true and accurate as of the
close of business for the fiscal month ended [_____], 20[__].



 
(a)    [Insert Lender]
$__________    
 
(b)    [Insert Lender]
$__________    
 
(c) [Insert Lender]
$__________    
 
(d)    [Insert Lender]
$__________    
 
(e)    [Insert Lender]
$__________    
 
(f)    [Insert Lender]
$__________    
 
(g)    [Insert Lender]
$__________    

9.
[A Borrowing Base Deficiency exists in an amount [in excess of] [equal to] [less
than] twenty percent (20%) of the Borrowing Base, as set forth below.



 
(a)    Difference of Item (e) minus Item (a)
$__________    
 
(b)    Product of 20% and Item (a)
$__________    ] 42

10.
[As of the close of business for the fiscal month ended [_____], 20[__], the
Borrowers have $[_________] in unrestricted cash and deposit account balances
with respect to which the Collateral Agent has obtained a perfected first
priority Lien subject to no other Liens.]43 



11.
As of the close of business for the fiscal month ended [______], 20[__], (i)
megawatts installed were [__________], (ii) megawatts added were [____________],
(iii) net megawatts backlog was [__________], and (iv) megawatts terminated were
[_________].



12.
As of the close of business for the fiscal month ended [______], 20[__], the
Unencumbered Liquidity was $[________].



13.
As of the close of business for the fiscal quarter ended [______], 20[__], the
Quarter-End Liquidity was $[________].






--------------------------------------------------------------------------------





42 
 
Only applicable if Item (e) is greater than Item (a). may appear.”
43 
 
Only applicable if a Borrowing Base Deficiency exists in an amount equal to or
less than twenty percent (20%) of the Borrowing Base.







14.
Attached hereto as Exhibit D is a listing, as of the close of business for the
fiscal month ended [_____], 20[__], of any contracts that have become ineligible
for Tranching under any open Tax Equity Partnership (including the number, face
value and reasons for rejection).



15.
As of the closing of business for the fiscal month ended [_____], 20[__], no
Default or Event of Default has occurred or is continuing.



Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



















--------------------------------------------------------------------------------






 
SUNRUN INC.,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
AEE SOLAR, INC.,
a California corporation, as Borrower
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN SOUTH LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN INSTALLATION SERVICES
a Delaware Corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------






Exhibit A-1
CALCULATION OF THE BORROWING BASE


1.    
PV System Value of Eligible Project Back-Log (see Attachment 1 hereto)
$_____________
2.    
Product of [***] and Item 1
$_____________
3.    
Eligible Take-Out (see Attachment 2 hereto)
$_____________
4.    
Backlever Financing required to collateralize Item 10
$_____________
5.    
Difference of Item 3 minus Item 4
$_____________
6.    
Product of [***] and Item 5
$_____________
7.    
Net Retained Value
$_____________
8.    
Product of [***] and Item 7
$_____________
9.    
Least of Item 2, Item 6 and Item 8
$_____________
10.    
Committed but undrawn Backlever Financing proceeds for Projects that have been
sold or contributed to a Project Fund or a Tax Equity Investor (and removed from
Eligible Project Back-Log in Item 1)
$_____________
11.    
Product of [***] and Item 10
$_____________
12.    
Eligible Hawaii Tax Credit Receivables expected to be received on Projects that
have achieved Milestone One
$_____________
13.    
Product of [***] and Item 1244
$_____________
14.    
Eligible Customer Upfront Payment Receivables expected to be received on
Projects that have achieved Milestone One
$_____________
15.    
Product of [***] and Item 14
$_____________
16.    
Estimated final sale value of direct cash sale Projects in the Project Back-Log
$_____________
17.    
Product of [***] and Item 16
$_____________
18.    
Eligible Trade Accounts of AEE and SIS
$_____________
19.    
Product of [***] and Item 18
$_____________
20.    
Eligible Inventory for sale to third parties held by AEE
$_____________
21.    
Product of [***] and Item 2045
$_____________
22.    
Borrowing Base (sum of Item 9 plus Item 11 plus Item 13 plus Item 15 plus Item
17 plus Item 19 plus Item 21)
$_____________





44 
 
Up to a maximum of [***].


45 
 
Up to a maximum of [***].










--------------------------------------------------------------------------------






ATTACHMENT 1


CALCULATION OF ELIGIBLE PROJECT BACK-LOG


1.    
Project Back-Log for all Projects (see Back-Log Spreadsheet attached as Exhibit
B-1)
$_____________
 
1(a).    Terminated contracts for Projects     $_____________
 
 
1(b).    Cash sale Projects             $_____________
 
2.    
An incremental % of Projects for which the period of time during which the
applicable customer can terminate the Host Customer Agreement has not yet
expired, which incremental % shall be equal to the % which, when combined with
the cancelled Projects previously excluded from the Project Backlog, would
result in an overall cancellation rate of [***]% of the total value of Projects
that have achieved Sunrun Sign-Off over the prior twelve (12) months
$_____________
3.    
Projects which are purchased in cash by a customer (to the extent included in
Project Back-Log)
$_____________
4.    
Projects which are subject to any Lien other than (i) Liens in favor of the
Collateral Agent and (ii) Liens thereon permitted under Section 7.01 of the
Credit Agreement
$_____________
5.    
Projects in which any Person other than a Loan Party shall have any ownership
interest or any other interest or title, other than (i) any such interest or
title of any customer pursuant to the Host Customer Agreement related thereto
and (ii) Liens thereon permitted under Section 7.01 of the Credit Agreement
$_____________
6.    
Projects that are not Tax Credit Eligible Projects
$_____________
7.    
Projects the PV Systems related to which use solar photovoltaic panels or
inverters that were obtained from, or are a product of, a manufacturer that has
not been approved by any Tax Equity Investor or provider of Backlever Financing
$_____________
8.    
Projects located in a state or locality that has not been approved by any Tax
Equity Investor or provider of Backlever Financing
$_____________
9.    
Projects for which any manufacturer’s warranty related to the photovoltaic
panels and inverters related thereto is not in full force or effect or cannot be
enforced by a Loan Party
$_____________
10.    
Inactive Projects
$_____________
11.    
To the extent applicable, Projects specifically identified to be Tranched in
order to cure the True-Up Liability
$_____________
12.    
Projects which have been identified for Tranching using Available Take-Out which
is not Eligible Take-Out
$_____________
13.    
Sum of Item 2 through Item 12
$_____________
14.    
Eligible Project Back-Log (difference of Item 1 minus Item 13)
$_____________








--------------------------------------------------------------------------------






ATTACHMENT 2


CALCULATION OF ELIGIBLE TAKE-OUT


1.    
The aggregate amount of each Tax Equity Investor’s undrawn Tax Equity Commitment
plus all drawn but unused amounts under such Tax Equity Commitment (see Take-Out
Spreadsheet)
$_____________
2.    
The aggregate amount of committed and undrawn Backlever Financing (see Take-Out
Spreadsheet)
$_____________
3.    
The aggregate amount of committed and undrawn financings acceptable to the
Collateral Agent and the Required Lenders (and not otherwise covered by Items 1
and 2) (see Take-Out Spreadsheet)
$_____________
4.    
Sum of Item 1 through Item 3
$_____________
5.    
The aggregate amount of Available Take-Out provided by any Person (i) that has
provided written notice that it disputes its obligation to fund such Available
Take-Out, (ii) that generally made statements that it is unable to satisfy its
funding obligations, or (iii) for which any Person may have any valid and
asserted claim, demand, or liability whether by action, suit, counterclaim or
otherwise against such Available Take-Out
$_____________
6.    
The aggregate amount of Available Take-Out provided by a Person who is the
subject of any action or proceeding of a type described in Section 8.01(f) of
the Credit Agreement
$_____________
7.    
The aggregate amount of set-off with respect to any Available Take-Out provided
by a Person who has the right of offset with respect to any amounts owed to such
Person by any Borrower or its Subsidiaries
$_____________
8.    
The aggregate amount of any Available Take-Out with respect to which a Loan
Party or any Subsidiary has given or received formal written notice that a
default or event of default has occurred and is continuing under the documents
governing the applicable Tax Equity Commitments or Backlever Financing, or has
knowledge of the occurrence and continuation of such default or event of default
but has not given such formal written notice; provided that this amount shall
not include such Available Take-Out to the extent that (x) any default that has
not become an event of default thereunder has been cured within the applicable
cure period thereunder and (y) no Material Adverse Effect has resulted from such
default; and provided, further, that this amount shall include such Available
Take-Out solely to the extent that the Tax Equity Investor or the provider of
Backlever Financing would, as a result of the continuation of such default or
event of default, have the right to cease funding (unless such right to cease
funding has been waived)
 











 


$_____________
9.    
Sum of Item 5 through Item 8
$_____________
10.    
Eligible Take-Out (difference of Item 4 minus Item 9)
$_____________










--------------------------------------------------------------------------------






Exhibit A-2
CALCULATION OF THE NYGB BORROWING BASE


1.    
Project Back-Log for NY Projects (see Back-Log Spreadsheet attached as Exhibit
B-2)
$_____________
 
1(a).    Terminated contracts for NY Projects     $_____________
 
 
1(b).    Cash sale NY Projects             $_____________
 
2.    
An incremental % of NY Projects for which the period of time during which the
applicable customer can terminate the Host Customer Agreement has not yet
expired, which incremental % shall be equal to the % which, when combined with
the cancelled NY Projects previously excluded from the Project Backlog, would
result in an overall cancellation rate of 18% of the total value of NY Projects
that have achieved Sunrun Sign-Off over the prior twelve (12) months
$_____________
3.    
NY Projects which are purchased in cash by a customer (to the extent included in
Project Back-Log)
$_____________
4.    
NY Projects which are subject to any Lien other than (i) Liens in favor of the
Collateral Agent and (ii) Liens thereon permitted under Section 7.01 of the
Credit Agreement
$_____________
5.    
NY Projects in which any Person other than a Loan Party shall have any ownership
interest or any other interest or title, other than (i) any such interest or
title of any customer pursuant to the Host Customer Agreement related thereto
and (ii) Liens thereon permitted under Section 7.01 of the Credit Agreement
$_____________
6.    
NY Projects that are not Tax Credit Eligible Projects
$_____________
7.    
NY Projects the PV Systems related to which use solar photovoltaic panels or
inverters that were obtained from, or are a product of, a manufacturer that has
not been approved by any Tax Equity Investor or provider of Backlever Financing
$_____________
8.    
NY Projects located in a state or locality that has not been approved by any Tax
Equity Investor or provider of Backlever Financing
$_____________
9.    
NY Projects for which any manufacturer’s warranty related to the photovoltaic
panels and inverters related thereto is not in full force or effect or cannot be
enforced by a Loan Party
$_____________
10.    
NY Projects that are Inactive Projects
$_____________
11.    
To the extent applicable, NY Projects specifically identified to be Tranched in
order to cure the True-Up Liability
$_____________
12.    
NY Projects which have been identified for Tranching using Available Take-Out
which is not Eligible Take-Out
$_____________
13.    
Sum of Item 2 through Item 12
$_____________
14.    
NYGB Borrowing Base (difference of Item 1 minus Item 13)
$_____________










--------------------------------------------------------------------------------






Exhibit B-1
Form of
Back-Log Spreadsheet
Project Back-Log for all Projects
 
Total PV
System Size
(in kW)
Average PV
System FMV
(in $/W)1
Total PV System
Value
(in $)
 
 
 
 
 
 
1 - Insert amount as determined by the definition of PV System Value in the
Credit Agreement








--------------------------------------------------------------------------------






Exhibit B-2
Form of
Back-Log Spreadsheet
Project Back-Log for NY Projects
 
Total PV
System Size of
NY Projects
(in kW)
Average PV
System FMV of
NY Projects
(in $/W)1
Total PV System
Value for
NY Projects
(in $)
 
 
 
 
 
 
1 - Insert amount as determined by the definition of PV System Value in the
Credit Agreement










--------------------------------------------------------------------------------






Exhibit C
Form of
Take-Out Spreadsheet
Available Take-Out


Fund
Investor / Backlever Financing Provider
Close Date
Commitment Amount
Total
Investor Contributions


Total
Unused Contributions
Remaining
Undrawn Commitment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 








--------------------------------------------------------------------------------






Exhibit D
[Listing of any contracts that have become ineligible for Tranching under any
open Tax Equity Partnership (including the number, face value and reasons for
rejection)]





--------------------------------------------------------------------------------






EXHIBIT Q

TO CREDIT AGREEMENT
Form of
Back-Log Spreadsheet
Available Backlog
 
Total PV
System Size
(in kW)
Average PV
System FMV (in
$/W)1
Total PV System
Value (in    $)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1 - Insert amount as determined by the definition of PV System Value in the
Credit Agreement










--------------------------------------------------------------------------------






EXHIBIT R

TO CREDIT AGREEMENT
Form of
Take-Out Spreadsheet
Available Take-Out
Fund
Investor / Backlever Financing Provider
Close Date
Commitment Amount
Total
Investor Contributions


Total
Unused Contributions
Remaining
Undrawn Commitment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 








--------------------------------------------------------------------------------






ANNEX VI
EXHIBIT S

TO CREDIT AGREEMENT
Form of
Financial Covenants Certificate
TO:
KeyBank National Association, as Administrative Agent
RE:
Amended and Restated Credit Agreement, dated as of November 12, 2019, by and
among Sunrun Inc., a Delaware corporation, AEE Solar, Inc., a California
corporation, Sunrun South LLC, a Delaware limited liability company, and Sunrun
Installation Services Inc., a Delaware corporation (collectively, the
“Borrowers”), the Guarantors, the Lenders, KeyBank National Association, as
Administrative Agent, and Silicon Valley Bank, as Collateral Agent (as further,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
shall have the meaning set forth in the Credit Agreement)
DATE:
[Date]



The undersigned Responsible Officer of the Borrowers hereby certifies as
follows:
I.    Section 7.11(a) — Unencumbered Liquidity
A.    Sum of the Borrowers’ cash and Cash Equivalents (determined as of the last
day of each month based on the average daily balance thereof during such month)
held in deposit accounts and securities accounts in which the Collateral Agent
has obtained a perfected first priority Lien subject to no other Lien:
$    
Compliance



The Borrowers [are] [are not] in compliance with Section 7.11(a) of the Credit
Agreement as the Unencumbered Liquidity of $____________ 1, which has been
measured as of the last day of the month ended [_____, 201_], [is] [is not]
greater than or equal to the minimum permitted Unencumbered Liquidity amount of
$25,000,000 required as of such month end.2 


II.    Section 7.11(b) - Interest Coverage Ratio






1 


 
Insert Line I.A.
2 


 
Pursuant to Section 7.11(a), an Event of Default shall not be deemed to have
occurred solely as a result of the Borrowers’ failure to maintain an
Unencumbered Liquidity of at least $25,000,000 as of any month end unless its
Unencumbered Liquidity is less then such amount on two consecutive measurement
dates; provided that Unencumbered Liquidity shall not be less than $20,000,000
as of the last day of any month.








--------------------------------------------------------------------------------







A.
Numerator (for the prior trailing 12-month period then ending on the most recent
fiscal quarter end available):
 
 
 
i.
Operating income (measured in accordance with GAAP) plus depreciation and
amortization included in COGS
$
 
 
ii.
[***] of general and administration costs (G&A, as measured in accordance with
GAAP)
$
 
 
iii.
[***] percent of sales and marketing costs (S&M, as measured in accordance with
GAAP)
$
 
 
iv.
[***] percent of research and development costs (R&D, as measured in accordance
with GAAP)
$
 
 
v.
Sum of Line II.A.i + Line II.A.ii + Line II.A.iii + Line II.A.iv
$
 
 
 
 
 
 
B. Denominator (for the prior trailing 12-month period then ending on the most
recent fiscal quarter end available, which is to be paid in cash, in each case,
of or by the Borrowers and their Subsidiaries, other than Excluded Subsidiaries,
for such period of measurement):
 
 
 
i.
all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP


$
 
 
ii.
all interest paid or payable with respect to discontinued operations
$
 
 
iii.
the portion of rent expense under Capitalized Leases that is treated as interest
in accordance with GAAP
$
 
 
iv.
Aggregate cash Interest Charges of the Borrowers and their Subsidiaries, other
than Excluded Subsidiaries (which Interest Charges shall not be determined on a
Consolidated basis): Sum of Line II.B.i + Line II.B.ii + Line II.B.iii


$
 
 
 
 
 
 



C.
Interest Coverage Ratio (Line II.A.iii ÷ Line II.B.iv):     _____ to 1.00

Compliance


The Borrowers [are] [are not] in compliance with Section 7.11(b) of the Credit
Agreement as the Interest Coverage Ratio of _____3 to 1.00to 1.00 [is][is not]
greater than or equal to the minimum permitted Interest Coverage Ratio of
[2.00][3.00][3.50] 4 


[III.    Section 7.11(c) - Quarter-End Liquidity5     


A. Sum of the Borrowers’ cash and Cash Equivalents (determined as of the last
day of the most recently ended fiscal quarter based on the balances thereof on
such date) held in deposit accounts and securities accounts maintained at a bank
reasonably acceptable to the Administrative Agent, in which the Collateral Agent
has obtained a perfected first priority Lien subject to no other
Liens:                $








3 


 
Insert Line II.C.
4 


 
Ratio of 2.00 to 1.00 required for quarters ending prior to March 31, 2018;
ratio of 3:00 to 1.00 required for quarters ending on or after March 31, 2018
but prior to December 31, 2019; ratio of 3:50 to 1.00 required for quarters
ending on or after December 31, 2019.
5 


 
Item III concerning Quarter-End Liquidity to be included only in certificates
delivered for months ending on or after March 31, 2018.






--------------------------------------------------------------------------------





Compliance


The Borrowers [are] [are not] in compliance with Section 7.11(c) of the Credit
Agreement as the Quarter-End Liquidity of $___________ 6, which has been
measured as of the last day of the fiscal quarter ended [_____, 201_], [is][is
not] greater than or equal to the minimum permitted Quarter-End Liquidity amount
of [$30,000,000][$35,000,000]7 required as of such fiscal quarter end.]




Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
















6 


 
Insert Line III.A.
7 


 
Minimum Quarter-End Liquidity amount of $30,000,000 required for quarters ending
on or after March 31, 2018 but prior to December 31, 2019; Minimum Quarter-End
Liquidity amount of $35,000,000 required for quarters ending on or after
December 31, 2019..








--------------------------------------------------------------------------------






 
SUNRUN INC.,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
AEE SOLAR, INC.,
a California corporation, as Borrower
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN SOUTH LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN INSTALLATION SERVICES
a Delaware Corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------






ANNEX VII
EXHIBIT T

TO CREDIT AGREEMENT
Form of
Letter of Credit Notice
TO:
KeyBank National Association, as Administrative Agent
RE:
Amended and Restated Credit Agreement, dated as of November 12, 2019, by and
among Sunrun Inc., a Delaware corporation, AEE Solar, Inc., a California
corporation, Sunrun South LLC, a Delaware limited liability company, and Sunrun
Installation Services Inc., a Delaware corporation (collectively, the
“Borrowers”), the Guarantors, the Lenders, KeyBank National Association, as
Administrative Agent, and Silicon Valley Bank, as Collateral Agent (as further,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
shall have the meaning set forth in the Credit Agreement)
DATE:
[Date]



The undersigned hereby requests (select one):


c    An issuance of a Letter of Credit for the benefit of _______________,
located at __________________.    
c    An increase to the stated amount of the Letter of Credit issued on
_________, 20__ , for the benefit of _________________, located at
___________________ (the “Letter of Credit Increase”).1 
---
1.    On __________________ (the “Credit Extension Date”)
2.    [In the amount of $________________]
[In the amount of $________________, increasing the stated amount of the Letter
of Credit described herein to $________________]
3.    With an expiry date of _________, 20__
(a)    If the Letter of Credit described herein is to be an Auto-Extension
Letter of Credit, the latest expiry date will be __________, 20__
4.    For the purpose of __________________________________________


1


 
The Lenders’ Applicable Percentages with respect to the Lenders’ risk
participation in a Letter of Credit shall be recalculated at the time of any L/C
Credit Extension that increases the amount of such Letter of Credit based on the
amount of the Letter of Credit as so increased.






--------------------------------------------------------------------------------





5.    The [Letter of Credit] [Letter of Credit Increase] requested herein is
subject to the most recently delivered Borrowing Base Certificate, dated as of
________, 20__ (the “Current Borrowing Base Certificate”).
6.    The Borrowing Base set forth in the Current Borrowing Base Certificate is
$________________.
7.    The NYGB Borrowing Base set forth in the Current Borrowing Base
Certificate is $_______________.
8.    The amount of the NYGB Borrowing Base Availability as of the Credit
Extension Date is $______________.
9.    The Lenders will be required to purchase their respective participation in
the Letter of Credit described herein based on:
c    Unadjusted Applicable Percentage


c    Adjusted Applicable Percentage
10.    Below sets forth each Lender’s Applicable Percentage of the Letter of
Credit described herein, the amount of the participation in such Letter of
Credit corresponding to such Applicable Percentage and the amount of such
Lender’s Revolving Exposure, in each case, after giving effect to the [issuance
of such Letter of Credit] [Letter of Credit Increase].
Lender
[Unadjusted] [Adjusted] Applicable Percentage
Amount of Participation in
Letter of Credit
Revolving Exposure
[Insert Lender]
 
 
 
[Insert Lender]
 
 
 
[Insert Lender]
 
 
 
[Insert Lender]
 
 
 
[Insert Lender]
 
 
 
[Insert Lender]
 
 
 
[Insert Lender]
 
 
 



The Letter of Credit Application related to the [Letter of Credit] [Letter of
Credit Increase] requested herein is attached hereto as Exhibit A.
The [Letter of Credit] [Letter of Credit Increase] requested herein complies
with the proviso to the first sentence of Section 2.03(a)(i) and the
requirements of Section 2.01(c) of the Credit Agreement.
Each of the Borrowers hereby represents and warrants that the conditions
specified in Section 4.02 of the Credit Agreement shall be satisfied on and as
of the Credit Extension Date.





--------------------------------------------------------------------------------





Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------






 
SUNRUN INC.,
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
AEE SOLAR, INC.,
a California corporation, as Borrower
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN SOUTH LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SUNRUN INSTALLATION SERVICES
a Delaware Corporation
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------






Exhibit A
[Letter of Credit Application]






























--------------------------------------------------------------------------------








ANNEX 2


(UCC-3 with respect to Sunrun)


[see attached]











--------------------------------------------------------------------------------






ANNEX 3


(UCC-3 with respect to AEE Solar)


[see attached]











--------------------------------------------------------------------------------






ANNEX 4


(UCC-3 with respect to Sunrun South)


[see attached]











--------------------------------------------------------------------------------






ANNEX 5


(UCC-3 with respect to Sunrun Installation Services)


[see attached]













--------------------------------------------------------------------------------






ANNEX 6


(UCC-3 with respect to CEE)


[see attached]











--------------------------------------------------------------------------------






ANNEX 7


(Outstanding Letters of Credit)

















